 



Eaton Corporation
2005 Annual Report on Form 10-K
Item 15 (b)
Exhibit 10.a
MASTER PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
PERKINELMER, INC.
and
EATON CORPORATION
October 6, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I STOCK AND ASSET PURCHASE     3  
 
           
1.1
  Sale and Transfer of Stock and Assets; Assumption of Liabilities     3  
1.2
  Purchase Price and Related Matters     12  
1.3
  The Closing     14  
1.4
  Post-Closing Adjustment     18  
1.5
  Consents to Assignment     22  
1.6
  Further Assurances     23  
 
            ARTICLE II REPRESENTATIONS AND WARRANTIES OF PKI     23  
 
           
2.1
  Organization, Qualification and Corporate Power     23  
2.2
  Capitalization; Title to Property     25  
2.3
  Authority     27  
2.4
  Noncontravention     27  
2.5
  Subsidiaries     28  
2.6
  Financial Statements     28  
2.7
  Absence of Certain Changes     29  
2.8
  Undisclosed Liabilities     31  
2.9
  Tax Matters     32  
2.10
  Tangible Personal Property     35  
2.11
  Real Property     35  
2.12
  Intellectual Property     36  
2.13
  Contracts     37  
2.14
  Litigation     40  
2.15
  Labor Matters     40  
2.16
  Employee Benefits     41  
2.17
  Environmental Matters     45  
2.18
  Legal Compliance     48  
2.19
  Permits     48  
2.20
  Business Relationships with Affiliates     48  
2.21
  Brokers’ Fees     49  
2.22
  Entire Business     49  
2.23
  Condition of Assets     49  
2.24
  Asbestos Matters     49  
2.25
  Government Contracts     50  
2.26
  Insurance     51  
2.27
  No Gifts or Similar Benefits     52  
2.28
  Suppliers and Customers     52  
2.29
  Product Warranty Claims     53  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER     53  
 
           
3.1
  Organization     53  

- i -

 



--------------------------------------------------------------------------------



 



             
3.2
  Authorization of Transaction     53  
3.3
  Noncontravention     54  
3.4
  Broker’s Fees     55  
3.5
  Litigation     55  
3.6
  Investment Intent     55  
3.7
  Financing     55  
3.8
  Solvency     56  
 
            ARTICLE IV PRE-CLOSING COVENANTS     56  
 
           
4.1
  Efforts; Hart-Scott-Rodino Act     56  
4.2
  Replacement of Guarantees and Letters of Comfort     57  
4.3
  Operation of Business     57  
4.4
  Access     60  
4.5
  Elimination of Intercompany Items     60  
4.6
  Negotiation of Additional Agreements     61  
4.7
  Deferred Sale of French Real Estate     61  
 
            ARTICLE V CONDITIONS PRECEDENT TO CLOSING     61  
 
           
5.1
  Conditions to Obligations of Buyer     61  
5.2
  Conditions to Obligations of PKI     63  
 
            ARTICLE VI INDEMNIFICATION     65  
 
           
6.1
  Indemnification by PKI     65  
6.2
  Indemnification by Buyer     66  
6.3
  Claims for Indemnification     67  
6.4
  Survival     69  
6.5
  Limitations     70  
6.6
  Treatment of Indemnification Payments     74  
 
            ARTICLE VII TERMINATION     74  
 
           
7.1
  Termination of Agreement     74  
7.2
  Effect of Termination     75  
 
            ARTICLE VIII ENVIRONMENTAL MATTERS     75  
 
           
8.1
  Definitions     75  
8.2
  Environmental Indemnification by PKI     76  
8.3
  Limitations     77  
8.4
  Environmental Indemnification by Buyer     80  
 
            ARTICLE IX TAX MATTERS     80  
 
           
9.1
  Preparation and Filing of Tax Returns; Payment of Taxes     80  

- ii -

 



--------------------------------------------------------------------------------



 



             
9.2
  Allocation of Certain Taxes     82  
9.3
  Refunds and Carrybacks     84  
9.4
  Cooperation on Tax Matters; Tax Audits     84  
9.5
  Termination of Tax Sharing Agreements     86  
9.6
  Certain Elections under Code Section 338     87  
 
            ARTICLE X FURTHER AGREEMENTS     87  
 
           
10.1
  Access to Information; Record Retention; Cooperation     87  
10.2
  Director and Officer Indemnification     91  
10.3
  Covenant Not to Compete; Nonsolicitation     91  
10.4
  Disclosure Generally     93  
10.5
  Acknowledgments by Buyer     94  
10.6
  Certain Employee Benefits Matters     95  
10.7
  Resignations     98  
10.8
  Use of Name for Transition Period     98  
10.9
  Seller Guarantees     99  
 
            ARTICLE XI MISCELLANEOUS     100  
 
           
11.1
  Press Releases and Announcements     100  
11.2
  No Third Party Beneficiaries     100  
11.3
  Action to be Taken by Affiliates     101  
11.4
  Entire Agreement     101  
11.5
  Succession and Assignment     101  
11.6
  Counterparts     102  
11.7
  Headings     102  
11.8
  Notices     102  
11.9
  Governing Law     103  
11.10
  Amendments and Waivers     104  
11.11
  Severability     104  
11.12
  Expenses     104  
11.13
  Specific Performance     104  
11.14
  Dispute Resolution     105  
11.15
  Bulk Transfer Laws     110  
11.16
  Construction     110  
11.17
  Foreign Exchange Conversions     111  
11.18
  Waiver of Jury Trial     111  
11.19
  Incorporation of Exhibits and Schedules     112  
11.20
  Facsimile Signature     112  

- iii -

 



--------------------------------------------------------------------------------



 



Disclosure Schedule

          Other Schedules        
Schedule 1.1(b)(i)
  —   Owned Real Property
Schedule 1.1(b)(ii)
  —   Leased Facilities
Schedule 1.1(b)(vi)
  —   Certain Excluded Contracts and Agreements
Schedule 1.1(b)(vii)
  —   Patents and Patent Applications
Schedule 1.2
  —   Preliminary Allocation of Purchase Price
Schedule 1.4(a)
  —   Calculation of Closing Working Capital
Schedule 5.1(a)
  —   Required Consents
Schedule 10.4(a)
  —   Knowledge Persons

          Exhibits        
Exhibit A
  —   Form of Assumption Agreement
Exhibit B
  —   Form of Bill of Sale
Exhibit C
  —   Form of French Agreement
Exhibit D
  —   Form of Patent Assignment
Exhibit E
  —   Form of Trademark Assignment
Exhibit F
  —   Form of Copyright Assignment
Exhibit G
  —   Form of Lease Assignment and Assumption Agreement
Exhibit H
  —   Form of French Real Property Deed
Exhibit I
  —   Form of Transition Services Agreement

- iv -

 



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS

      Defined Term   Section
 
   
1060 Forms
  1.2(b)(iv)
Accounts Receivable
  1.1(b)(ix)
Acquired Assets
  1.1(b)
Adjusted Purchase Price
  1.4(i)
ADR
  11.14(b)
Affiliate
  2.12(d)
Agreed Amount
  6.3(b)
Agreement
  Preliminary Statement
Allocation Schedule
  1.2(b)(i)
Asset Seller
  Introduction
Asset Sellers
  Introduction
Assumed Liabilities
  1.1(d)
Assumption Agreement
  1.1(d)
Authorized Individuals
  11.14(a)(iii)
Balance Sheet Date
  2.6
Business
  Introduction
Business Day
  1.3(a)
Business Collective Bargaining Agreement
  10.6(b)
Business Employees
  2.16(g)
Business Material Adverse Effect
  2.1(a)
Business Properties
  2.17(a)(viii)
Buyer
  Preliminary Statement
Buyer Material Adverse Effect
  3.3(b)
Buyer’s Plans
  10.6(a)
CERCLA
  2.17(a)(i)
Claim Notice
  6.3(b)
Claimed Amount
  6.3(b)
Closing
  1.3(a)
Closing Date
  1.3(a)
Closing Working Capital Amount
  1.4(a)
Closing Working Capital Statement
  1.4(a)
COBRA
  2.16(a)(i)
Code
  1.2(b)(iv)
Competitive Business
  10.3(a)
Confidentiality Agreement
  4.4
Consents
  5.1(a)
Contracts
  1.1(b)(vi)
Damages
  6.1; 6.3(a); 8.1(a)
Deferred Consent
  1.5
Deferred Item
  1.5
Designated Contracts
  2.13(c)
Designated Intellectual Property
  2.12(a)

- v -

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
 
   
Develop; Development
  8.1(b)
Disclosing Party
  10.1(f)
Disclosure Schedule
  Article II
Dispute Notice
  1.4(b)
Dispute Resolution Party
  11.14(a)
Environment
  2.17(a)(iii)
Environmental Indemnity Claim
  8.2(b)
Environmental Law
  2.17(a)(v)
Environmental Matters
  2.17(a)(vi)
Equipment
  1.1(b)(iii)
ERISA
  2.16(a)(ii)
ERISA Affiliate
  2.16(a)(iii)
Excluded Asset
  1.1(c)
Excluded Liabilities
  1.1(e)
Final Closing Working Capital Amount
  1.4(b)
Final Closing Working Capital Statement
  1.4(b)
Financial Statements
  2.6
Foreign Business Benefit Arrangement
  2.16(a)(iv)
Foreign Business Benefit Plan
  2.16(a)(v)
Foreign Business Employee
  2.16(a)(vi)
Foreign Business Pension Plan
  2.16(a)(vii)
Foreign Business Welfare Plan
  2.16(a)(viii)
French Agreement
  1.3(b)(v)
French Owned Property
  4.7
French Real Property Deed
  1.3(b)(xv)
Goodwill
  1.1(b)(xii)
Government Contract
  2.25(b)
Governmental Entity
  2.4(b)
Hart-Scott-Rodino Act
  2.4
Inactive Business Employees
  2.16(g)
Indemnified Party
  6.3(a)
Indemnifying Party
  6.3(a)
Information
  10.1(a)
Insurance Policies
  2.26
Intangible Assets
  1.1(b)(vii)
Intellectual Property
  1.1(b)(vii)
Inventory
  1.1(b)(iv)
Lease Assignment and Assumption Agreements
  1.3(b)(xiii)
Leased Facilities
  1.1(b)(ii)
Leases
  2.11(b)
Materials of Environmental Concern
  2.17(a)(iv)
Most Recent Balance Sheet
  2.6
Multiemployer Plan
  2.16(a)(ix)
Required Environmental Remediation
  8.1(d)

- vi -

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
 
   
Pre-Closing Period
  9.2(c)(i)
Retention Agreements
  1.1(d)(xv)
US Business Benefit Arrangement
  2.16(a)(x)
US Business Benefit Plan
  2.16(a)(xi)
US Business Employee
  2.16(a)(xii)
US Business Pension Plan
  2.16(a)(xiii)
US Business Welfare Plan
  2.16(a)(ix)
Natural Resources Damages
  8.1(d)
Neutral
  11.4(c)
Neutral Accountant
  1.4(c)
New Disclosure
  10.4(b)
Noncompetition Party
  10.3(a)
Noncompetition Period
  10.3(a)
Off-Site Liabilities
  2.17(a)(vii)
Owned Real Property
  1.1(b)(i)
Party, Parties
  Preliminary Statement
Permits
  2.19
PKI
  Preliminary Statement
PKI France
  Introduction
PKI Indonesia
  Introduction
PKI Singapore
  Introduction
PKI Singapore Parent
  Introduction
PKL
  Introduction
PKL Business
  Introduction
Prepaid Assets
  1.1(b)(x)
Purchase Price
  1.2(a)
Receiving Party
  10.1(f)
Release
  2.17(a)(ii)
Response Costs
  8.1(e)
Retained Marks
  10.8(b)
Securities Act
  2.2(a)
Security Interest
  2.2(d)
Seller Guarantees
  4.2
Sellers
  Introduction
Stock
  Introduction
Systems and Information
  1.1(b)(v)
Target Working Capital Amount
  1.4(h)
Tax Audit
  9.4(b)
Tax Returns
  2.9(a)
Taxes
  2.9(a)
Taxing Authority
  9.4(a)
Tentative Assumed Liabilities
  1.2(b)(i)
Third Party IP Rights
  2.12(b)
Transferred Employees
  10.6(a)

- vii -

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
 
   
US Business Benefit Arrangements
  2.16(a)(x)
US Business Benefit Plan
  2.16(a)(xi)
US Business Employee
  2.16(a)(xii)
US Business Pension Plan
  2.16(a)(xiii)
US Business Welfare Plan
  2.16(a)(xiv)
U.S. GAAP
  1.1(d)(i)
WARN
  10.6(c)
Working Capital
  1.4(a)

- viii -

 



--------------------------------------------------------------------------------



 



MASTER PURCHASE AND SALE AGREEMENT
     This MASTER PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into
as of October 6, 2005 by and between PerkinElmer, Inc., a Massachusetts
corporation (“PKI”), and Eaton Corporation, an Ohio corporation (“Buyer”). PKI
and Buyer are sometimes referred to herein individually as a “Party” and
together as the “Parties.”
INTRODUCTION
     1. PKI and certain of its direct and indirect subsidiaries are engaged in,
among other matters, the business of developing, manufacturing, marketing,
servicing and repairing sealing valve and pneumatic products and systems and
ducting products for the aerospace and industrial market, and design and
manufacturing support services for aircraft engine manufacturers and airframe
OEMs (such business, as conducted by PKI and such subsidiaries on the date
hereof, being referred to herein as the “Business”); provided, however; that the
definition of Business as used herein shall not include the business and
operations of PKL, LLC, a Delaware limited liability company (“PKL”), which
involves primarily the machining and assembly of tools used in the manufacture
of valves, seals, bellows and pneumatic joints (the “PKL Business”);
     2. PerkinElmer Singapore Pte Ltd. (“PKI Singapore Parent”), in its capacity
as a holder of outstanding shares of the capital stock of PKI Indonesia, a
private limited company organized under the laws of Singapore and an indirect
subsidiary of PKI, owns all of the outstanding shares of capital stock of Fluid
Sciences Singapore Pte Ltd., a private limited company organized under the laws
of Singapore (“PKI Singapore”); and PKI Singapore, in its capacity as a holder
of outstanding shares of capital stock of PKI Indonesia (as defined below),

- 1 -



--------------------------------------------------------------------------------



 



and PKI Singapore Parent together own all of the outstanding shares of capital
stock of P.T. Fluid Sciences Batam, a corporation organized under the laws of
Indonesia (“PKI Indonesia”);
     3. PKI, PKI Singapore and PKI’s indirect subsidiary PerkinElmer S.A.S., a
corporation organized under the laws of France (“PKI France”, and together with
PKI and PKI Singapore, the “Asset Sellers”), collectively own or lease all of
the Acquired Assets (as defined in Section 1.1(b)). PKI, PKI Singapore and PKI
France, in their capacity as the Asset Sellers, and PKI Singapore Parent and PKI
Singapore, in their capacity as a holder of outstanding shares of capital stock
of PKI Indonesia, are collectively referred to herein as the “Sellers”;
     4. Buyer desires to purchase from PKI Singapore Parent and PKI Singapore,
and PKI desires to cause PKI Singapore Parent and PKI Singapore to sell to
Buyer, all of the outstanding shares of capital stock of PKI Indonesia (the
“Stock”), upon the terms and subject to the conditions set forth herein;
     5. Buyer desires to purchase from the Asset Sellers, and PKI desires, and
desires to cause PKI France and PKI Singapore, to sell to Buyer, the Acquired
Assets, subject to the assumption of certain liabilities and upon the terms and
subject to the conditions set forth herein; and
     6. Although the Parties expect to enter into such ancillary agreements,
deeds and instruments of conveyance and assumption as may be required under
applicable law (including without limitation the laws of France) or otherwise
desirable in order to fully consummate the transactions contemplated hereby,
including without limitation the purchase and sale of the Acquired Assets and
assumption of the Assumed Liabilities (as defined in Section 1.1(d)), the

- 2 -



--------------------------------------------------------------------------------



 



Parties have entered into this Agreement as the master and primary agreement
governing the terms and conditions of the transactions contemplated hereby.
     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
ARTICLE I
STOCK AND ASSET PURCHASE
     1.1 Sale and Transfer of Stock and Assets; Assumption of Liabilities.
          (a) Sale and Transfer of Stock. On the terms and subject to the
conditions of this Agreement, on the Closing Date (as defined in
Section 1.3(a)), PKI shall cause PKI Singapore Parent and PKI Singapore to sell,
convey, assign, transfer and deliver to Buyer (or its designee), and Buyer (or
its designee) shall purchase and acquire from PKI Singapore Parent and PKI
Singapore, the Stock.
          (b) Sale and Transfer of Assets. On the terms and subject to the
conditions of this Agreement, on the Closing Date, PKI shall, and shall cause
PKI France and PKI Singapore to, sell, convey, assign, transfer and deliver to
Buyer (or its designee), and Buyer (or its designee) shall purchase and acquire
from each Asset Seller, all of such Asset Seller’s right, title and interest in
all assets, rights, properties, claims, contracts and business of such Asset
Seller as of the Closing Date, in each case to the extent used primarily by such
Asset Seller in the conduct of the Business (such assets, rights, properties,
claims, contracts and business of each Asset Seller collectively, the “Acquired
Assets”). The Acquired Assets include, without limitation, the following assets,
rights, properties, claims, contracts and business of each Asset Seller, in each

- 3 -



--------------------------------------------------------------------------------



 



case to the extent used primarily by such Asset Seller in the conduct of the
Business, but the Acquired Assets specifically exclude the Excluded Assets as
described in Section 1.1(c):
               (i) The real property described on Schedule 1.1(b)(i) attached
hereto (the “Owned Real Property”);
               (ii) The leasehold interests in real property described on
Schedule 1.1(b)(ii) attached hereto (the “Leased Facilities”);
               (iii) All equipment, furniture, furnishings, fixtures, machinery,
vehicles, tools and other tangible personal property (collectively, the
“Equipment”) and all warranties and guarantees, if any, express or implied,
existing for the benefit of such Asset Seller in connection with the Equipment
to the extent transferable;
               (iv) All inventory of raw materials, work in process, finished
goods, office supplies, maintenance supplies and packaging materials, together
with spare parts, supplies, promotional materials and inventory (collectively,
the “Inventory”);
               (v) All management information systems, including hardware and
software, to the extent that such systems and software are transferable, and all
customer lists, vendor lists, catalogs, research material, technical
information, trade secrets, technology, know-how, specifications, designs,
drawings and processes and quality control data, if any (collectively, the
“Systems and Information”); provided, however, that Buyer and PKI shall each pay
one half (1/2) of all payments to third parties required to effect the transfer
of such Systems and Information (except that PKI shall cooperate with Buyer with
respect to, but the Buyer shall pay all amounts payable to, Microsoft
Corporation in connection with any consents or additional licenses required from
Microsoft Corporation);

- 4 -



--------------------------------------------------------------------------------



 



               (vi) All contracts, maintenance and service agreements, joint
venture agreements, purchase commitments for materials and other services,
advertising and promotional agreements, real and personal property leases,
collective bargaining agreements (to the extent assignable and subject to the
limitations set forth in Section 10.6(b)) and other agreements (including any
agreements of such Asset Seller with customers, suppliers, sales
representatives, agents, personal property lessors, personal property lessees,
licensors, licensees, consignors and consignees specified therein), except for
those contracts, agreements (including collective bargaining agreements),
commitments or leases set forth on Schedule 1.1(b)(vi) attached hereto
(collectively, the “Contracts”);
               (vii) The patents, patent registrations and patent applications
set forth on Schedule 1.1(b)(vii), and all trademarks, trademark registrations
and trademark applications, trade names (together with the goodwill associated
therewith), copyrights, copyright applications and copyright registrations,
including all rights to sue for past infringement (collectively, “Intellectual
Property”, and together with the Systems and Information, the “Intangible
Assets”);
               (viii) All licenses, permits or franchises issued by any federal,
state, municipal or foreign authority relating to the development, use,
maintenance or occupation of the Owned Real Property, the Leased Facilities or
the operations of the Business, to the extent that such licenses, permits or
franchises are transferable;
               (ix) All accounts receivable and other receivables in existence
at the Closing Date (whether or not billed) (collectively, the “Accounts
Receivable”);
               (x) All goods and services and all other economic benefits to be
received subsequent to the Closing Date arising out of prepayments and payments
by the Asset Seller prior to the Closing Date (collectively, the “Prepaid
Assets”);

- 5 -



--------------------------------------------------------------------------------



 



               (xi) All books (other than stock record books), records,
accounts, ledgers, files, documents, correspondence, employment records,
studies, reports and other printed or written materials, including, without
limitation, historical financial and manufacturing information; and
               (xii) All goodwill (the “Goodwill”).
          (c) Excluded Assets. It is expressly understood and agreed that,
notwithstanding anything to the contrary set forth herein, the Acquired Assets
shall not include each Asset Seller’s right, title or interest in or to any of
the following (each, an “Excluded Asset”):
               (i) Any assets (including all rights, properties, claims,
contracts, business, real property, leasehold interests in real property,
equipment, machinery, vehicles, tools and other tangible personal property)
other than those primarily used by such Asset Seller in the conduct of the
Business;
               (ii) The capital stock of all subsidiaries of the Asset Sellers
(other than the Stock);
               (iii) All cash and cash equivalents or similar type investments,
bank accounts, certificates of deposit, Treasury bills and other marketable
securities;
               (iv) The contracts and agreements listed on Schedule 1.1(b)(vi)
attached hereto;
               (v) All insurance policies and all rights of such Asset Seller to
insurance claims, related refunds and proceeds thereunder;
               (vi) The rights which accrue or will accrue under this Agreement;

- 6 -



--------------------------------------------------------------------------------



 



               (vii) All refunds of Taxes (as defined in Section 2.9(a))
relating to all periods ending on or prior to the Closing Date;
               (viii) All actions, claims, causes of action, rights of recovery,
choses in action and rights of setoff of any kind arising before, on or after
the Closing Date relating to the items set forth above in this Section 1.1(c) or
to any Excluded Liabilities; and
               (ix) All assets of any US or Foreign Business Benefits Plans
relating to the Business.
          (d) Assumed Liabilities. On the Closing Date, Buyer shall deliver to
each Asset Seller an undertaking (the “Assumption Agreement”), in the form
attached hereto as Exhibit A, pursuant to which Buyer, on and as of the Closing
Date, shall assume and agree to pay, perform and discharge when due all
liabilities and obligations (other than Excluded Liabilities) of each Asset
Seller, of every kind, nature, character and description, whether known or
unknown, primary or secondary, direct or indirect, absolute or contingent, due
or to become due, in each case to the extent primarily arising out of or
relating primarily to the Acquired Assets or the conduct of the Business before,
on or after the Closing Date, including (without intending to expand or reduce
the scope of the foregoing provisions) the following obligations and
liabilities, in each case to the extent primarily arising out of or relating
primarily to the Business or the Acquired Assets (collectively, the “Assumed
Liabilities”):
               (i) All obligations and liabilities (A) reflected on the Most
Recent Balance Sheet (as defined in Section 2.6) or (B) otherwise arising out of
or relating to the Business or the Acquired Assets as of the date of the Most
Recent Balance Sheet and which are not required to be reflected thereon
according to United States generally accepted accounting

- 7 -



--------------------------------------------------------------------------------



 



principles (“U.S. GAAP”), except to the extent that such obligations and
liabilities are satisfied prior to the Closing;
               (ii) All obligations and liabilities incurred subsequent to the
Balance Sheet Date (as defined in Section 2.6) and on or prior to the Closing
Date, except to the extent that such obligations and liabilities are satisfied
prior to the Closing;
               (iii) All obligations and liabilities arising or incurred by
Buyer on or after the Closing Date;
               (iv) All obligations and liabilities which arise out of Buyer’s
operation of the Business, the use of the Acquired Assets and/or sale of any
products manufactured and/or sold by Buyer or any of its Affiliates (as defined
in Section 2.12(d)) on or after the Closing Date;
               (v) All obligations and liabilities under or arising out of the
contracts, agreements, commitments and leases transferred pursuant to
Section 1.1(b)(vi);
               (vi) All obligations and liabilities under the licenses, permits
and franchises transferred pursuant to Section 1.1(b)(viii);
               (vii) All obligations and liabilities arising out of the
ownership or operation of any Owned Real Property, whether incurred prior to, on
or following the Closing Date, except for Taxes which shall be allocated in
accordance with Section 9.2(b);
               (viii) All obligations and liabilities arising out of the
ownership, leasing or operation of any Leased Facility, whether incurred prior
to, on or following the Closing Date;
               (ix) All obligations and liabilities in respect of Transferred
Employees assumed by, or which are otherwise the responsibility of, Buyer
pursuant to Section 10.6;
               (x) All obligations and liabilities for any Taxes and expenses
assumed by, or which are otherwise the responsibility of, Buyer pursuant to
Article IX;

- 8 -



--------------------------------------------------------------------------------



 



               (xi) All obligations and liabilities arising out of or relating
to Deferred Items (as defined in Section 1.5) under Section 1.5 except for PKI’s
obligation to pay one-half of any payments made to a third party to obtain a
Deferred Consent;
               (xii) All obligations and liabilities constituting Environmental
Matters (as defined in Section 2.17(a)(vi)) assumed by Buyer, or which are
otherwise the responsibility of Buyer, pursuant to Article VIII;
               (xiii) All obligations and liabilities with respect to all
actions, suits, proceedings, disputes, claims or investigations arising out of
or relating to the Acquired Assets or the conduct and operation of the Business
prior to, on or after the Closing Date, regardless of whether any such action,
suit, proceeding, dispute, claim or investigation was commenced prior to, on or
after the Closing Date;
               (xiv) All obligations and liabilities arising out of or relating
to the repair, rework, replacement or return of, or any claim for breach of
warranty in respect of or refund of the purchase price of, products or goods of
the Business manufactured or sold prior to, on or after the Closing Date,
regardless of whether any such claim was brought prior to, on or after the
Closing Date;
               (xv) The first $2,000,000 of obligations and liabilities arising
out of or relating to any retention agreements, including without limitation
those listed on Schedule 1.1(b)(vi) (the “Retention Agreements”) (it being
understood, however, that all liabilities and obligations in excess of
$2,000,000 in the aggregate under such retention agreements shall constitute
Excluded Liabilities);
               (xvi) All obligations and liabilities arising out of or relating
to any product liability claim (including any such claim arising out of or
relating to injury to or death of

- 9 -



--------------------------------------------------------------------------------



 



persons), damage to or destruction of property or any worker’s compensation
claim, in each case relating to products or goods of the Business manufactured
or sold prior to, on or after the Closing Date, regardless of whether any such
claim was brought prior to, on or after the Closing Date;
               (xvii) All obligations and liabilities relating to the
termination of employment of any Business Employee or the offer (or failure to
offer) employment to any Business Employee; and
               (xviii) One-half of the first $3,000,000 of obligations and
liabilities arising out of or relating to the carbon seal product warranty issue
described on Schedule 1.1(e)(ix) (it being understood that all such obligations
and liabilities in excess thereof are Excluded Liabilities).
          (e) Excluded Liabilities. It is expressly understood and agreed that,
notwithstanding anything to the contrary in this Agreement, Assumed Liabilities
shall not include the following (collectively, the “Excluded Liabilities”):
               (i) All obligations and liabilities arising out of or relating to
the Excluded Assets, which include any properties formerly owned, occupied or
operated by the Business;
               (ii) All obligations and liabilities assumed by, or which are
otherwise the responsibility of, any Asset Seller pursuant to this Agreement in
accordance with Articles VIII and IX;
               (iii) All liabilities and obligations of any Asset Seller for
costs and expenses incurred in connection with this Agreement or the
consummation of the transactions

- 10 -



--------------------------------------------------------------------------------



 



contemplated by this Agreement (it being understood, however, that the first
$2,000,000 of liabilities and obligations under the Retention Agreements shall
constitute Assumed Liabilities);
               (iv) All liabilities for indebtedness for borrowed money of
Sellers to third parties or to Sellers or any of their subsidiaries or
Affiliates, or any guarantees or obligations to reimburse a bank or any other
person under any letter of credit or similar obligations;
               (v) All obligations and liabilities arising in connection with
any disposition prior to the Closing Date by Sellers, or any of their
affiliates, of stock or assets (whether by stock or asset sale, merger or other
transaction) formerly comprising a product line, segment, portion or division of
the Business (by way of merger, consolidation, sale or otherwise);
               (vi) All obligations and liabilities related to all US and
Foreign Business Benefit Plans that are the responsibility of Sellers pursuant
to Section 10.6;
               (vii) All fines, penalties or other assessments by a Governmental
Entity for violations of Environmental Laws (as defined in Section 2.17), and
all Off Site Liabilities (as defined in Section 2.17), in each case, to the
extent related to ownership or operation of the Business prior to the Closing
Date;
               (viii) All liabilities related to any asbestos or any
asbestos-containing materials (A) to the extent such liabilities arise within
any Business Property (as defined in Section 2.17(a)(viii)) on or prior to the
Closing Date; or (B) arising in connection with exposure to such materials
contained in any products of the Business that were manufactured, distributed,
marketed, processed or sold prior to the Closing Date;
               (ix) Taxes, except as specifically provided for in Article IX;
and

- 11 -



--------------------------------------------------------------------------------



 



               (x) One-half of the first $3,000,000 of obligations and
liabilities arising out of or relating to the carbon seal product warranty issue
described on Schedule 1.1(e)(ix) and all of such obligations and liabilities in
excess thereof.
     1.2 Purchase Price and Related Matters.
          (a) Purchase Price. Regardless of whether the transfer of any Acquired
Asset has been deferred pursuant to the provisions of Section 1.5, in
consideration for the sale and transfer of the Stock and the Acquired Assets,
and subject to the terms and conditions of this Agreement, Buyer shall on the
Closing Date assume the Assumed Liabilities as provided in Section 1.1(d) hereof
and shall pay to Sellers in cash, by wire transfer of immediately available
funds, (i) U.S. $333,000,000, less (ii) the amount of any capitalized lease
obligations included on the balance sheet of the Business as of the Closing Date
and less the amount by which $1,300,000 exceeds the payments made by PKI
pursuant to Section 4.1 hereof, plus (iii) the amount, if any, of any payment of
the participation fee made by any Seller to General Electric under the General
Electric RSP Agreement for the CF6 engine program and the GE RSP Agreement for
the CFM56 engine program, each dated June 30, 2005 (the “Purchase Price”).
          (b) Allocation. (i) The Purchase Price shall be allocated among the
Sellers as set forth on Schedule 1.2 attached hereto. As soon as practicable
following the determination of the Adjusted Purchase Price (as defined in
Section 1.4(i)), PKI shall prepare and deliver to Buyer an allocation schedule
(the “Allocation Schedule”) allocating the Adjusted Purchase Price and the
Assumed Liabilities (to the extent treated as liabilities for United States
federal income tax purposes) among the Sellers and among the Acquired Assets,
the Stock and the covenant contained in Section 10.3 hereof, and which shall be
identical to Schedule 1.2 except that it will take into account the following
adjustments:

- 12 -



--------------------------------------------------------------------------------



 



                    (A) If the Adjusted Purchase Price exceeds the Purchase
Price, the amount of such excess shall increase the amount allocated to the Tax
jurisdiction(s) to which the increase in Working Capital that gave rise to such
excess relates as determined in good faith by PKI;
                    (B) If the Purchase Price exceeds the Adjusted Purchase
Price, the amount of such excess shall decrease the amount allocated to the Tax
jurisdiction(s) to which the decrease in Working Capital that gave rise to such
excess relates as determined in good faith by PKI; and
                    (C) The amount of Assumed Liabilities (to the extent treated
as liabilities for United States federal income tax purposes) shall increase the
amount allocated to the Tax jurisdiction(s) to which such Assumed Liabilities
relate as determined in good faith by PKI.
               (ii) As soon as practicable following the delivery of the
Allocation Schedule to the Buyer, Buyer shall review such proposed Allocation
Schedule and shall notify PKI of any proposed revisions thereto. Buyer and PKI
shall negotiate in good faith in an attempt to reach agreement as to the
proposed allocations. If Buyer and PKI fail to agree on a final version of the
Allocation Schedule within 60 days of the date that the proposed Allocation
Schedule was first delivered to Buyer, the items in dispute shall be referred to
the Neutral Accountant for resolution in accordance with the procedures set
forth in Section 1.4 hereof.
               (iii) In the event that any subsequent adjustment to the Purchase
Price or Adjusted Purchase Price occurs as a result of (i) any indemnity
payments made pursuant to this Agreement, or (ii) for any other reason, PKI and
the Buyer shall adjust the allocations under this Section 1.2(b) in such manner
as they shall agree.

- 13 -



--------------------------------------------------------------------------------



 



               (iv) The Parties agree to act in accordance with the computations
and allocations contained in the Allocation Schedule as finally agreed upon or
determined by the Neutral Accountant (as they may be subsequently adjusted
pursuant to Section 1.2(b)(iii)) in any relevant Tax Returns (as defined in
Section 2.9(a)) or filings (including any forms or reports required to be filed
pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended (the
“Code”), or pursuant to any similar provisions of local, state and foreign Tax
laws (the “1060 Forms”) unless otherwise required by law or pursuant to a
determination as defined in Section 1313(a) of the Code or any similar provision
of local, state or foreign law. They further agree to prepare all other forms,
financial statements, reports and similar items in a manner that is consistent
with the allocations to Tax jurisdictions contained in the Allocation Schedule,
to cooperate in the preparation of any 1060 Forms and to file such 1060 Forms in
the manner required by law. In the event that any Section 1060 Form is required
to be filed with any Taxing authority prior to final resolution of the
Allocation Schedules, the Parties shall file all such 1060 Forms in a manner
that is consistent with Schedule 1.2.
     1.3 The Closing.
          (a) Time and Location. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Wilmer Cutler
Pickering Hale and Dorr LLP in Boston, Massachusetts, commencing at 10:00 a.m.,
local time, on October 31, 2005, or, if all of the conditions to the obligations
of the Parties to consummate the transactions contemplated hereby (excluding the
delivery of any documents to be delivered at the Closing by any of the Parties
and other than satisfaction of those conditions that by their terms are to be
satisfied or waived at Closing, it being understood that the occurrence of the
Closing shall remain subject to the delivery of such documents and the
satisfaction or waiver of such

- 14 -



--------------------------------------------------------------------------------



 



conditions) have not been satisfied or waived by such date, on such mutually
agreeable later date as soon as practicable (but in no event more than three
Business Days (as defined below)) after the first date on which the conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (excluding the delivery of any documents to be delivered at the Closing
by any of the Parties and other than satisfaction of those conditions that by
their terms are to be satisfied or waiver at Closing, it being understood that
the occurrence of the Closing shall remain subject to the delivery of such
documents and the satisfaction or waiver of such conditions) have been satisfied
or waived (the “Closing Date”). For purposes of this Agreement, a “Business Day”
shall be any day other than (i) a Saturday or Sunday or (ii) a day on which
banking institutions located in New York, New York are permitted or required by
law, executive order or governmental decree to remain closed.
          (b) Actions at the Closing.
               At the Closing:
               (i) PKI shall deliver (or cause to be delivered) to Buyer the
various certificates, instruments and documents required to be delivered under
Section 5.1;
               (ii) Buyer shall deliver (or cause to be delivered) to Sellers
the various certificates, instruments and documents required to be delivered
under Section 5.2;
               (iii) PKI shall deliver (or cause to be delivered) to Buyer
certificate(s) evidencing all of the Stock, duly endorsed in blank, or with
stock powers or other instruments of transfer reasonably acceptable to Buyer
duly executed by PKI Singapore Parent and PKI Singapore;
               (iv) PKI shall, and shall cause PKI France to, deliver to Buyer
an executed Bill of Sale in substantially the form attached hereto as Exhibit B;

- 15 -



--------------------------------------------------------------------------------



 



               (v) PKI shall cause PKI France to deliver to Buyer, and Buyer
shall deliver to PKI France, an executed Sale of an On Going Concern Agreement
in substantially the form attached hereto as Exhibit C, which Sale of an On
Going Concern Agreement shall, among other things, evidence (A) the sale,
conveyance, assignment, transfer and delivery by PKI France to Buyer of all of
PKI France’s right, title and interest in the Acquired Assets and (B) the
assumption and agreement by Buyer to pay, perform and discharge when due all of
the Assumed Liabilities of PKI France (the “French Agreement”). For the
avoidance of doubt, the Parties hereby agree that the French Agreement shall not
expand or reduce the rights and obligations and liabilities of the Parties under
this Agreement, and, if there is any conflict between this Agreement and the
French Agreement, this Agreement shall control;
               (vi) PKI shall deliver to Buyer an executed Patent Assignment in
substantially the form attached hereto as Exhibit D;
               (vii) PKI shall deliver to Buyer an executed Trademark Assignment
in substantially the form attached hereto as Exhibit E;
               (viii) PKI shall deliver to Buyer an executed Copyright
Assignment in substantially the form attached hereto as Exhibit F;
               (ix) PKI shall deliver (or cause to be delivered) such other
instruments of conveyance as Buyer may reasonably request in order to effect the
sale, transfer, conveyance and assignment to Buyer of valid ownership of the
Acquired Assets owned by the Asset Sellers;
               (x) PKI shall transfer (or cause to be transferred) all the
books, records, files and other data (or copies thereof) (other than stock
record books) within the possession of the Asset Sellers relating primarily to
the Acquired Assets and reasonably necessary for the continued operation of the
Business by Buyer;

- 16 -



--------------------------------------------------------------------------------



 



               (xi) PKI shall deliver or make available (or shall cause to be
delivered or made available) to Buyer the minute books, stock books, ledgers and
registers, corporate seals and other similar corporate records of PKI Indonesia;
               (xii) Buyer shall deliver to each Asset Seller an executed
Assumption Agreement and such other instruments as PKI may reasonably request in
order to effect the assumption by Buyer of the Assumed Liabilities;
               (xiii) Buyer shall deliver to each applicable Asset Seller an
executed Lease Assignment and Assumption Agreement in substantially the form
attached hereto as Exhibit G (or such other form as may be reasonably requested
by the applicable Asset Seller or landlord) (collectively, the “Lease Assignment
and Assumption Agreements”) in connection with those Leases (as defined in
Section 2.11(b)) as are designated by the Asset Sellers;
               (xiv) Buyer shall pay to Sellers the Purchase Price in cash by
wire transfer of immediately available funds to one or more accounts designated
by PKI;
               (xv) PKI shall cause PKI France to deliver to Buyer an executed
Deed in substantially the form attached hereto as Exhibit H in connection with
the sale and transfer by PKI France to Buyer of the Owned Real Property (as
defined in Section 2.11(a)) located at 2 Rue Lavoisier, Coignieres, France (the
“French Real Property Deed”);
               (xvi) PKI shall deliver (or cause to be delivered) to Buyer, or
otherwise put Buyer (or cause Buyer to be put) in possession and control of, all
of the Acquired Assets of a tangible nature owned by the Asset Sellers;
               (xvii) The Parties shall execute and deliver to each other a
cross-receipt evidencing the transactions referred to above; and

- 17 -



--------------------------------------------------------------------------------



 



               (xviii) The Parties shall execute and deliver the Transition
Services Agreement in substantially the form attached hereto as Exhibit I.
     1.4 Post-Closing Adjustment. The Purchase Price shall be subject to
adjustment after the Closing Date as follows:
          (a) Within 45 days after the Closing Date, PKI shall prepare and
deliver to Buyer a statement (the “Closing Working Capital Statement”)
calculating the Working Capital (as defined in this Section 1.4(a)) of the
Business as of the Closing Date (the “Closing Working Capital Amount”). PKI
shall conduct full physical inventories as of the Closing Date within 30
calendar days prior to or following the Closing Date, and the results of such
inventories, after appropriately adjusting for intervening activity between the
date of such physical inventories and the Closing Date, shall be used in
preparing the Closing Working Capital Statement. Representatives of PKI and
Buyer will be permitted to observe the physical inventories. For purposes of
this Agreement, “Working Capital” shall mean the current assets of the Business
as of the Closing Date (including accounts receivable (net of allowance for
doubtful accounts), inventory (net of reserve for excess and obsolete inventory
but excluding the LIFO reserve and the related LIFO excess and obsolete reserve
adjustment) and other current assets, excluding prepaid Taxes and deferred Tax
assets, investments and cash and cash equivalents, which cash and cash
equivalents shall be distributed to, or retained by, Sellers prior to the
Closing), less the current liabilities of the Business as of the Closing Date
(including accounts payable, accrued expenses, but excluding Tax liabilities,
deferred Taxes, restructuring liabilities, capital lease obligations, accrued
management incentives, employee labor costs for employees of the business who
are not Transferred Employees, accrued Pension costs for employees of the
Business who work primarily at the Warwick, Rhode Island facility and accrued
revenue sharing agreement

- 18 -



--------------------------------------------------------------------------------



 



liabilities), and shall be calculated in accordance with U.S. GAAP on a basis
consistent with PKI’s accounting methods, treatments, principles and procedures
used in the preparation of the Financial Statements referred to in Section 2.6
of this Agreement. For the avoidance of doubt, Working Capital shall exclude all
Excluded Assets and Excluded Liabilities.
          (b) If Buyer in good faith disputes the Closing Working Capital Amount
as shown on the Closing Working Capital Statement prepared by PKI, Buyer shall
deliver to PKI within 60 days after receipt of the Closing Working Capital
Statement a statement (the “Dispute Notice”) setting forth Buyer’s calculation
of the correct Closing Working Capital Amount and describing in reasonable
detail the basis for the determination of such different Closing Working Capital
Amount. The Parties shall use reasonable efforts to resolve such differences
regarding the determination of the Closing Working Capital Amount for a period
of 30 days after Buyer has given the Dispute Notice. If the Parties resolve such
differences, the Closing Working Capital Amount agreed to by the Parties shall
be deemed to be the “Final Closing Working Capital Amount” and the Closing
Working Capital Statement agreed to by the Parties shall be deemed to be the
“Final Closing Working Capital Statement.”
          (c) If the Parties do not reach a final resolution on the Closing
Working Capital Amount within 30 days after Buyer has given the Dispute Notice,
unless the Parties mutually agree to continue their efforts to resolve such
differences, KPMG LLP (the “Neutral Accountant”) shall resolve such differences,
pursuant to an engagement agreement executed by the Parties and the Neutral
Accountant, in the manner provided below. The Parties shall each be entitled to
make a presentation to the Neutral Accountant, pursuant to procedures to be
agreed to among PKI, Buyer and the Neutral Accountant (or, if they cannot agree
on such procedures, pursuant to procedures determined by the Neutral
Accountant), regarding such Party’s

- 19 -



--------------------------------------------------------------------------------



 



calculation of the Closing Working Capital Amount; and the Neutral Accountant
shall be required to resolve the differences between the Parties and determine
the Closing Working Capital Amount within twenty (20) Business Days after such
presentations have been made. The Closing Working Capital Amount determined by
the Neutral Accountant shall be deemed to be the Final Closing Working Capital
Amount and the Closing Working Capital Statement, as adjusted to reflect such
determination, shall be deemed to be the Final Closing Working Capital
Statement. Such determination by the Neutral Accountant shall be conclusive and
binding upon the Parties, absent fraud or manifest error.
          (d) The Neutral Accountant shall not be authorized or permitted to:
               (i) determine any questions or matters whatsoever under or in
connection with this Agreement except for the resolution of differences between
the Parties regarding the determination of the Closing Working Capital Amount in
accordance with this Section 1.4;
               (ii) resolve any such differences by making an adjustment to the
Closing Working Capital Statement that is outside of the range defined by
amounts as finally proposed by the Parties; or
               (iii) apply any accounting methods, treatments, principles or
procedures other than as described in Section 1.4(a).
          (e) PKI, on the one hand, and Buyer, on the other hand, shall each pay
one half of the fees and expenses of the Neutral Accountant; provided that if
the Neutral Accountant determines that one Party has adopted a position or
positions with respect to the Closing Working Capital Statement that is
frivolous or clearly without merit, the Neutral Accountant (i) may, in its
discretion, assign a greater portion of any such fees and expenses to such Party
and

- 20 -



--------------------------------------------------------------------------------



 



(ii) shall provide to the Parties a written explanation of its reasons for
making such a determination.
          (f) The Parties agree that the procedure set forth in this Section 1.4
for resolving disputes with respect to the Closing Working Capital Amount shall
be the sole and exclusive method for resolving any such disputes, provided that
this provision shall not prohibit any Party from instituting litigation to
enforce the ruling of the Neutral Accountant.
          (g) Failure of Buyer to deliver a Dispute Notice within 60 days after
receiving the Closing Working Capital Statement shall constitute acceptance of
the Closing Working Capital Amount set forth on the Closing Working Capital
Statement, whereupon such Closing Working Capital Amount shall be deemed to be
the Final Closing Working Capital Amount and the Closing Working Capital
Statement shall be deemed to be the Final Closing Working Capital Statement.
Delivery by Buyer of a Dispute Notice shall constitute final and binding
acceptance by Buyer of all portions of the Closing Working Capital Statement
other than those specifically identified in the Dispute Notice as being subject
to a good faith dispute.
          (h) If the Final Closing Working Capital Amount is less than
$22,900,000, as adjusted to exclude all Tax assets and liabilities of Sellers
and PKI Indonesia as of the Balance Sheet Date, including without limitation
accrued payroll taxes, accrued real estate taxes, accrued personal property
taxes, accrued sales and use taxes, accrued employment taxes and accrued
value-added taxes (the “Target Working Capital Amount”), then PKI shall pay to
Buyer an amount equal to the difference between the Target Working Capital
Amount and the Final Closing Working Capital Amount. If the Final Closing
Working Capital Amount is more than the Target Working Capital Amount, then
Buyer shall pay to Sellers an amount equal to the difference between the Final
Closing Working Capital Amount and the Target Working Capital

- 21 -



--------------------------------------------------------------------------------



 



Amount. Any payment pursuant to this Section 1.4(h) shall be made in cash by
wire transfer of immediately available funds into an account or accounts
designated by the Buyer or Sellers, as the case may be, within five Business
Days after the date on which the Final Closing Working Capital Amount is
determined pursuant to this Section 1.4.
          (i) For purposes of this Agreement, “Adjusted Purchase Price” means
the Purchase Price plus, if applicable, the amount of the payment required to be
made by Buyer to PKI pursuant to the second sentence of Section 1.4(h) or minus,
if applicable, the amount of the payment required to be made by PKI to Buyer
pursuant to the first sentence of Section 1.4(h).
     1.5 Consents to Assignment. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign or
transfer any asset, agreement, lease, authorization, license or permit, or any
claim, right or benefit arising thereunder or resulting therefrom, if an
attempted assignment or transfer thereof, without the consent of a third party
thereto or of the issuing Governmental Entity (as defined in Section 2.4(b)), as
the case may be, would constitute a breach or default thereof, would result in a
violation of the rights of any such third party, would be ineffective, or would
in any way adversely affect the rights of PKI or Buyer thereunder. If such
consent (a “Deferred Consent”) is not obtained, then (a) the asset, agreement,
lease, authorization, license or permit to which such Deferred Consent relates
(a “Deferred Item”) shall be withheld from sale pursuant to this Agreement
without any reduction in the Purchase Price, (b) from and after the Closing, the
Sellers and Buyer will cooperate, in all reasonable respects, to obtain such
Deferred Consent as soon as practicable after the Closing, provided that (i) no
Party shall be required to make any material payments or agree to any material
undertakings in connection therewith and (ii) if the Parties agree to make any
payments (whether or not material) to a third party to obtain a

- 22 -



--------------------------------------------------------------------------------



 



Deferred Consent, all such payments that are made shall be paid one half (1/2)
by the Buyer and one half (1/2) by PKI, and (c) until such Deferred Consent is
obtained, the Sellers and the Buyer shall cooperate, in all reasonable respects,
in any lawful and commercially reasonable arrangement reasonably proposed by the
Buyer under which (i) the Buyer would obtain (without infringing upon the legal
rights of any third party) the economic claims, rights and benefits (net of the
amount of any related Tax costs and any other liabilities or obligations imposed
on the Sellers or any of their Affiliates under the Deferred Item) and (ii) the
Buyer would assume any related economic burden (including the amount of any
related Tax costs and any other liabilities or obligations imposed on the
Sellers or any of their Affiliates) with respect to the Deferred Item.
     1.6 Further Assurances. At any time and from time to time after the Closing
Date, as and when reasonably requested by any Party hereto and at such Party’s
expense (it being understood that such Party shall be required to reimburse only
out-of-pocket expenses paid to third parties, and not internal costs), the other
Party shall promptly execute and deliver, or cause to be executed and delivered,
all such documents, instruments and certificates and shall take, or cause to be
taken, all such further or other actions as are necessary to evidence and
effectuate the transactions contemplated by this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PKI
     PKI represents and warrants to Buyer that, except as set forth in the
disclosure schedule provided by PKI to Buyer (the “Disclosure Schedule”):
     2.1 Organization, Qualification and Corporate Power.
          (a) Sellers. Each of the Sellers is a corporation duly organized,
validly existing and, where applicable, in good standing under the laws of its
respective jurisdiction of

- 23 -



--------------------------------------------------------------------------------



 



organization and is duly qualified to conduct business under the laws of each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities, in each case as they relate exclusively to
the Business, makes such qualification necessary, except for any such failures
to be qualified that would not reasonably be expected to result in a Business
Material Adverse Effect (as defined below). Each of the Sellers has all
requisite corporate power and authority to carry on the business in which it is
now engaged and to own and use the properties now owned and used by it. For
purposes of this Agreement, “Business Material Adverse Effect” means any change,
effect or circumstance that (i) is materially adverse to the business, financial
condition or results of operations of the Business or (ii) materially impairs
the ability of the Sellers to consummate the transactions contemplated by this
Agreement; provided, however, that a “Business Material Adverse Effect” shall
not include any adverse change, effect or circumstance resulting from or arising
out of (I) the actions contemplated by the Parties in connection with this
Agreement, (II) the announcement or performance of this Agreement or the
transactions contemplated by this Agreement, (III) changes, effects or
circumstances resulting from conditions in the Business’s industry or in markets
generally, except to the extent the effect of such conditions on the Business
and PKI Indonesia is materially disproportionate to the effect of such
conditions on other participants in industries in which the Business and PKI
Indonesia are engaged, (IV) changes in national or international general
economic conditions or (V) national or international political conditions or
instability, including the engagement by the United States in hostilities,
whether or not pursuant to a declaration of emergency or war, or the occurrence
of any military or terrorist attack upon the United States or any other nation.
          (b) PKI Indonesia. PKI Indonesia is a corporation duly organized,
validly existing and, if applicable, in good standing under the laws of its
jurisdiction of organization and

- 24 -



--------------------------------------------------------------------------------



 



is duly qualified to conduct business under the laws of each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its activities makes such qualification necessary, except for any such failures
to be qualified that would not reasonably be expected to result in a Business
Material Adverse Effect. PKI Indonesia has all requisite corporate power and
authority to carry on the business in which it is now engaged and to own and use
the properties now owned and used by it.
          (c) Charter and Corporate Records. PKI Indonesia has made available to
Buyer correct and complete copies of its corporate charter and bylaws or other
organizational documents (as amended to date). The minute books (containing the
records of meetings of the stockholders and the board of directors) and the
stock record books of PKI Indonesia are correct and complete in all material
respects. PKI Indonesia is not in default under or in violation of any provision
of its corporate charter or bylaws or other organizational documents.
     2.2 Capitalization; Title to Property.
          (a) The capitalization of PKI Indonesia is set forth in Section 2.2 of
the Disclosure Schedule. All of the issued and outstanding shares of Stock of
PKI Indonesia are duly authorized, validly issued, fully paid and nonassessable.
Except for the Stock, there are no shares of capital stock or other equity
securities of PKI Indonesia outstanding. There are no outstanding or authorized
options, warrants, rights, agreements or commitments to which PKI Indonesia is a
party or which are binding upon PKI Indonesia providing for the issuance,
disposition or acquisition of any shares of capital stock of PKI Indonesia.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights (i) providing for the issuance, disposition or acquisition of any
shares of capital stock of PKI Indonesia or (ii) that give any person the right
to receive any benefits or rights similar to any rights enjoyed by or

- 25 -



--------------------------------------------------------------------------------



 



accruing to the holders of shares of capital stock of PKI Indonesia. There are
no agreements, voting trusts or proxies with respect to the voting, or
registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the Stock.
          (b) All of the issued and outstanding shares of Stock are owned of
record and beneficially by PKI Singapore Parent and PKI Singapore, and PKI
Singapore Parent and PKI Singapore have good title to the Stock, free and clear
of any Security Interest (as defined in Section 2.2(d)), contractual restriction
or covenant, option or other adverse claim (whether arising by contract or by
operation of law), other than applicable securities law restrictions.
          (c) Each Asset Seller has good title to, or a valid leasehold interest
in, the material property included in the Acquired Assets of such Asset Seller,
free and clear of any Security Interests. Upon consummation of the Closing,
Buyer (or its designees) will have good title to, or a valid leaseholder
interest in, the Acquired Assets and the Stock, free and clear of any Security
Interests (other than any Securities Interests created by or as a result of the
identity of Buyer (or its designees)).
          (d) For purposes of this Agreement, “Security Interest” means any
mortgage, pledge, security interest, encumbrance, charge or other lien (whether
arising by contract or by operation of law), other than (i) mechanic’s,
materialmen’s, landlord’s and similar liens, (ii) liens arising under worker’s
compensation, unemployment insurance, social security, retirement and similar
legislation, (iii) liens on goods in transit incurred pursuant to documentary
letters of credit, in each case arising in the ordinary course of business,
(iv) liens for Taxes not yet due and payable, (v) liens for Taxes which are
being contested in good faith and by appropriate proceedings, to the extent such
Taxes are accrued for on the Most Recent Balance Sheet or were incurred after
the date of the Most Recent Balance Sheet in the ordinary course of business,
(vi)

- 26 -



--------------------------------------------------------------------------------



 



liens relating to capitalized lease financings or purchase money financings that
have been entered into in the ordinary course of business and (vii) liens
arising solely by action of Buyer.
     2.3 Authority. PKI has all requisite corporate power and authority to
execute and deliver this Agreement and each Seller has all requisite corporate
power and authority to perform its obligations hereunder. The execution and
delivery of this Agreement by PKI, the performance by each Seller of its
obligations hereunder and the consummation by each Seller of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of each such Seller. This Agreement has been duly
and validly executed and delivered by PKI and, assuming this Agreement
constitutes the valid and binding agreement of Buyer, constitutes a valid and
binding obligation of PKI, enforceable against PKI in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles,
including those limiting the availability of specific performance, injunctive
relief and other equitable remedies and those providing for equitable defenses.
     2.4 Noncontravention. Subject to compliance with the applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “Hart-Scott-Rodino Act”), applicable Environmental Laws (as defined
in Section 2.17(a)(v)), and applicable foreign antitrust or trade regulation
laws, neither the execution and delivery of this Agreement by PKI, nor the
consummation by any Seller of the transactions contemplated hereby, will:
          (a) conflict with or violate any provision of the charter or bylaws or
other organizational documents of PKI Indonesia or any Seller;

- 27 -



--------------------------------------------------------------------------------



 



          (b) require on the part of PKI Indonesia or any Seller any material
filing with, or any material permit, authorization, consent or approval of, any
court, arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”);
          (c) materially conflict with, result in a material breach of,
constitute (with or without due notice or lapse of time or both) a material
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, materially modify or cancel, or require any material
notice, consent or waiver under, any material contract (including, without
limitation, any Designated Contract), lease, sublease, license, sublicense,
franchise, permit, indenture, agreement or mortgage for borrowed money,
instrument of indebtedness or Security Interest to which PKI Indonesia or any
Seller is a party or by which PKI Indonesia or any Seller is bound or to which
any of their respective assets is subject; or
          (d) violate any material order, writ, injunction or decree
specifically naming, or material statute, rule or regulation applicable to, PKI
Indonesia or any Seller or any of or their respective properties or assets.
     2.5 Subsidiaries. None of PKI Singapore or, with respect to the Business,
the Asset Sellers controls, directly or indirectly, or has any direct or
indirect equity participation in, any corporation, limited liability company,
partnership, trust or other business association (other than in a money market,
mutual fund or other short-term investment and, in the case of (a) PKI, in PKI
France, PKI Singapore and PKI Indonesia and (b) PKI Singapore, in PKI
Indonesia).
     2.6 Financial Statements. PKI has provided to Buyer copies of the
consolidated balance sheets as of the last day of each of the three fiscal years
in the period ended January 2, 2005 and as of July 3 and August 28, 2005, and
consolidated statements of operations and cash

- 28 -



--------------------------------------------------------------------------------



 



flows of the Business for each of the two fiscal years in the period ended
January 2, 2005 and for the six and eight-month periods ended July 3 and
August 28, 2005, respectively (collectively, the “Financial Statements”). The
consolidated balance sheet as of August 28, 2005 is referred to herein as the
“Most Recent Balance Sheet” and the date of such Most Recent Balance Sheet,
August 28, 2005, is referred to herein as the “Balance Sheet Date”. Such
Financial Statements have been prepared in accordance with U.S. GAAP and fairly
present, in all material respects, the financial condition and consolidated
results of operations and cash flows of the Business as of the respective dates
thereof and for the periods referred to therein; provided, however, that (i) the
Financial Statements as of, and for the six and eight-month periods ended July 3
and August 28, 2005, respectively, are subject to year-end adjustments and
(ii) all of the Financial Statements do not include footnotes and do not include
allocations of corporate expenses that are made on a periodic basis.
     2.7 Absence of Certain Changes. Except as contemplated by this Agreement
(including those matters contemplated by Section 4.3 of this Agreement or listed
on Schedule 4.3), since the Balance Sheet Date, there have not been any adverse
changes in the financial condition or results of operations of the Business,
except for any adverse changes that would not reasonably be expected to result
in a Business Material Adverse Effect. Except as contemplated by this Agreement
(including those matters contemplated by Section 4.3 of this Agreement or listed
on Schedule 4.3), since the Balance Sheet Date, no Seller has taken any of the
following actions:
          (a) sold, assigned or transferred any portion of the Acquired Assets
or any assets of PKI Indonesia, in each case that is material to the Business,
other than (i) in the

- 29 -



--------------------------------------------------------------------------------



 



ordinary course of business or (ii) sales or other dispositions of obsolete or
excess equipment or other assets not used in the Business;
          (b) waived any rights of material value to the Business;
          (c) issued, sold or transferred any Stock or other equity securities,
securities convertible into Stock or other equity securities or warrants,
options or other rights to acquire Stock or other equity securities of PKI
Indonesia;
          (d) declared or paid any dividends or made any distributions on Stock
or other equity securities of PKI Indonesia or redeemed or purchased any shares
of Stock or other equity securities of PKI Indonesia, except for dividends,
distributions or redemptions paid solely in cash, cash equivalents and/or other
short term liquid investments;
          (e) except as required by law, granted any rights to severance
benefits, “stay pay” or termination pay to any director, officer or other
employee of the Business or increased benefits payable or potentially payable to
any such director, officer or other employee of the Business under any
previously existing severance benefits, “stay-pay” or termination pay
arrangements (in each case, other than grants or increases that are
substantially consistent with the past practice of the Business or grants or
increases for which neither the Business nor the Buyer will be obligated
following the Closing);
          (f) except in the ordinary course of business or in accordance with
the Business’ capital expenditure budget attached to Section 2.7(f) of the
Disclosure Schedule, made any capital expenditures or commitments therefor with
respect to the Business in an amount in excess of $500,000 in the aggregate;

- 30 -



--------------------------------------------------------------------------------



 



          (g) acquired any entity or business (whether by the acquisition of
stock, the acquisition of assets, merger or otherwise), other than acquisitions
that have not or will not become integrated into the Business;
          (h) except in the ordinary course of business, entered into any
employment, compensation or deferred compensation agreement (or any amendment to
any such existing agreement) with any officer or other employee of the Business
whose annual base salary exceeds $150,000;
          (i) amended the terms of any existing US or Foreign Business Benefit
Plan (each as defined in Section 2.16(a)), except (i) as required by law,
(ii) in a manner substantially consistent with the past practices of the
Business or (iii) in any manner that would not reasonably be expected to result
in a Business Material Adverse Effect;
          (j) materially changed the accounting principles, methods or practices
of the Business, except in each case to conform to changes in U.S. GAAP or
applicable local generally accepted accounting principles; or
          (k) entered into any agreement or commitment with respect to any of
the matters referred to in paragraphs (a) through (j) of this Section 2.7.
     2.8 Undisclosed Liabilities. To Sellers’ knowledge, neither PKI Indonesia
nor the Business has any liability which is required by U.S. GAAP to be shown on
a balance sheet, except for (a) liabilities shown on the Most Recent Balance
Sheet, (b) liabilities which have arisen since the date of the Most Recent
Balance Sheet in the ordinary course of business and (c) Excluded Liabilities.

- 31 -



--------------------------------------------------------------------------------



 



2.9 Tax Matters.
          (a) PKI Indonesia and each Asset Seller has filed or had filed on its
behalf all material Tax Returns (as defined below) that it was required to file
(separately or as part of a consolidated, combined or unitary group) and all
such Tax Returns were correct and complete in all material respects. PKI
Indonesia and each Asset Seller has paid (or had paid on its behalf) all Taxes
(as defined below) that are shown to be due on any such Tax Returns. All Taxes
that PKI Indonesia and each Asset Seller is or was required by law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Governmental Entity, except for any such Taxes with
respect to which the failure to withhold, collect or pay would not reasonably be
expected to result in a Business Material Adverse Effect. For purposes of this
Agreement, “Taxes” means all taxes, including income, gross receipts, ad
valorem, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment and franchise taxes imposed by the United
States of America or any state, local or foreign government, or any agency
thereof, or other political subdivision of the United States or any such
government, and any interest, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof. For purposes of this Agreement, “Tax Returns” means
all reports, returns, declarations, statements, forms or other information
required to be supplied to a taxing authority in connection with Taxes.
          (b) No examination or audit of any Tax Return of PKI Indonesia (or of
any consolidated, combined or unitary group for a period for which the
activities of PKI Indonesia were included on the Tax Return of such group) by
any Governmental Entity is currently in progress or, to Sellers’ knowledge,
threatened or contemplated. None of PKI Indonesia or the

- 32 -



--------------------------------------------------------------------------------



 



members of any consolidated, combined or unitary group with which PKI Indonesia
has filed group Tax Returns has been notified in writing by any jurisdiction
that the jurisdiction believes that PKI Indonesia was required to file any Tax
Return or that the consolidated, combined or unitary group with respect to which
PKI Indonesia filed Tax Returns for any period was required to file any Tax
Return for such period that was not filed.
          (c) PKI Indonesia has not been a member of a group with which it has
filed or been included in a combined, consolidated or unitary income Tax Return
other than a group the common parent of which was PKI or a subsidiary of PKI.
PKI Indonesia is not liable for the Taxes of any taxpayer as a transferee or
successor, by contract, or otherwise for any Pre-Closing Period.
          (d) None of the Assumed Liabilities represents a contract under which
any person will make or become obligated to make, as a result of any event
connected with any transaction contemplated herein and/or any termination of
employment related to such transaction, any “excess parachute payment,” as
defined in Section 280G of the Code (without regard to subsection (b)(4)
thereof).
          (e) To the knowledge of Robert Wylie, Vice President of Tax of PKI,
after due inquiry Schedule 2.9(e) sets forth a list of all countries in which
(i) any tangible asset of the Business, inventory of the Business or leased or
licensed property of the Business is or has been located during the immediately
preceding two calendar years and (ii) any employee of the Business had conducted
any activity on behalf of the Business during such two calendar years.
          (f) PKI Indonesia (i) has not waived any statute of limitations with
respect to Tax obligations or agreed to any extension of time with respect to a
Tax assessment or

- 33 -



--------------------------------------------------------------------------------



 



deficiency, (ii) has not been a party to any Tax allocation or sharing
agreement, or (iii) is not currently the beneficiary of any extensions of time
within which to file any Tax Return.
          (g) The earliest taxable period of PKI Indonesia for which the statute
of limitations relating to the assessment or collection of income Taxes is still
open is for the taxable year ending December 31, 2002. Schedule 2.9(g) lists all
income Tax Returns filed with respect to PKI Indonesia for all taxable periods
for which the statute of limitations is still open, and indicates those Tax
Returns that have been audited and those that are currently the subject of an
audit. PKI has delivered or made available to the Buyer correct and complete
copies of (i) all income Tax Returns of PKI Indonesia with respect to all
taxable periods for which the statute of limitations is still open, and
(ii) copies of all examination reports and statements of deficiencies that have
been assessed against or agreed to by PKI Indonesia for any past taxable period
for which the statute of limitations is still open.
          (h) There are no joint ventures, partnerships, limited liability
companies, or other arrangements or contracts to which PKI Indonesia is a party
and that could be treated as a partnership for income Tax purposes by any
jurisdiction.
          (i) The unpaid Taxes of PKI Indonesia (A) did not, as of the Balance
Sheet Date, exceed the reserve and accruals for such Tax Liability (not
including any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the Most
Recent Balance Sheet that has been made available to the Buyer and (B) will not,
as of the Closing Date, exceed such reserve and accruals as adjusted through the
Closing Date in accordance with GAAP in the ordinary course of business.

- 34 -



--------------------------------------------------------------------------------



 



          (j) To the knowledge of the Sellers, the transactions contemplated by
this Agreement will not adversely affect the amount or availability to PKI
Indonesia of any such Tax credit, Tax holiday, or other Tax benefit or
attribute.
     2.10 Tangible Personal Property. PKI Indonesia or one of the Asset Sellers
has good title to, a valid leasehold interest in or a valid license to use, all
of the material tangible personal property reflected on the Most Recent Balance
Sheet (other than property sold, consumed or otherwise disposed of in the
ordinary course of business since the date of the Most Recent Balance Sheet),
free and clear of all Security Interests.
     2.11 Real Property.
          (a) Owned Real Property. Section 2.11(a) of the Disclosure Schedule
lists the property address of all Owned Real Property. The Owned Real Property
constitutes all of the real property owned by any Seller or PKI Indonesia and
used primarily in the operation of the Business. With respect to each piece of
Owned Real Property:
               (i) the applicable Asset Seller has good and fee simple title to
such Owned Real Property, free and clear of all material liens, easements,
covenants or other restrictions;
               (ii) to Sellers’ knowledge, there are no pending or threatened
condemnation proceedings relating to such Owned Real Property;
               (iii) there are no leases, subleases, licenses or agreements
granting to any party or parties (other than the Asset Sellers or PKI Indonesia)
the right of use or occupancy of any portion of such Owned Real Property; and
               (iv) there are no outstanding options or rights of first refusal
to purchase such Owned Real Property, or any portion thereof or interest
therein.

- 35 -



--------------------------------------------------------------------------------



 



          (b) Leased Property. Section 2.11(b) of the Disclosure Schedule lists
all material real property leased or subleased to PKI Indonesia or included in
the Acquired Assets. PKI has made available to Buyer correct and complete copies
of the leases and subleases (as amended to date) listed therein (the “Leases”).
With respect to each such Lease:
               (i) the Lease is a legal, valid, binding and enforceable
obligation of the applicable Asset Seller or PKI Indonesia (as the case may be)
and, to Sellers’ knowledge, each other party to such Lease, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles, including those
limiting the availability of specific performance, injunctive relief and other
equitable remedies and those providing for equitable defenses;
               (ii) no Asset Seller or PKI Indonesia or, to Sellers’ knowledge,
any other party to the Lease is in breach or default and, to Sellers’ knowledge,
no event has occurred which, with notice or lapse of time or both, would
constitute a breach or default or permit termination, modification or
acceleration thereunder, except for any such breach or default as would not
reasonably be expected to result in a Business Material Adverse Effect; and
               (iii) no Asset Seller or PKI Indonesia has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold to the Lease.
     2.12 Intellectual Property.
          (a) Section 2.12 of the Disclosure Schedule lists all patents, patent
applications, trademarks and trademark applications that are material to the
Business (the “Designated Intellectual Property”). To Sellers’ knowledge, the
applicable Asset Seller or PKI

- 36 -



--------------------------------------------------------------------------------



 



Indonesia owns, or is licensed or otherwise possesses valid rights to use, the
Designated Intellectual Property.
          (b) Neither PKI Indonesia or, with respect to the Business, any Asset
Seller has been named in any pending suit, action or proceeding which involves a
claim of infringement of any patents and patent registrations, trademarks and
trademark registrations, trade names (together with the goodwill associated
therewith), copyrights and copyright registrations, trade secrets, know-how or
rights in design of any third party (the “Third Party IP Rights”). To Sellers’
knowledge, the Business as presently conducted does not infringe any Third Party
IP Rights.
          (c) The applicable Asset Seller or PKI Indonesia has performed, in all
material respects, the obligations required to be performed by it under the
terms of any material agreement pursuant to which such Asset Seller or PKI
Indonesia has rights in any Designated Intellectual Property, and none of the
Asset Sellers or PKI Indonesia or, to Sellers’ knowledge, any third party is in
material default under any such agreement.
          (d) Other than rights and licenses granted in the ordinary course of
business, none of the Asset Sellers or PKI Indonesia or any of their respective
Affiliates has granted to any third party any license or right to the commercial
use of any of the Designated Intellectual Property. For purposes of this
Agreement, the term “Affiliate” shall have the meaning assigned to it in
Rule 12b-2 of the Securities Exchange Act of 1934.
     2.13 Contracts.
          (a) Except as set forth in Section 2.13 of the Disclosure Schedule,
neither PKI Indonesia or (with respect to the operation or conduct of the
Business) any Asset Seller is a party to, and the Acquired Assets do not
include, any:

- 37 -



--------------------------------------------------------------------------------



 



               (i) agreement (or group of related written agreements with the
same person or such person’s Affiliates) for the lease of personal property from
or to third parties providing for lease payments the remaining unpaid balance of
which is in excess of $500,000, other than (A) purchase orders relating to the
supply of goods and services to the Business in the ordinary course of business,
(B) agreements executed in the ordinary course of business and (C) agreements
that can be terminated by PKI Indonesia or any Asset Seller, as applicable, on
60 or fewer days’ notice without payment by PKI Indonesia or such Asset Seller
of any penalty, liquidated damages or other similar payment;
               (ii) consulting agreement requiring the payment of more than
$100,000 in any calendar year, other than any such agreements that can be
terminated by PKI Indonesia or any Asset Seller, as applicable, on 60 or fewer
days’ notice without payment by PKI Indonesia or such Asset Seller of any
penalty, liquidated damages or other similar payment;
               (iii) agreement (or group of related written agreements with the
same person or such person’s Affiliates) for the purchase of products or
services under which the undelivered balance of such products and services is in
excess of $500,000, other than any such contracts and agreements that can be
terminated by PKI Indonesia or any Asset Seller, as applicable, on 60 or fewer
days’ notice without payment by PKI Indonesia or such Asset Seller of any
penalty, liquidated damages or other similar payment;
               (iv) agreement establishing a partnership or joint venture;
               (v) agreement (or group of related agreements) under which it has
created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness the outstanding balance of which is more than $500,000
or under which it has

- 38 -



--------------------------------------------------------------------------------



 



imposed a Security Interest on any of its material assets, tangible or
intangible, relating to the Business, except for any Security Interests relating
to any capitalized lease financing;
               (vi) agreement involving the executive officers or directors of
PKI Indonesia or (with respect to the Business) any Asset Seller;
               (vii) agreement for the employment of any individual on a
full-time or part-time basis providing base annual compensation at a rate in
excess of $150,000 during fiscal 2005;
               (viii) severance, “stay pay” or termination agreement with any
officer or other employee of the Business;
               (ix) agreement for the sale of any Acquired Asset or any assets
or properties of PKI Indonesia which involves a payment to be made to PKI
Indonesia, any Asset Seller or any Affiliate thereof in excess of $500,000,
other than agreements for the sale of goods and services in the ordinary course
of business; and
               (x) agreement for the acquisition by PKI Indonesia or any Asset
Seller of any operating business or the capital stock of any other person, other
than acquisitions by any Asset Seller that have not or will not become
integrated into the Business; provided, however, that (x) no agreement referred
to in clauses (i) through (x) above need be disclosed unless PKI Indonesia or
the applicable Asset Seller currently has, or may in the future have, any rights
or obligations thereunder and (y) Leases are not required to be disclosed in
response to any provision of this Section 2.13 and shall not constitute
Designated Contracts (as defined in Section 2.13(c)).

- 39 -



--------------------------------------------------------------------------------



 



          (b) Section 2.13(b) of the Disclosure Schedule lists each
noncompetition agreement to which PKI Indonesia or (with respect to the
operation or conduct of the Business) any Asset Seller is a party as of the date
hereof.
          (c) PKI has made available to Buyer a correct and complete copy of
each agreement (as amended to date) listed in Section 2.13(a) of the Disclosure
Schedule (the “Designated Contracts”). Each Designated Contract is a legal,
valid, binding and enforceable obligation of PKI Indonesia or the applicable
Asset Seller, as the case may be, and, to Sellers’ knowledge, of each other
party thereto (except as the foregoing may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting the rights of creditors generally and by equitable principles,
including those limiting the availability of specific performance, injunctive
relief, and other equitable remedies and those providing for equitable
defenses), and there exists no material defaults of PKI Indonesia or any Asset
Seller, as the case may be, or, to Sellers’ knowledge, any other party thereto.
     2.14 Litigation. Section 2.14 of the Disclosure Schedule lists, as of the
date of this Agreement, each judgment, order, decree, stipulation or injunction
specifically naming any Asset Seller, PKI Indonesia or any of their respective
property or business and relating to the Business. Section 2.14 of the
Disclosure Schedule also lists, as of the date of this Agreement, each
complaint, action, suit, proceeding, hearing or investigation relating to the
Business of or in any Governmental Entity or, if material, before any arbitrator
to which any Asset Seller or PKI Indonesia is a party or, to Sellers’ knowledge,
which, if material, has been overtly threatened against any Asset Seller or PKI
Indonesia and, in each case, relating to the Business.
     2.15 Labor Matters. Section 2.15 of the Disclosure Schedule lists, as of
the date of this Agreement, each collective bargaining agreement relating to the
Business to which any Asset

- 40 -



--------------------------------------------------------------------------------



 



Seller or PKI Indonesia is a party or is bound. None of the Asset Sellers or PKI
Indonesia has, with respect to the Business, experienced since January 1, 2003,
any material strikes, grievances, claims of unfair labor practices or other
collective bargaining disputes or have received, between January 1, 2003 and the
date of this Agreement, any written notice of any unfair labor practice
complaints or any other action, suit, complaint, charge, inquiry or
investigation pending before the National Labor Relations Board (or other
comparable labor relations boards or bureaus in foreign jurisdictions where
Foreign Business Employees are employed).
     2.16 Employee Benefits.
          (a) For purposes of this Agreement, the following terms have the
meanings hereinafter set forth:
               (i) “COBRA” means the health plan continuation coverage required
under the provisions of Part 6 of Title I of ERISA, Section 4980B of the Code,
and any applicable US state statute.
               (ii) “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
               (iii) “ERISA Affiliate” means any entity which is a member of:
(i) a controlled group of corporations (as defined in Section 414(b) of the
Code, (ii) a group of trades or businesses under common control (as defined in
Section 414(c) of the Code), or (iii) an affiliated service group (as defined
under Section 414(m) of the Code or the regulations under Section 414(o) of the
Code), any of which includes any Asset Seller or PKI Indonesia.
               (iv) “Foreign Business Benefit Arrangement” means any material
compensation or employment arrangement or program, including, but not limited
to, any fringe

- 41 -



--------------------------------------------------------------------------------



 



benefit, incentive compensation, bonus, severance, redundancy, deferred
compensation, holiday, and perquisite covering or providing such benefits to
Foreign Business Employees.
               (v) “Foreign Business Benefit Plan” means any Foreign Pension
Plan, Foreign Welfare Plan, or Foreign Benefit Arrangement.
               (vi) “Foreign Business Employee” means each employee who is
employed outside the United States by any Asset Seller or PKI Indonesia and who
is engaged primarily in the Business.
               (vii) “Foreign Business Pension Plan” means any plan, fund or
program which is maintained by any Asset Seller or PKI Indonesia or to which any
Asset Seller or PKI Indonesia makes contributions or has liability in order to
provide retirement income or deferral of income for periods extending beyond
separation from service with respect to Foreign Business Employees.
               (viii) “Foreign Business Welfare Plan” means any material plan,
fund or program which is maintained by any Asset Seller or PKI Indonesia or to
which any Asset Seller or PKI Indonesia makes contributions or has liability for
the purpose of providing Foreign Business Employees or their beneficiaries with
healthcare benefits or benefits in the event of sickness, accident, death,
dismemberment, unemployment or vacation.
               (ix) “Multiemployer Plan” means any multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
               (x) “US Business Benefit Arrangement” means any material
compensation and employment arrangement which covers US Business Employees,
including, but not limited to, any fringe benefit, incentive compensation,
bonus, severance, deferred compensation, supplemental executive compensation and
employment agreement.

- 42 -



--------------------------------------------------------------------------------



 



               (xi) “US Business Benefit Plan” means any US Business Pension
Plan, US Business Welfare Plan or US Business Benefit Arrangement.
               (xii) “US Business Employee” means each employee who is employed
in the United States by an Asset Seller and who is engaged primarily in the
Business.
               (xiii) “US Business Pension Plan” means any employee pension
benefit plan (as defined in Section 3(2) of ERISA) which covers US Business
Employees, excluding any plan maintained or contributed to under foreign law.
               (xiv) “US Business Welfare Plan” means any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that is material to the
Business and that covers any US Business Employee, excluding any plan which is
maintained or to which contributions are made under foreign law.
          (b) Section 2.16(b) of the Disclosure Schedule sets forth as of the
date of this Agreement a complete and accurate list of all US Business Benefit
Plans and Foreign Business Benefit Plans. Complete and accurate copies of all
written US Business Benefit Plans and Foreign Business Benefit Plans have been
made available to Buyer. Each US Business Benefit Plan has been administered in
all material respects in accordance with its terms and applicable law and the
applicable Asset Seller or PKI Indonesia, as the case may be, has met its
material obligations with respect to such plan. Each Asset Seller, each US
Business Pension Plan, and each US Business Welfare Plan is in material
compliance with the currently applicable provisions of ERISA and the Code.
Copies of the most recent annual report and the most recent summary plan
description with respect to each US Business Pension Plan and US Business
Welfare Plan have been made available to Buyer.

- 43 -



--------------------------------------------------------------------------------



 



          (c) Except as set forth on Section 2.16(c) of the Disclosure Schedule,
there are no termination proceedings or other material claims (except claims for
benefits payable in the normal operation of the US and Foreign Business Benefit
Plans and proceedings with respect to qualified domestic relations orders under
US Business Pension Plans), suits or proceedings against or involving any US or
Foreign Business Benefit Plan or asserting any rights or claims to benefits
under any US or Foreign Business Benefit Plan, or, to Sellers’ knowledge,
investigations by any Governmental Entity involving any US or Foreign Business
Benefit Plan.
          (d) Section 2.16(d) of the Disclosure Schedule lists each
Multiemployer Plan to which any Asset Seller or any ERISA Affiliate contributes
or is obligated to contribute for the benefit of any US Business Employee. No
Asset Seller or ERISA Affiliate has withdrawn from any Multiemployer Plan in a
complete or partial withdrawal that has resulted in any withdrawal liability
which has not been satisfied in full. All contributions to any Multiemployer
Plan required to be made by an Asset Seller or an ERISA Affiliate have been made
in full.
          (e) Except as set forth in Section 2.16(e) of the Disclosure Schedule,
no written or, to Sellers’ knowledge, oral representations have been made to any
US Business Employee promising or guaranteeing any employer payment or funding
for the continuation of healthcare, life or disability coverage beyond
termination of employment, excluding continuation of COBRA health coverage.
          (f) No act or omission has occurred, and no condition exists, with
respect to any US or Foreign Business Benefit Plan maintained by any Asset
Seller, PKI Indonesia or any ERISA Affiliate that would subject any Asset
Seller, PKI Indonesia or ERISA Affiliate to any material fine, penalty, Tax or
liability of any kind imposed under applicable law, including ERISA or the Code
(other than liabilities for benefits accrued under such plans).

- 44 -



--------------------------------------------------------------------------------



 



          (g) After the execution of this Agreement, Sellers will provide Buyer
with a true and complete list of the names and current base compensation rates
of all employees actively employed by the Asset Sellers and PKI Indonesia in the
conduct of the Business (“Business Employees”) and the names and current base
compensation rates of all employees who are employed by the Asset Sellers in the
conduct of the Business and who are temporarily absent from active employment by
reason of disability, illness, injury, workers’ compensation, military leave,
approved leave of absence or layoff (“Inactive Business Employees”) together
with a summary indicating the current annual compensation of the Business
Employees and Inactive Business Employees and the salaries, bonuses, incentive
compensation, accrued vacation pay, group welfare benefits and perquisites, paid
or payable to the Business Employees and Inactive Business Employees for the
most recent fiscal year of the Asset Sellers and the amount of such benefits
being accrued for the Business Employees and Inactive Business Employees as of
the Closing Date.
     2.17 Environmental Matters.
          (a) When used in this Agreement, the following terms have the meanings
provided below.
               (i) “CERCLA” shall mean the Federal Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42.U.S.C. §§ 9601 et seq., as
in effect on the Closing Date.
               (ii) “Release” shall have the meaning assigned to that term in
CERCLA and any other applicable Environmental Law.
               (iii) “Environment” shall have the meaning assigned to that term
under CERCLA and any other applicable Environmental Law.

- 45 -



--------------------------------------------------------------------------------



 



               (iv) “Materials of Environmental Concern” means any hazardous
substance, pollutant, contaminant, solid waste, hazardous waste, oil, petroleum
and petroleum products, as those terms are defined under CERCLA and any other
applicable Environmental Law.
               (v) “Environmental Law” means any foreign, federal, state,
provincial, or municipal statute, rule or regulation as in effect on the Closing
Date, or any common law, relating to the Environment or occupational health and
safety, including any statute, rule or regulation pertaining to (A) treatment,
storage, disposal, transportation or generation of Materials of Environmental
Concern; (B) air, water and noise pollution; (C) groundwater and soil
contamination; or (D) the Release or threatened Release of Materials of
Environmental Concern including, without limitation, CERCLA and The Solid Waste
Disposal Act, 42 U.S.C. §§ 6901 et seq.
               (vi) “Environmental Matters” means any legal obligation or
liability arising under Environmental Law.
               (vii) “Off-Site Liabilities” means Environmental Matters
resulting from any transportation, treatment, storage, disposal or Release, or
the arrangement therefor, in connection with the Business, of any Materials of
Environmental Concern by the Business, or any agent or contractor of the
Business, to or at any property, location, site or facility other than a
Business Property.
               (viii) “Business Properties” means the Owned Real Property and
the Leased Facilities.
          (b) To Sellers’ knowledge, except as described or identified in the
Disclosure Schedule or in a document listed in the Disclosure Schedule:

- 46 -



--------------------------------------------------------------------------------



 



               (i) the Business’ operations at the Business Properties are in
compliance with applicable Environmental Laws, except for any failures to comply
with applicable Environmental Laws that would not reasonably be expected to
result in material liability under applicable Environmental Law;
               (ii) there is no pending or threatened civil or criminal
litigation, notice of violation or administrative proceeding, investigation or
information request relating to any Environmental Law involving any of the
Business Properties or any property formerly owned, occupied or operated by the
Business, except for such litigation, notice, proceeding, investigation or
information request that would not reasonably be expected to result in material
liability under applicable Environmental Law; and
               (iii) the applicable Asset Seller or PKI Indonesia has those
permits, licenses and approvals required under applicable Environmental Law to
operate the Business Properties as currently operated by such Asset Seller or
PKI Indonesia, as the case may be, except for any such permits, licenses or
approvals the absence of which would not reasonably be expected to result in a
material liability under applicable Environmental Law.
          (c) To Sellers’ knowledge, except as described or identified in the
Disclosure Schedule or in a document listed in the Disclosure Schedule:
               (i) with respect to the Business Properties and any property
formerly owned, occupied or operated by PKI Indonesia or any Asset Seller with
respect to the Business, there has been no Release of Materials of Environmental
Concern that would reasonably be expected to result in material liability under
applicable Environmental Law; and

- 47 -



--------------------------------------------------------------------------------



 



               (ii) with respect to each Asset Seller and PKI Indonesia, there
are no Off-Site Liabilities relating to the Business that would reasonably be
expected to result in material liability under applicable Environmental Law.
          (d) The Parties agree that the only representations and warranties of
PKI herein as to any Environmental Matters are those contained in this
Section 2.17 and in Section 2.24. Without limiting the generality of the
foregoing, Buyer specifically acknowledges that the representations and
warranties contained in Sections 2.14, 2.18 and 2.19 do not relate to
Environmental Matters.
     2.18 Legal Compliance. PKI Indonesia and (with respect to the Business)
each Asset Seller is in compliance, in all material respects, with all material
applicable laws of any federal, state or foreign government, or any Governmental
Entity, currently in effect with respect to the Business. Neither PKI Indonesia
nor any Asset Seller has received written notice of any material pending action,
suit, proceeding, hearing, investigation, claim, demand or notice relating to
the Business alleging any failure to so comply.
     2.19 Permits. To Sellers’ knowledge, (a) neither PKI Indonesia nor any
Asset Seller is in material violation of or material default under any permit,
license, franchise or authorization from any Governmental Authority used in its
business or operations as presently conducted and material to the business or
operations of the Business (collectively, the “Permits”) and (b) no Permit will
be revoked, terminated prior to its normal expiration date or not renewed solely
as a result of the consummation of the transactions contemplated by this
Agreement.
     2.20 Business Relationships with Affiliates. Section 2.20 of the Disclosure
Schedule lists any written agreements with respect to the Business whereby any
Affiliate (other than PKI Indonesia) of any Asset Seller directly or indirectly
(a) owns any property or right, tangible or

- 48 -



--------------------------------------------------------------------------------



 



intangible, which is used in and material to the Business, (b) has any material
claim or cause of action against the Business, or (c) owes any money to, or is
owed any money by, the Business.
     2.21 Brokers’ Fees. Except for the fees payable to Merrill Lynch & Co.,
neither PKI Indonesia nor any Seller has any liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
     2.22 Entire Business. Except for the Excluded Assets and any Deferred
Items, and assuming Buyer (or one or more of its Affiliates) has the ability to
provide to the Business all corporate-level services currently provided to the
Business by the Sellers, the Acquired Assets and the assets of PKI Indonesia
are, when utilized by a labor force substantially similar to that employed by
PKI Indonesia and the Asset Sellers in connection with the Business on the date
hereof, adequate to conduct the Business immediately following the Closing in
all material respects as currently conducted.
     2.23 Condition of Assets. Except as set forth on Section 2.23 of the
Disclosure Schedule, as of the date hereof, the material physical Acquired
Assets are, in all material respects, in light of their age and prior use, in
reasonable repair and operating condition, ordinary wear and tear excepted, as
is suitable for their current use.
     2.24 Asbestos Matters. Except as disclosed in Section 2.24 of the
Disclosure Schedule or in a document listed in the Disclosure Schedule:
          (a) There are and, to Sellers’ knowledge, have been, no asbestos or
asbestos-containing materials located on any real property or facilities
currently or, to the Sellers’ knowledge, formerly owned, leased or used by the
Business or, to the Sellers’ knowledge, by any of their respective predecessors,
for which the materials have resulted or, due to their present condition, would
reasonably be expected to result in, harmful exposures;

- 49 -



--------------------------------------------------------------------------------



 



          (b) No products manufactured, distributed or sold by the Business
since December 31, 1999 and, to the Sellers’ knowledge, prior to December 31,
1999, include or included any asbestos or any components that include or
included asbestos;
          (c) To the Sellers’ knowledge, as of the date hereof, neither the
Business nor any of the Sellers’ respective predecessors has incurred or been
subjected to any litigation, liability, claim, action, proceeding, investigation
or regulatory action resulting from or in connection with any release of or
exposure of any persons to asbestos or asbestos-containing materials; or
          (d) To the Sellers’ knowledge, the Business has not assumed any
liability by contract or related to for asbestos containing materials or
products of any other person.
          (e) The Parties agree that the only representations and warranties of
PKI herein as to asbestos or asbestos-containing materials are those contained
in this Section 2.24.
     2.25 Government Contracts.
          (a) Except as set forth in Section 2.25 of the Disclosure Schedule, to
the knowledge of the Sellers, as of the date hereof, none of the employees of
the Business is, or during the last three years has been (except as to routine
security investigations), under any material administrative, civil or criminal
investigation, indictment or information by any Governmental Entity.
          (b) Except as set forth in Section 2.25 of the Disclosure Schedule,
with respect to the Business, there are, as of the date hereof, (i) no pending
or, to the knowledge of the Sellers, threatened, claims of breach or default by
any Governmental Entity or by any prime contractor, subcontractor or vendor
arising under or relating to any Government Contract (as defined in this
Section 2.25(b)) or any material illegal action by any Seller with respect to
the

- 50 -



--------------------------------------------------------------------------------



 



Business or PKI Indonesia and (ii) no disputes between any Seller with respect
to the Business or PKI Indonesia, on the one hand, and any Governmental Entity,
on the other hand, under the Contract Disputes Act of 1978, as amended, 41
U.S.C. §601 et seq. For purposes of this Agreement, a “Government Contract”
means any material contract, agreement, lease or instrument relating to the
Business with any Governmental Entity; and any material contract, agreement,
lease or instrument relating to the Business entered into by the Business, PKI
Indonesia or any Seller on behalf of the Business, as subcontractor (at any
tier) in connection with a contract between a third party and any Governmental
Entity.
          (c) As of the date hereof, none of the Sellers (with respect to the
Business) or PKI Indonesia has been debarred or suspended from participation in
the award of contracts with any Governmental Entity (excluding for this purpose
ineligibility to bid on certain contracts due to generally applicable bidding
requirements).
     2.26 Insurance. Except as set forth on Section 2.26 of the Disclosure
Schedule, as of the date hereof, there is no material claim with respect to the
Business pending under any of Sellers’ or PKI Indonesia’s insurance policies
(the “Insurance Policies”) as to which coverage has been questioned, denied or
disputed in writing by the underwriters of such Insurance Policies or any
requirement by any insurer to perform work which has not been satisfied. Section
2.26 of the Disclosure Schedule also sets forth, as of the date hereof, a true
and complete list of material claims pertaining to the Business made in respect
of the Insurance Policies for the period between January 1, 2005 and the date
hereof. All premiums payable on or before the date hereof under all Insurance
Policies have been paid and Sellers, PKI Indonesia and the Business are
otherwise in compliance in all material respects with the terms and conditions
of all such Insurance Policies. All Insurance Policies are in full force and
effect, except as enforceability

- 51 -



--------------------------------------------------------------------------------



 



may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and by equitable principles, including those limiting the
availability of specific performance, injunctive relief and other equitable
remedies and those providing for equitable defenses.
     2.27 No Gifts or Similar Benefits. Except as provided in Section 2.27 of
the Disclosure Schedule, since January 1, 2003, none of PKI Indonesia or, with
respect to the Business, the Asset Sellers, or, to Sellers’ knowledge, any of
their respective directors, officers, agents, employees or persons acting for
their behalf has, in connection with the conduct of the Business, directly or
indirectly, given or agreed to give anything of value or provide any benefit to
any foreign or domestic governmental official, foreign or domestic political
party or official thereof, supplier, customer or other person who was, is or may
be in a position to help or hinder the Business (or assist in connection with
any actual or proposed transaction) in order to assist the Business in obtaining
or retaining business under circumstances that constitute a material violation
of any governmental law or regulation which is then in effect, including,
without limitation, the Foreign Corrupt Practices Act.
     2.28 Suppliers and Customers. Section 2.28 of the Disclosure Schedule lists
the top 20 suppliers and customers (by dollar value) from or to whom the
Business purchased or sold goods for the fiscal year ended December 31, 2004 and
for the eight months ended August 31, 2005. To Sellers’ knowledge, except as set
forth on Section 2.28 of the Disclosure Schedule, since the Balance Sheet Date,
Sellers have not received notice of the occurrence of any material adverse
change in the business relationship with any top 10 customer (by dollar value)
for the fiscal year ended December 31, 2004 and for the eight months ended
August 31, 2005, excluding any such

- 52 -



--------------------------------------------------------------------------------



 



notice arising from or related to the announcement or pendency of the
transactions contemplated by this Agreement.
     2.29 Product Warranty Claims. Section 2.29 of the Disclosure Schedule lists
all product warranty or product liability or product defect claims in excess of
$100,000 “per occurrence” (related to the Business), filed against Seller or PKI
Indonesia between January 1, 2004 and August 31, 2005 and, in each case, any
amounts paid in connection with the resolution thereof. For purposes of this
Section 2.29, “an occurrence” means any claim or series of claims which are
attributable to the same event, condition, cause, product defect, hazard or
negligent act. No event has occurred or circumstance exists that will give rise
to any obligations or liabilities for any product warranty, product liability or
product defect claim, except for any event or circumstances that does not result
in Damages to the Buyer or any Affiliate thereof in excess of $1,500,000.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to PKI that:
     3.1 Organization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the state of its incorporation.
     3.2 Authorization of Transaction. Buyer has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by Buyer and
the performance by Buyer of this Agreement and its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly and validly executed and delivered by Buyer

- 53 -



--------------------------------------------------------------------------------



 



and, assuming this Agreement constitutes the valid and binding obligation of
PKI, constitutes a valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws relating to or affecting the rights of creditors generally and by
equitable principles, including those limiting the availability of specific
performance, injunctive relief and other equitable remedies and those providing
for equitable defenses.
     3.3 Noncontravention. Subject to compliance with the applicable
requirements of the Hart-Scott-Rodino Act, applicable Environmental Laws, and
applicable foreign antitrust or trade regulation laws, neither the execution and
delivery of this Agreement by Buyer, nor the consummation by Buyer of the
transactions contemplated hereby, will:
          (a) conflict with or violate any provision of the charter or bylaws of
Buyer;
          (b) require on the part of Buyer any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, except for any
filing, permit, authorization, consent or approval which if not obtained or made
would not reasonably be expected to result in a material adverse effect on the
assets, business, financial condition or results of operations of Buyer or on
the ability of Buyer to consummate the transactions contemplated by this
Agreement (a “Buyer Material Adverse Effect”);
          (c) conflict with, result in a breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of, create in any party any right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness or Security Interest to which Buyer
is a party or by which Buyer is bound or to which any of its assets are subject,
except for any

- 54 -



--------------------------------------------------------------------------------



 



conflict, breach, default, acceleration, right to accelerate, termination,
modification, cancellation, notice, consent or waiver which would not reasonably
be expected to result in a Buyer Material Adverse Effect; or
          (d) violate any order, writ, injunction or decree specifically naming,
or statute, rule or regulation applicable to, Buyer or any of its properties or
assets, except for any violation that would not reasonably be expected to result
in a Buyer Material Adverse Effect.
     3.4 Broker’s Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
     3.5 Litigation. There are no actions, suits, claims or legal,
administrative or arbitratorial proceedings pending against, or, to Buyer’s
knowledge, threatened against, Buyer which would adversely affect Buyer’s
performance under this Agreement or the consummation of the transactions
contemplated by this Agreement.
     3.6 Investment Intent. Buyer is acquiring the Stock for investment for its
own account and not with a view to the distribution of any part thereof. Buyer
acknowledges that the Stock has not been registered under U.S. federal or any
applicable state securities laws or the laws of any other jurisdiction and
cannot be resold without registration under such laws or an exemption therefrom.
Buyer further acknowledges that (a) it has knowledge and experience in financial
and business matters, that it is capable of evaluating the merits and risks of
an investment in the Stock, and that it can bear the economic risk of an
investment in the Stock and (b) it has had the opportunity to conduct an
independent due diligence review of the Business.
     3.7 Financing. Buyer has, and at the Closing will have, sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to consummate the

- 55 -



--------------------------------------------------------------------------------



 



transactions contemplated by the Agreement and to fulfill its obligations
hereunder, including payment to Sellers of the Purchase Price at the Closing.
     3.8 Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and the closing of any financing to be obtained
by Buyer or any of its Affiliates in order to effect the transactions
contemplated by this Agreement, Buyer shall be able to pay its debts as they
become due and shall own property having a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities). Immediately after giving effect to the
transactions contemplated by this Agreement, Buyer shall have adequate capital
to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Buyer.
ARTICLE IV
PRE-CLOSING COVENANTS
     4.1 Efforts; Hart-Scott-Rodino Act. Each of the Parties shall use
commercially reasonable efforts to take all actions and to do all things
necessary, proper or advisable to satisfy the conditions to Closing set forth
herein and to consummate the transactions contemplated by this Agreement,
including to obtain all waivers, permits, consents, approvals or other
authorizations from Governmental Entities, to effect all registrations, filings
and notices with or to Governmental Entities and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement. Buyer shall bear any out-of-pocket
costs paid to a Governmental Entity associated with obtaining such waivers,
permits, consents, approvals or other authorizations; provided, however, that
PKI shall

- 56 -



--------------------------------------------------------------------------------



 



pay up to $1,300,000 of transfer Taxes associated with the sale of the Business
in France. Without limiting the generality of the foregoing, each of the Parties
shall (i) promptly file (or cause to be filed) any Notification and Report Forms
and related material that it may be required to file with the Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
under the Hart-Scott-Rodino Act or under applicable foreign antitrust or trade
regulation laws, (ii) use commercially reasonable efforts to obtain an early
termination of the applicable waiting period and (iii) make any further filings
or information submissions pursuant thereto that may be necessary, proper or
advisable. Buyer shall bear the filing fees associated with such filings under
the Hart-Scott-Rodino Act and applicable foreign antitrust or trade regulation
laws.
     4.2 Replacement of Guarantees and Letters of Comfort. Unless otherwise
agreed to in writing by PKI, Buyer shall arrange, prior to the Closing, for
replacement arrangements (which shall include a full and complete release of
each Seller and their respective Affiliates (other than PKI Indonesia)),
including, to the extent required, guarantees and letters of comfort, reasonably
satisfactory to PKI with respect to all letters of credit and other borrowings
or obligations of the Business which are subject to any guarantee, covenant,
indemnity, letter of comfort or similar assurance provided by any Seller or any
of their respective Affiliates (other than PKI Indonesia) as of the Closing Date
(collectively, “Seller Guarantees”), consisting of those obligations and
liabilities of PKI in connection with the Leases and the letters of credit and
other borrowings listed in the Disclosure Schedule.
     4.3 Operation of Business. Except as contemplated by this Agreement, or as
set forth on Schedule 4.3 attached hereto, during the period from the date of
this Agreement until the Closing Date, PKI shall, and shall cause PKI France,
PKI Singapore and PKI Indonesia to, use

- 57 -



--------------------------------------------------------------------------------



 



commercially reasonable efforts to conduct the operations of the Business in the
ordinary course. Without limiting the generality of the foregoing, except as
otherwise contemplated by this Agreement, or as described on Schedule 4.3, none
of the Sellers (with respect to the Business) or PKI Indonesia shall, without
the written consent of Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed):
          (a) sell, assign or transfer any portion of the Acquired Assets or any
assets of PKI Indonesia, in each case that is material to the Business, other
than in the ordinary course of business;
          (b) waive any rights of material value to the Business;
          (c) issue, sell or transfer any Stock or other equity securities,
securities convertible into Stock or other equity securities or warrants,
options or other rights to acquire Stock or other equity securities of PKI
Indonesia;
          (d) declare or pay any dividends or make any distributions on Stock or
other equity securities of PKI Indonesia, except for dividends, distributions or
redemptions paid solely in cash, cash equivalents and/or other short term liquid
investments;
          (e) except as required by law, grant any rights to severance benefits,
“stay pay” or termination pay to any director, officer or other employee of the
Business or increase benefits payable or potentially payable to any such
director, officer or other employee of the Business under any previously
existing (but not under any newly created) severance benefits, “stay-pay” or
termination pay arrangements (in each case, other than grants or increases that
are substantially consistent with the past practice of the Business or grants or
increases for which neither the Business nor the Buyer will be obligated
following the Closing);

- 58 -



--------------------------------------------------------------------------------



 



          (f) except in the ordinary course of business or in accordance with
the Business’ capital expenditure budget attached to Section 2.7(f) of the
Disclosure Schedule, make any capital expenditures or commitments therefor with
respect to the Business in an amount in excess of $50,000 in the aggregate;
          (g) acquire any entity or business (whether by the acquisition of
stock, the acquisition of assets, merger or otherwise), other than acquisitions
that have not or will not become integrated into the Business;
          (h) except in the ordinary course of business, enter into any
employment, compensation or deferred compensation agreement (or any amendment to
any such existing agreement) with any officer or other employee of the Business
whose annual base salary exceeds $100,000, other than (i) employment agreements
for which neither the Business nor the Buyer will be obligated following the
Closing and (ii) agreements that can be terminated on 60 or fewer days’ notice
without payment by PKI Indonesia or Asset Seller of any penalty, liquidated
damages or other similar payment;
          (i) amend in any material respect the terms of any existing Business
Benefit Plan (as defined in Section 2.16(a)), except (i) as required by law or
(ii) in a manner substantially consistent with the past practices of the
Business;
          (j) materially change the accounting principles, methods or practices
of the Business, except in each case to conform to changes in U.S. GAAP or
applicable local generally accepted accounting principles; or
          (k) enter into any agreement or commitment with respect to any of the
matters referred to in paragraphs (a) through (j) of this Section 4.3.

- 59 -



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in this Section 4.3, Buyer agrees
that prior to the Closing, PKI Indonesia shall be permitted to use any and all
cash, cash equivalents and short-term liquid investments to pay dividends or
distributions, repay loans or make other payments to its stockholders, which
dividends, distributions, repayments or other payments shall not be a breach of
any representation, warranty, covenant or other agreement of PKI contained in
this Agreement.
     4.4 Access. Subject to compliance with applicable laws and regulations, and
contractual obligations of each Asset Seller and PKI Indonesia regarding
proprietary information of third parties, PKI shall, and shall cause PKI France,
PKI Singapore and PKI Indonesia to, permit the representatives of Buyer to have
reasonable access (at reasonable times, on reasonable prior written notice and
in a manner so as not to interfere with the normal business operations of the
Business) to the premises, properties, financial and accounting records,
contracts, and other records and documents, of or pertaining to the Business for
reasonable business purposes, which PKI hereby acknowledges to include, without
limitation, contacting third parties who have exclusive selling arrangements
with the Business. Buyer acknowledges that it remains bound by the
confidentiality agreement, dated July 25, 2005, previously entered into between
Buyer and PKI (the “Confidentiality Agreement”). Prior to the Closing, Buyer and
its representatives shall not contact or communicate with the employees,
customers and suppliers of any Seller or PKI Indonesia or any of their
respective Affiliates in connection with the transactions contemplated by this
Agreement, except with the prior written consent of PKI, which consent shall not
be unreasonably withheld.
     4.5 Elimination of Intercompany Items. Effective as of the Closing, all
payables, receivables, liabilities and other obligations between the Business
(including PKI Indonesia), on

- 60 -



--------------------------------------------------------------------------------



 



the one hand, and each Seller and its Affiliates, on the other hand, shall be
eliminated except to the extent expressly provided for herein.
     4.6 Negotiation of Additional Agreements. Prior to the Closing Date, the
Parties shall negotiate in good faith to agree upon the terms and conditions of
the agreements described in Sections 5.2(i) and (j).
     4.7 Deferred Sale of French Real Estate. Notwithstanding any provision in
this Agreement to the contrary, in the event all of the conditions to Closing
set forth in Article V of this Agreement have been satisfied (or are capable of
being satisfied at the Closing) other than the receipt of all approvals
(including the waiver of all rights of first refusal) required for the sale to
the Buyer of the Owned Real Property of the Business located in France (the
“French Owned Property”), the Parties shall nevertheless proceed to Closing
without any reduction in the Purchase Price and until such time as the French
Owned Property is conveyed to the Buyer in accordance with the terms and
conditions of this Agreement provided that (i) the Buyer shall be permitted to
occupy the French Owned Property for the conduct of the Business and (ii) the
Buyer shall assume all of the obligations, and be entitled to all of the
benefits, associated with the French Owned Property as if such French Owned
Property were a Deferred Item, with no additional cost to Buyer.
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
     5.1 Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the transactions to be consummated at the Closing is subject to the
satisfaction (or waiver by Buyer) of the following conditions:

- 61 -



--------------------------------------------------------------------------------



 



               (a) PKI shall have obtained (or caused to be obtained) all of the
waivers, permits, consents, approvals or other authorizations and effected all
of the registrations, filings and notices (collectively, the “Consents”) listed
on Schedule 5.1(a)(i) attached hereto;
               (b) the representations and warranties of PKI set forth in
Article II shall be true and correct at and as of the Closing Date as if made as
of the Closing Date, except (i) for changes contemplated or permitted by this
Agreement or consented to by Buyer, (ii) for those representations and
warranties that address matters only as of a particular date (which shall be
true and correct as of such date, subject to clause (iii) below), and (iii) for
failures of the representations and warranties to be true and correct as to
matters that would not reasonably be expected to result in a Business Material
Adverse Effect;
               (c) PKI shall have performed or complied in all material respects
with the agreements and covenants required to be performed or complied with by
it under this Agreement as of or prior to the Closing;
               (d) PKI shall have delivered to Buyer a certificate to the effect
that each of the conditions specified in clauses (a) through (c) of this
Section 5.1 is satisfied;
               (e) no judgment, order, decree, stipulation or injunction by any
Governmental Entity shall be in effect which prevents consummation of any of the
transactions contemplated by this Agreement, and no action, suit or proceeding
shall be pending by or before any Governmental Entity which would reasonably be
expected to result in a judgment, order, decree, stipulation or injunction that
would cause any of the transactions contemplated by this Agreement to be
rescinded following consummation;
               (f) all applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Act and applicable foreign antitrust or trade
regulation laws shall have expired or

- 62 -



--------------------------------------------------------------------------------



 



otherwise been terminated, except where the consummation of the transactions
contemplated by this Agreement before the expiration or other termination of any
such waiting period under applicable foreign antitrust or trade regulation law
would not reasonably be expected to result in either a Business Material Adverse
Effect or a Buyer Material Adverse Effect;
          (g) Buyer shall have received all of the items required to be
delivered to it pursuant to Section 1.3(b);
          (h) Since the date of this Agreement, there shall not have been any
changes, events or circumstances that have had or would reasonably be expected
to result in a Business Material Adverse Effect;
          (i) PKI and Buyer shall have entered into transition services
agreements, providing for the provision of certain services and/or supplies to
each Party, including, without limitation, services and supplies related to the
facilities in Daytona, Florida and Batam, Indonesia, in a form, and on such
terms and for a period of time reasonably satisfactory to PKI and Buyer; and
          (j) PKI and Buyer shall have entered into an agreement, reasonably
satisfactory to PKI and Buyer, to transfer that portion of the assets of PKL
that supply the Business to Buyer.
     5.2 Conditions to Obligations of PKI. The obligation of PKI to consummate
(or cause to be consummated) the transactions to be consummated at the Closing
is subject to the satisfaction (or waiver by PKI) of the following conditions:
          (a) PKI shall have obtained (or caused to be obtained) all of the
Consents listed on Schedule 5.1(a)(i) attached hereto;

- 63 -



--------------------------------------------------------------------------------



 



          (b) the representations and warranties of Buyer set forth in
Article III shall be true and correct at and as of the Closing Date as if made
as of the Closing Date, except (i) for changes contemplated or permitted by this
Agreement or consented to by PKI, (ii) for those representations and warranties
that address matters only as of a particular date (which shall be true and
correct as of such date, subject to clause (iii) below), and (iii) for failures
of the representations and warranties to be true and correct as to matters that
would not reasonably be expected to result in a Buyer Material Adverse Effect;
          (c) Buyer shall have performed or complied with in all material
respects its agreements and covenants required to be performed or complied with
by it under this Agreement as of or prior to the Closing;
          (d) Buyer shall have delivered to PKI a certificate to the effect that
each of the conditions specified in clauses (b) and (c) of this Section 5.2 is
satisfied in all respects;
          (e) no judgment, order, decree, stipulation or injunction by any
Governmental Entity shall be in effect which prevents consummation of any of the
transactions contemplated by this Agreement, and no action, suit or proceeding
shall be pending by or before any Governmental Entity which would reasonably be
expected to result in a judgment, order, decree, stipulation or injunction that
would cause any of the transactions contemplated by this Agreement to be
rescinded following consummation;
          (f) all applicable waiting periods (and any extensions thereof) under
the Hart-Scott-Rodino Act and applicable foreign antitrust or trade regulation
laws shall have expired or otherwise been terminated, except where the
consummation of the transactions contemplated by this Agreement before the
expiration or other termination of any such waiting period under applicable
foreign antitrust or trade regulation law would (i) not reasonably be expected
to result

- 64 -



--------------------------------------------------------------------------------



 



          in a Business Material Adverse Effect or (ii) in the aggregate
reasonably be expected to result in a material adverse effect on the assets,
business, financial condition or results of operations of any Seller or on the
ability of any Seller to consummate the transactions contemplated by this
Agreement;
          (g) each Seller shall have received all of the items required to be
delivered to it pursuant to Section 1.3(b);
          (h) PKI and Buyer shall have entered into transition services
agreements, providing for the provision of certain services and/or supplies to
each Party, including, without limitation, services and supplies related to the
facilities in Daytona, Florida and Batam, Indonesia, in a form, and on such
terms and for a period of time reasonably satisfactory to PKI and Buyer; and
          (i) PKI and Buyer shall have entered into an agreement, reasonably
satisfactory to PKI and Buyer, to transfer that portion of the assets of PKL
that supply the Business to Buyer.
ARTICLE VI
INDEMNIFICATION
     6.1 Indemnification by PKI. Subject to the terms and conditions of this
Article VI, from and after the Closing, PKI shall indemnify Buyer in respect of,
and hold Buyer harmless against, any and all debts, obligations and other
liabilities, monetary damages, fines, penalties, costs and expenses (including
reasonable attorneys’ fee and expenses) (collectively, “Damages”) incurred or
suffered by Buyer or any Affiliate thereof:
          (a) to the extent resulting from any (i) breach of any representation
or warranty of PKI contained in Article II of this Agreement or the certificate
of PKI delivered at

- 65 -



--------------------------------------------------------------------------------



 




the Closing pursuant to Section 5.1(d) or (ii) failure to perform any covenant
or agreement of PKI contained in this Agreement;
          (b) to the extent resulting from or constituting Excluded Liabilities;
or
          (c) to the extent resulting from any Taxes relating to a Pre-Closing
Period (or portion thereof) as defined in Section 9.2(c).
     6.2 Indemnification by Buyer. Subject to the terms and conditions of this
Article VI, from and after the Closing, Buyer shall indemnify each Seller in
respect of, and hold each Seller harmless against, any and all Damages incurred
or suffered by any such Seller or any Affiliate thereof:
          (a) to the extent resulting from any (i) breach of any representation
or warranty of Buyer contained in Article III of this Agreement or the
certificate of Buyer delivered at the Closing pursuant to Section 5.2(d) or
(ii) failure to perform any covenant or agreement of Buyer contained in this
Agreement;
          (b) to the extent resulting from the conduct of the business or
operations of the Business or operation or use of the Acquired Assets from and
after the Closing;
          (c) to the extent resulting from or constituting any obligations and
liabilities of any Seller assumed by, or which are otherwise the responsibility
of, Buyer pursuant to this Agreement, the Assumption Agreement, the French
Agreement or the Lease Assignment and Assumption Agreements, or for which this
Agreement provides that any Seller shall have no responsibility;
          (d) to the extent resulting from or constituting any obligations of
any Seller or any of their respective Affiliates (other than PKI Indonesia)
under any letters of credit and other obligations or borrowings of PKI Indonesia
or the Business that are subject to any guarantee,

- 66 -



--------------------------------------------------------------------------------



 




covenant,indemnity, letter of comfort or similar assurance provided by any
Seller or any of their respective Affiliates (other than PKI Indonesia) as of
the Closing Date;
          (e) to the extent resulting from any liability of PKI related to or
arising out of any amendment, modification or change to the wages, hours,
benefits and any other terms and conditions of employment provided for in the
Business Collective Bargaining Agreement, including any benefits differential,
severance payments or lost wages which PKI may be obligated to make as a result
of a failure by Buyer to agree with the Union upon any amendment, modification
or change to the Business Collective Bargaining Agreement; or failure by Buyer
to employ any US Business Employees covered by the Business Collective
Bargaining Agreement; or
          (f) to the extent resulting from any Taxes relating to a period (or
portion thereof) that ends after the Closing Date except to the extent related
to any Pre-Closing Period.
     6.3 Claims for Indemnification.
          (a) Third-Party Claims. All claims for indemnification made under this
Agreement resulting from, related to or arising out of a third-party claim
against an Indemnified Party (as defined in this Section 6.3(a)) shall be made
in accordance with the following procedures. A person entitled to
indemnification under this Article VI (an “Indemnified Party”) shall give prompt
written notification to the person from whom indemnification is sought (the
“Indemnifying Party”) of the commencement of any action, suit or proceeding
relating to a third-party claim for which indemnification may be sought or, if
earlier, upon the assertion of any such claim by a third party. Within 30 days
after delivery of such notification, the Indemnifying Party may, upon written
notice thereof to the Indemnified Party, assume control of the defense of such
action, suit, proceeding or claim with counsel reasonably satisfactory to the
Indemnified Party.

- 67 -



--------------------------------------------------------------------------------



 



If the Indemnifying Party does not assume control of such defense, the
Indemnified Party shall control such defense. The Party not controlling such
defense may participate therein at its own expense; provided that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes, based on advice from counsel, that the Indemnifying Party
and the Indemnified Party have conflicting interests with respect to such
action, suit, proceeding or claim, the reasonable fees and expenses of counsel
to the Indemnified Party solely in connection therewith shall be considered
“Damages” for purposes of this Agreement; provided, however, that in no event
shall the Indemnifying Party be responsible for the fees and expenses of more
than one counsel for all Indemnified Parties. The Party controlling such defense
shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party. The Indemnifying Party shall
not agree to any settlement of such action, suit, proceeding or claim that does
not include a complete release of the Indemnified Party from all liability with
respect thereto or that imposes any liability or obligation on the Indemnified
Party without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld, conditioned or delayed.
          (b) Procedure for Other Claims. An Indemnified Party wishing to assert
a claim for indemnification under this Article VI which is not subject to
Section 6.3(a) shall deliver to the Indemnifying Party a written notice (a
“Claim Notice”) which contains (i) a description and the amount (the “Claimed
Amount”) of any Damages incurred by the Indemnified Party, (ii) a statement that
the Indemnified Party is entitled to indemnification under

- 68 -



--------------------------------------------------------------------------------



 




this Article VI and a reasonable explanation of the basis therefor, and (iii) a
demand for payment in the amount of such Damages. Within 30 days after delivery
of a Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party
a written response in which the Indemnifying Party shall: (I) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Indemnified Party of the Claimed Amount, by check or by wire transfer),
(II) agree that the Indemnified Party is entitled to receive part, but not all,
of the Claimed Amount (the “Agreed Amount”) (in which case such response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Agreed Amount, by check or by wire transfer), or (III) contest that the
Indemnified Party is entitled to receive any of the Claimed Amount. If the
Indemnifying Party in such response contests the payment of all or part of the
Claimed Amount, the Indemnifying Party and the Indemnified Party shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
60 days following the delivery by the Indemnifying Party of such response, the
Indemnifying Party and the Indemnified Party shall each have the right to submit
such dispute to a court of competent jurisdiction in accordance with the
provisions of Section 11.14.
     6.4 Survival.
          (a) The representations and warranties of PKI and Buyer set forth in
this Agreement and the certificates delivered at Closing pursuant to
Sections 5.1(d) and 5.2(d) shall survive the Closing and the consummation of the
transactions contemplated hereby and continue until the date that is eighteen
months after the Closing Date, at which time they shall expire. Notwithstanding
the foregoing, (i) the representations and warranties of PKI contained in
Sections 2.1, 2.2 and 2.3 and of Buyer contained in Sections 3.1 and 3.2 shall
survive the Closing

- 69 -



--------------------------------------------------------------------------------



 




and the consummation of the transactions contemplated hereby without limitation,
(ii) the representations and warranties of PKI contained in Section 2.29 shall
survive until the third anniversary of the Closing Date, (iii) the
representations and warranties of PKI contained in Sections 2.17 and 2.24 shall
expire upon the occurrence of the Closing, (iv) the representations and
warranties of PKI contained in Section 2.9 other than Section 2.9(e) shall
survive the Closing Date until the 30th day after the expiration of the
applicable statute of limitations, including any extensions of the statute of
limitations and (v) the representation and warranty of PKI contained in
Section 2.9(e) shall survive the Closing Date and continue until the date that
is three years after the Closing Date, at which time they shall expire.
          (b) None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing only until the expiration of the term of
the undertaking set forth in such agreement and covenant.
          (c) No Party shall have any liability or obligation of any nature with
respect to any representation, warranty, agreement or covenant after the
termination thereof.
          (d) Any valid claim that is properly asserted in writing pursuant to
Section 6.3 prior to the expiration as provided in Section 6.4(a) of the
representation or warranty that is the basis for such claim shall survive until
such claim is finally resolved and satisfied.
     6.5 Limitations.
          (a) Subject to Section 11.13 and except with respect to claims made
pursuant to Article VIII or Article IX, from and after the Closing, the rights
of the Indemnified Parties under this Article VI shall be the sole and exclusive
remedies of the Indemnified Parties and their

- 70 -



--------------------------------------------------------------------------------



 




respective Affiliates with respect to claims resulting from any breach of
warranty or failure to perform any covenant or agreement contained in this
Agreement or otherwise relating to the transactions that are the subject of this
Agreement. Subject to Section 11.13, from and after the Closing, the rights of
Buyer and Sellers under Article VIII shall be the sole and exclusive remedy of
Buyer and Sellers with respect to the subject matter of Article VIII. Without
limiting the generality of the foregoing two sentences, in no event shall Buyer,
its successors or permitted assigns be entitled to claim or seek rescission of
the transactions consummated under this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, each of the following four limitations shall apply to any claims
under Section 6.1(a), provided that the limitations set forth in paragraphs (i),
(ii), and (iii) below shall not apply to any Damages resulting from a breach of
the representations set forth in Section 2.9 (relating to Taxes) or as a result
of the indemnity set forth in Section 6.1(c) (relating to Taxes):
                   (i) the aggregate liability of PKI for all Damages under
Section 6.1(a) and Article VIII shall not exceed $100,000,000;
                   (ii) no individual claim or series of related claims for
indemnification under Sections 6.1(a)(i), 6.2(a)(i) or 8.2(a) shall be valid and
assertable unless it is (or they are) for an amount in excess of $25,000;
                   (iii) PKI shall not be liable under Sections 6.1(a)(i) and
8.2(a) unless the aggregate Damages under such sections, considered together
exceeds $3,000,000, and then PKI shall be liable for all such Damages starting
from the first dollar; and
                   (iv) Buyer shall not be entitled to make any claim for
indemnification with respect to any matter to the extent the Purchase Price has
been adjusted to reflect such

- 71 -



--------------------------------------------------------------------------------



 



matter pursuant to Section 1.4, and the amount of any Damages for which
indemnification is provided under this Article VI, or under Articles VIII or IX,
shall be calculated net of any accruals, reserves or provisions reflected in the
Final Closing Working Capital Statement relating thereto; provided, however,
that the limitations of Section 6.5(b) shall not apply to any claim described in
paragraph (b) of Section 6.1 or paragraphs (b) through (d) of Section 6.2.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, PKI shall not be liable for any Damages resulting from a breach of
the representation set forth in Section 2.9(e) to the extent such Damages arise
from or are otherwise attributable to any operations of the Business after
December 31, 2006.
          (d) In the case of Damages relating to claims made pursuant to
Article VIII or Section 6.1(b) with respect to those Excluded Liabilities set
forth in Section 1.1(e)(vii), PKI shall be liable for only that portion of the
aggregate Damages under such Article or Section, as the case may be, which
exceeds $500,000 (it being understood that PKI shall not be liable, in any
event, for the first $500,000 of said Damages).
          (e) In no event shall any Indemnifying Party be responsible and liable
for any Damages or other amounts under this Article VI or under Article VIII
that are (i) consequential, in the nature of lost profits, diminutions in value,
special or punitive or otherwise not actual Damages or (ii) contingent, unless
and until such Damages are actual and mature. Buyer shall (and shall cause the
Business to) use commercially reasonable efforts to pursue all legal rights and
remedies available in order to minimize the Damages for which indemnification is
provided to Buyer by PKI under Articles VI or VIII.
          (f) Sellers shall not have any right of contribution against the
Business with respect to any breach by PKI of any of its representations,
warranties, covenants or agreements

- 72 -



--------------------------------------------------------------------------------



 




set forth in this Agreement. Effective as of the Closing, Buyer hereby waives
and releases (and shall cause PKI Indonesia to waive and release), any claim
that PKI Indonesia may have against any Seller or their respective Affiliates,
other than any claims arising out of commercial sales by or to the Business by
the Seller or its Affiliates other than PKI Indonesia.
          (g) The amount of any Damages for which indemnification is provided
under this Article VI or under Article VIII shall be reduced by any related
recoveries to which the Indemnified Party is entitled under insurance policies
or other related payments received or receivable from third parties and any Tax
benefits actually received by the Indemnified Party or any of its Affiliates or
for which the Indemnified Party or any of its Affiliates is eligible on account
of the matter resulting in such Damages or the payment of such Damages. An
Indemnified Party shall use commercially reasonable efforts to pursue, and to
cause its Affiliates to pursue, (i) all insurance claims under insurance
policies (A) the premiums for which were paid by any Seller prior to the Closing
Date and (B) that are occurrence based, whether or not the premiums for such
policies were paid by any Seller prior to the Closing Date, and (ii) Tax
benefits to which it may be entitled in connection with any Damages it incurs,
and each of Buyer, Seller and the Indemnified Party with respect to any
indemnification claim shall cooperate with each other in pursuing insurance
claims with respect to any Damages or any indemnification obligations with
respect to Damages. If an Indemnified Party (or an Affiliate) receives any
insurance payment (without regard to whether the premiums for the policy under
which such payment is made was paid by any Seller prior to the Closing Date) in
connection with any claim for Damages for which it has already received an
indemnification payment from the Indemnifying Party, it shall pay to the
Indemnifying Party, within 10 days of receiving such insurance payment, an
amount equal to the excess of (i) the amount previously received by the

- 73 -



--------------------------------------------------------------------------------



 




Indemnified Party under this Article VI with respect to such claim plus the
amount of the insurance payments received, over (ii) the amount of Damages with
respect to such claim which the Indemnified Party has become entitled to receive
under this Article VI.
     6.6 Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the Parties as an adjustment to
the Adjusted Purchase Price.
ARTICLE VII
TERMINATION
     7.1 Termination of Agreement. The Parties may terminate this Agreement
prior to the Closing as provided below:
          (a) the Parties may terminate this Agreement by mutual written
consent;
          (b) Buyer may terminate this Agreement by giving written notice to PKI
if any of the conditions precedent under Section 5.1 hereof have become
incapable of fulfillment;
          (c) PKI may terminate this Agreement by giving written notice to Buyer
if any of the conditions precedent under Section 5.2 hereof have become
incapable of fulfillment;
          (d) Buyer or PKI may terminate this Agreement by giving written notice
to the other if the Closing shall not have occurred on or before February 28,
2006 by reason of the failure of any condition precedent under Section 5.1 or
5.2 hereof; and
          (e) by Buyer, within 15 days following delivery to Buyer of an update
to the Disclosure Schedule pursuant to Section 10.4(b) which contains new
disclosure of any event or development that would reasonably be expected to have
a Business Material Adverse Effect;

- 74 -



--------------------------------------------------------------------------------



 




provided, however, that no Party may terminate this Agreement pursuant to
clauses (b) through (d) if the basis for termination results from a material
breach by such Party of any of its agreements or covenants contained in this
Agreement.
     7.2 Effect of Termination.
          (a) Except as set forth in Section 7.2(b), if either Party terminates
this Agreement pursuant to Section 7.1, all obligations of the Parties hereunder
shall terminate without any liability of either Party to the other Party.
          (b) Notwithstanding any other provision contained in this Agreement to
the contrary, the Confidentiality Agreement shall survive the termination of
this Agreement for any reason.
ARTICLE VIII
ENVIRONMENTAL MATTERS
     8.1 Definitions. For purposes of this Agreement, the following terms have
the meanings provided below.
          (a) “Damages” has the meaning assigned to that term under Section 6.1
and, for purposes of this Article VIII, shall include Response Costs and Natural
Resources Damages.
          (b) “Develop” and “Development” mean (i) the construction,
reconstruction or substantial modification of any building or structure;
(ii) any change in use of any building or land to any non-industrial use or any
change in zoning or government land use approval; or (iii) any clearing, grading
or other movement of land.
          (c) “Natural Resources Damages” means “damages” to “natural
resources,” as those terms are defined under CERCLA or applicable analogous
state or foreign laws.

- 75 -



--------------------------------------------------------------------------------



 




          (d) “Required Environmental Remediation” means any mandatory
obligation on the part of Buyer or any Affiliate thereof under applicable
Environmental Law to remediate, clean up or pay Damages on account of any
Release of Materials of Environmental Concern to the Environment in connection
with the Business that occurred prior to the Closing Date (including the
continuation of any such Release after the Closing Date).
          (e) “Response Costs” means all “costs of response” within the meaning
of CERCLA and all costs recoverable by a Governmental Entity pursuant to any
other applicable Environmental Law.
     8.2 Environmental Indemnification by PKI.
          (a) Subject to the terms and conditions of this Article VIII, from and
after the Closing Date PKI shall indemnify Buyer in respect of, and hold Buyer
harmless against:
               (i) any Damages incurred or suffered by Buyer or any Affiliate
thereof (other than with respect to an Excluded Liability) as a result of any
failure by PKI Indonesia or any Asset Seller in connection with the Business to
comply with any applicable Environmental Law prior to the Closing Date; provided
that such Damages result directly from compliance by Buyer or any Affiliate
thereof with a mandatory obligation under applicable Environmental Law; and
               (ii) any Damages incurred or suffered by Buyer or any Affiliate
thereof (other than with respect to an Excluded Liability) as a result of any
Required Environmental Remediation.
          (b) Buyer shall give prompt written notification to PKI of the
commencement of any claim, action, suit or proceeding or other matter for which
indemnification under this Section 8.2 may be sought (an “Environmental
Indemnity Claim”), whereupon PKI shall assume

- 76 -



--------------------------------------------------------------------------------



 




control of the defense, settlement or other resolution of the Environmental
Indemnity Claim, unless the Environmental Indemnity Claim substantially affects
the operation of the Business after the Closing Date, in which event Buyer may
elect to control the defense, settlement or other resolution of the
Environmental Indemnity Claim. The Party controlling the Environmental Indemnity
Claim shall control all communications with the appropriate Governmental
Entities, and provide to the other Party reasonable advance notice of, and an
opportunity to comment on (at its own expense), any planned activities in the
defense or resolution of such Environmental Indemnity Claim.
          (c) In addition to the agreements of the Parties set forth in
Section 10.1, the Parties shall cooperate with each other in connection with the
prosecution, defense, settlement or performance of any indemnity obligations
under this Article VIII, including assignment of such documents, assignment of
such rights, providing such access and taking such actions as a Party may
reasonably request.
     8.3 Limitations.
          (a) The provisions of Sections 6.5 and 6.6 are applicable to this
Article VIII.
          (b) To be valid, any claim under Section 8.2(a) must be properly
asserted in writing by Buyer prior to the second anniversary of the Closing
Date, except for any claims by third parties for Environmental Remediation at
the Warwick, Rhode Island, Phelps, New York and Beltsville, Maryland facilities,
which must be properly asserted prior to the fifth anniversary of the Closing
Date.
          (c) Any liability of PKI under Section 8.2(a) shall be reduced to the
extent Damages arise or result from any:

- 77 -



--------------------------------------------------------------------------------



 




               (i) actual or proposed Development at a Business Property after
the Closing Date;
               (ii) failure to operate a Business Property continuously for
commercial or industrial purposes (including related office, warehouse, sale and
service activities) after the Closing Date; or
               (iii) failure to retain responsibility for and perform all
environmental actions and programs, including environmental remediation actions
and programs, in existence and operation at an applicable Business Property as
of the Closing Date, if any.
          (d) The Parties acknowledge that any claims that arise under
Environmental Laws and constitute Excluded Liabilities shall be governed by
Article VI and not by this Article VIII.
          (e) The Parties agree that any voluntary action, program or expense
incurred under or related to Environmental Laws shall not be deemed a mandatory
obligation for purposes of Section 8.2(a). In addition, Buyer shall not be
entitled to indemnification under this Article VIII if a mandatory obligation
arises as a result of Buyer’s voluntary disclosure to a third party (other than
an Affiliate of Buyer) of information or data, except to the extent that it
would be unlawful, or would present a significant and imminent risk to human
health, to not provide such information to that third party.
          (f) Notwithstanding anything to the contrary in this Agreement, in the
event the Sellers become obligated pursuant to Section 8.2 to conduct, indemnify
the Buyer for, or to pay Damages, on account of, any investigation or
remediation of a Business Property, the Sellers’ obligations hereunder shall be
satisfied by and limited to investigation or remediation of Materials of
Environmental Concern at such property to industrial usage levels, or industrial
risk-

- 78 -



--------------------------------------------------------------------------------



 




based cleanup standards under applicable Environmental Law based upon future
industrial use of such property.
          (g) This Article VIII shall be the sole and exclusive remedy of
(i) Buyer and its Affiliates against Sellers or any of their respective
Affiliates, and their respective present or former officers, directors and
employees, agents, attorneys or contractors, and (ii) Sellers and their
respective Affiliates against Buyer or any of its Affiliates, and their
respective present or former officers, directors and employee, agents, attorneys
or contractors, for any and all claims, Damages or other matters (other than
with respect to an Excluded Liability) related directly or indirectly to the
Business constituting Environmental Matters.
          (h) Buyer, on the one hand, and Sellers, on the other hand, hereby
waive (and shall cause their respective Affiliates and the respective successors
and assigns of Buyer, Sellers and their respective Affiliates to waive) any
right to seek contribution or other recovery from each other or their respective
Affiliates or any present or former officer, director or employee, agent
attorney or contractor of Buyer, Sellers or any of their respective subsidiaries
with respect to events related directly or indirectly to the Business prior to
the Closing that Buyer and its Affiliates or any of them may now or in the
future have under any Environmental Law or any common law providing for any
remedy or right of recovery with respect to Environmental Matters or Materials
of Environmental Concern other than as expressly provided for in this
Article VIII. Buyer, on the one hand, and Sellers, on the other hand, hereby
release (and shall cause their respective Affiliates and the respective
successors and assigns of Buyer, Sellers and their respective Affiliates to
release) each other and their respective Affiliates and all present or former
officers, directors and employees, agents, attorneys or contractors of Buyer,
Sellers or any of their respective subsidiaries from any and all such claims,
demands and causes of action.

- 79 -



--------------------------------------------------------------------------------



 




     8.4 Environmental Indemnification by Buyer.
          (a) Except with respect to an Excluded Liability, or as otherwise
specifically provided in this Article VIII, from and after the Closing, Buyer
shall indemnify Sellers and their respective Affiliates in respect of, and hold
Sellers and their respective Affiliates harmless against, any and all Damages
arising from or related to Environmental Matters related directly or indirectly
to Buyer’s ownership or operation of the Business or the Business Properties
after the Closing as to which PKI is not obligated to indemnify Buyer pursuant
to Section 8.2(a). For the avoidance of doubt, Buyer is not indemnifying Sellers
and their respective Affiliates for any Environmental Matters related to
ownership or operation of the Business or the Business Properties prior to the
Closing Date.
          (b) The procedures set forth in Section 6.3 shall apply with respect
to any claim for indemnification made by Sellers or any of their respective
Affiliates pursuant to this Section 8.4.
ARTICLE IX
TAX MATTERS
     9.1 Preparation and Filing of Tax Returns; Payment of Taxes.
          (a) For any period ending on or before Closing, PKI shall submit the
Tax Returns for PKI Indonesia (and such additional information regarding such
Tax Returns as may reasonably be requested by Buyer) to Buyer (and PKI
Indonesia) for filing at least twenty (20) business days in advance of the due
date of such filing to allow Buyer and PKI Indonesia to review, comment, and
object to such Tax Return based on the Buyer’s reasonable review thereof. All
such PKI Indonesia Tax Returns shall be prepared in a manner consistent with
historical practice, except to the extent otherwise required by law. In the
event of any objection by Buyer,

- 80 -



--------------------------------------------------------------------------------



 




Buyer and PKI shall negotiate in good faith in an attempt to resolve such
objection to the reasonable satisfaction of both parties and, if they are unable
to resolve such dispute within five (5) business days, Buyer shall file such Tax
Return in the manner prescribed by PKI; provided, however, that if Buyer is
advised by counsel that the filing of any Tax Return and the reporting on such
Tax Return in the manner proposed by PKI may subject Buyer to any penalties,
Buyer may file such Tax Return in a manner which shall be as consistent as
possible with the position taken by PKI but which would not subject Buyer or PKI
Indonesia to a material risk of the imposition of penalties in the view of such
counsel. PKI shall be responsible for the preparation and filing of all Tax
Returns for Sellers for all periods (including the consolidated, unitary, and
combined Tax Returns for Sellers which include the operations of the Business
for any period ending on or before the Closing Date) and for all Tax Returns of
PKI Indonesia for all taxable periods that end on or before the Closing Date.
Sellers shall make or cause to be made all payments required with respect to any
such Tax Returns. Buyer shall promptly reimburse Sellers for the amount of any
such Taxes paid by Sellers to the extent such Taxes are attributable (as
determined under Section 9.2 hereof) to periods following the Closing Date.
          (b) Buyer shall be responsible for the preparation and filing of all
other Tax Returns for the Business. Buyer shall make all payments required with
respect to any such Tax Returns, provided that PKI shall be responsible for such
portion of such Taxes as required pursuant to Sections 6.1(c) and 9.2(c) hereof.
          (c) Any Tax Return to be prepared and filed for taxable periods
beginning before the Closing Date and ending after the Closing Date shall be
prepared on a basis consistent with the last previous similar Tax Return, and
Buyer shall consult with PKI concerning each such Tax Return and report all
items with respect to the period ending on the Closing Date in

- 81 -



--------------------------------------------------------------------------------



 




accordance with the instructions of PKI; provided, however, that if Buyer is
advised by counsel that the filing of any Tax Return and the reporting on such
Tax Return of any item in accordance with the instructions of PKI may subject
Buyer to any penalties, Buyer may file such Tax Return without regard to PKI’s
instructions relating to such item. Buyer shall provide PKI with a copy of each
proposed Tax Return (and such additional information regarding such Tax Return
as may reasonably be requested by PKI) at least 20 days prior to the filing of
such Tax Return.
          (d) Buyer and PKI shall share the payment of any transfer, sales, use,
stamp, conveyance, value added, recording, registration, documentary, filing and
other non-income Taxes and administrative fees (including notary fees) arising
in connection with the consummation of the transactions contemplated by this
Agreement in the manner contemplated by Section 4.1(b) hereof.
          (e) Buyer shall be responsible for the payment of any and all Taxes
not incurred in the ordinary course of business attributable to the acts or
omissions of Buyer or Buyer’s Affiliates occurring after the Closing on the
Closing Date.
     9.2 Allocation of Certain Taxes.
          (a) Buyer and PKI agree that if any Seller or PKI Indonesia is
permitted but not required under applicable foreign, state or local Tax laws to
treat the Closing Date as the last day of a taxable period, Buyer and Sellers
shall treat such day as the last day of a taxable period.
          (b) Any Taxes for a taxable period beginning before the Closing Date
and ending after the Closing Date with respect to the Business shall be remitted
by Buyer, and the Taxes for such period shall be apportioned for purposes of
Section 9.1 between Sellers and Buyer based on the provisions of Section 9.2(c)
hereof.

- 82 -



--------------------------------------------------------------------------------



 




          (c) For purposes of this Agreement (including, but not limited to,
Section 6.1(c)):
               (i) Sellers shall retain all obligations and liabilities for
Taxes (A) related to any period that ends on or before the Closing Date
(“Pre-Closing Period”) and (B) arising as a result of any transfer of assets
described on Schedule 4.3.
               (ii) Buyer shall be responsible for all obligations and
liabilities for Taxes related to any period that ends after the Closing Date,
other than Taxes described in Section 9.2(c)(i).
               (iii) In the case of any income or gross receipts Taxes of PKI
Indonesia that are payable with respect to a taxable period beginning before and
ending after the Closing Date, the portion of such Taxes relating to a
Pre-Closing Period shall be determined on the basis of a closing of the books
and records of PKI Indonesia as of the Closing Date.
               (iv) In the case of any Taxes (other than income or gross
receipts Taxes) that are payable with respect to a taxable period beginning
before and ending after the Closing Date, the portion of such Taxes relating to
a Pre-Closing Period shall be equal to the product of all such Taxes multiplied
by a fraction the numerator of which is the number of days in the taxable period
from the commencement of such period through and including the Closing Date and
the denominator of which is the number of days in the entire period; provided
however that appropriate adjustments shall be made to reflect specific events
that can be identified and allocated as occurring on or prior to the Closing
Date or occurring after the Closing Date.

- 83 -



--------------------------------------------------------------------------------



 



     9.3 Refunds and Carrybacks.
          (a) Sellers shall be entitled to any refunds (including any interest
paid thereon) or credits of Taxes of PKI Indonesia attributable to taxable
periods ending (or deemed pursuant to Section 9.2(c) to end) on or before the
Closing Date.
          (b) Buyer and/or its Affiliates, as the case may be, shall be entitled
to any refunds (including any interest paid thereon) or credits of Taxes of PKI
Indonesia attributable to taxable periods beginning (or deemed pursuant to
Section 9.2(c) to begin) after the Closing Date.
          (c) Buyer shall forward to or reimburse PKI for any refunds (including
any interest paid thereon) or credits due Sellers after receipt thereof, and PKI
shall promptly forward to Buyer or reimburse Buyer for any refunds (including
any interest paid thereon) or credits due Buyer after receipt thereof.
          (d) Buyer and PKI agree that, with respect to any Tax, PKI Indonesia
shall not carry back any item of loss, deduction or credit which arises in any
taxable period ending after the Closing Date to any taxable period ending on or
before the Closing Date.
     9.4 Cooperation on Tax Matters; Tax Audits.
          (a) Buyer and PKI and their respective Affiliates shall cooperate in
the preparation of all Tax Returns for any Tax periods for which any such party
could reasonably require the assistance of another such party in obtaining any
necessary information. Such cooperation shall include, but not be limited to,
furnishing prior years’ Tax Returns or return preparation packages to the extent
related to the Business illustrating previous reporting practices or containing
historical information relevant to the preparation of such Tax Returns, and
furnishing such other information within such party’s possession requested by
the party filing such Tax Returns as is relevant to their preparation. Such
cooperation and information also shall

- 84 -



--------------------------------------------------------------------------------



 



include provision of powers of attorney for the purpose of signing Tax Returns
and defending audits and promptly forwarding copies of appropriate notices and
forms or other communications received from or sent to any applicable
governmental authority responsible for the imposition of Taxes (the “Taxing
Authority”) which relate to the Business, and providing copies of all relevant
Tax Returns to the extent related to the Business, together with accompanying
schedules and related workpapers, documents relating to rulings or other
determinations by any Taxing Authority and records concerning the ownership and
Tax basis of property, which the requested party may possess. Buyer and PKI and
their respective Affiliates shall make their respective employees and facilities
available on a mutually convenient basis to explain any documents or information
provided hereunder.
          (b) Tax Audits.
               (i) Sellers shall have the right, at their own expense, to
control any audit or examination by any Taxing Authority (“Tax Audit”), initiate
any claim for refund, contest, resolve and defend against any assessment, notice
of deficiency, or other adjustment or proposed adjustment relating to any and
all Taxes for any taxable period ending on or before the Closing Date with
respect to the Business. Buyer shall have the right, at its own expense, to
control any other Tax Audit, initiate any other claim for refund, and contest,
resolve and defend against any other assessment, notice of deficiency, or other
adjustment or proposed adjustment relating to Taxes with respect to the
Business; provided that, with respect to (A) any state, local or foreign Taxes
for any taxable period beginning before the Closing Date and ending after the
Closing Date and (B) any item the adjustment of which may cause any Seller to
become obligated to make any payment pursuant to Section 9.2(c) hereof, Buyer
shall consult with PKI with respect to the resolution of any issue that would
affect any Seller, and not settle any such

- 85 -



--------------------------------------------------------------------------------



 



issue, or file any amended Tax Return relating to such issue, without the
consent of PKI. Where consent to a settlement is withheld by PKI pursuant to
this Section, PKI may continue or initiate any further proceedings at its own
expense, provided that any liability of Buyer, after giving effect to this
Agreement, shall not exceed the liability that would have resulted had PKI not
withheld its consent.
               (ii) Notwithstanding any provisions to the contrary contained in
this Agreement, Buyer shall have the sole right to control and make all
decisions in any Tax audit or administrative or court proceeding relating to
Taxes of PKI Indonesia, including selection of counsel and selection of a forum
for such contest, provided, however, that in the event such audit or proceeding
relates to Taxes for which Sellers are responsible and have agreed to indemnify
Buyer pursuant to Section 6.1(c) hereof, (A) Buyer and Sellers shall cooperate
in the conduct of any audit or proceeding relating to such period, (B) Sellers
shall have the right to participate in such audit or proceeding at Sellers’
expense, (C) Buyer shall not enter into any agreement with the relevant taxing
authority pertaining to such Taxes without the written consent of Sellers, which
consent shall not unreasonably be withheld, and (D) Buyer may, without the
written consent of Sellers, enter into such an agreement provided that Buyer
shall have agreed in writing to forego any indemnification under this Agreement
with respect to such Taxes. In the event of any conflict between the provisions
of this Section 9.4(b)(ii) and any other provision of this Agreement, the
provisions of this Section 9.4(b)(ii) shall control.
     9.5 Termination of Tax Sharing Agreements. All Tax sharing agreements or
similar arrangements with respect to or involving the Business shall be
terminated prior to the Closing Date and, after the Closing Date, Buyer and its
Affiliates shall not be bound thereby or have any liability thereunder for
amounts due in respect of periods ending on or before the Closing Date.

- 86 -



--------------------------------------------------------------------------------



 



     9.6 Certain Elections under Code Section 338. If Buyer would like to make
an election pursuant to Section 338(g) of the Code with respect to the
acquisition of the Stock of PKI Indonesia, it shall notify PKI of such decision
on or before the later of December 15, 2005 and the fifth Business Day following
the Closing. If Buyer provides such notice to PKI, then Buyer shall make such
election, upon written consent of PKI, which consent shall not be unreasonably
withheld, conditioned or delayed. PKI shall notify Buyer as to whether or not it
consents to such election within five Business Days of the receipt of the notice
from Buyer. If Seller would like Buyer to make an election pursuant to Section
338(g) of the Code with respect to the acquisition of the Stock of PKI
Indonesia, it shall notify Buyer of such decision on or before the later of
December 15, 2005 and the fifth Business Day following the Closing. If PKI
provides such notice to Buyer, and Buyer provides its written consent to make
such election, which consent shall not be unreasonably withheld, conditioned or
delayed, then Buyer shall make such election. Buyer shall notify PKI as to
whether or not it consents to such election within five Business Days of the
receipt of the notice from PKI. Notwithstanding the foregoing, in no event shall
Buyer or PKI be required to notify the other as to whether or not it consents to
an election pursuant to Section 338(g) of the Code pursuant to this Section 9.6
prior to December 15, 2005.
ARTICLE X
FURTHER AGREEMENTS
     10.1 Access to Information; Record Retention; Cooperation.
          (a) Access to Information. Subject to compliance with contractual
obligations and applicable laws and regulations, following the Closing, each
Party shall afford to the other Party and to the other Party’s Affiliates,
authorized accountants, counsel and other designated

- 87 -



--------------------------------------------------------------------------------



 



representatives reasonable access (including using commercially reasonable
efforts to give access to third parties possessing information and providing
reasonable access to its own employees who are in possession of relevant
information) and duplicating rights during normal business hours in a manner so
as to not unreasonably interfere with the conduct of business to all
non-privileged records, books, contracts, instruments, documents,
correspondence, computer data and other data and information (collectively,
“Information”) within the possession or control of such Party or its Affiliates,
relating to the Business prior to the Closing, insofar as such access is
reasonably required by the other Party. Information and access may be requested
under this Section 10.1(a) for, without limitation, financial reporting and
accounting matters, preparing financial statements, preparing, performing the
physical inventory required by Section 1.4(a), reviewing and analyzing the
Closing Working Capital Statement, resolving any differences between the Parties
with respect to the Closing Working Capital Statement, preparing and filing of
any Tax Returns, prosecuting any claims for refund, defending any Tax claims or
assessment, preparing securities law or exchange filings, prosecuting, defending
or settling any litigation, Environmental Matter or insurance claim, performing
this Agreement and the transactions contemplated hereby, and all other proper
business purposes.
          (b) Access to Personnel. Following the Closing, each Party shall use
commercially reasonable efforts to make available to the other Party, upon
written request, such Party’s and its Affiliates’ officers, directors, employees
and agents to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings in which the
requesting Party may from time to time be involved relating to the Business
prior to the Closing or for any other matter referred to in Section 10.1(a).

- 88 -



--------------------------------------------------------------------------------



 



          (c) Reimbursement. A Party providing Information or personnel to
another Party under Section 10.1(a) or (b) shall be entitled to receive from the
recipient, upon the presentation of invoices therefor, payments for such
amounts, relating to supplies, disbursements and other out-of-pocket expenses,
as may reasonably be incurred in providing such Information or personnel;
provided, however, that no such reimbursements shall be required for the salary
or cost of fringe benefits or similar expenses pertaining to employees or
directors of the providing Party or its Affiliates.
          (d) Retention of Records. Except as otherwise required by law or
agreed to in writing by the Parties, Buyer and Sellers shall each (and each
shall cause its Affiliates to) use commercially reasonable efforts to preserve
all Information in its possession pertaining to the Business prior to the
Closing until December 31, 2010. Notwithstanding the foregoing, in lieu of
retaining any specific Information, any Party may offer in writing to the other
Party to deliver such Information to the other Party and, if such offer is not
accepted within 90 days, the offered Information may be disposed of at any time.
          (e) Preparation of PKI Financial Statements. Following the Closing,
Buyer shall cause the Business to prepare and provide to PKI and its Affiliates
all information relating to the Business reasonably required for PKI and its
Affiliates to prepare the (i) Closing Working Capital Statement and
(ii) financial statements of PKI and its Affiliates for all fiscal periods that
precede or include the Closing Date. During the period of preparation of such
(i) Closing Working Capital Statement and (ii) financial statements of PKI and
its Affiliates, Buyer shall use its best efforts to ensure that PKI and its
Affiliates (and their auditors) will be provided with reasonable access to the
Business, its financial management, including the financial directors of

- 89 -



--------------------------------------------------------------------------------



 




each Business and any accountant’s work papers, and their books, accounts and
records and will be able to review the work being carried out in accordance with
this Section 10.1(e).
          (f) Confidentiality. Each of Buyer and PKI (a “Receiving Party”) shall
hold, and shall use commercially reasonable efforts to cause its Affiliates,
consultants and advisors to hold, in strict confidence all Information
concerning the other Party furnished to it by the other Party (the “Disclosing
Party”) or the other Party’s Affiliates or representatives at any time prior to
Closing or pursuant to this Section 10.1 (except to the extent that such
Information (i) is or becomes generally available to the public other than as a
result of a disclosure by the Receiving Party (or its Affiliates, consultants or
advisors) in violation of the terms of this Section 10.1, (ii) was within the
possession of the Receiving Party prior to it being furnished to the Receiving
Party by or on behalf of the Disclosing Party pursuant hereto, provided that the
source of such information was not known by the Receiving Party at the time of
receipt to be bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to the Disclosing Party or any
other party with respect to such information, (iii) is or becomes available to
the Receiving Party from a source other than the Disclosing Party (or its
Affiliates or representatives), provided that such source is not, to the
Receiving Party’s knowledge at the time of receipt, bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Disclosing Party or any other party with respect to such
information, or (iv) was or is independently developed by the Receiving Party
without utilizing any Information or violating any of the Receiving Party’s
obligations under this Agreement), and the Receiving Party shall not release or
disclose such Information to any other person, except its auditors, attorneys,
financial advisors, bankers and other consultants and advisors, unless compelled
to disclose such Information by judicial or administrative process or

- 90 -



--------------------------------------------------------------------------------



 




by other requirements of law or so as not to violate the rules of any stock
exchange; provided, however, that in the case of disclosure compelled by
judicial or administrative process, the Receiving Party shall (to the extent
permitted by applicable law) notify the Disclosing Party promptly of the request
or requirement so that the Disclosing Party may seek an appropriate protective
order or waive compliance with the provisions of this Section 10.1(f). If, in
the absence of a protective order or the receipt of a waiver hereunder, the
Receiving Party is compelled to disclose any Information by judicial or
administration process, such Receiving Party may so disclose the Information;
provided, however, that at the written request of the Disclosing Party, the
Receiving Party shall use commercially reasonable efforts to obtain, at the
expense of the Disclosing Party, an order or other assurance that confidential
treatment will be accorded to such portion of the Information required to be
disclosed.
     10.2 Director and Officer Indemnification. Buyer shall not take or cause,
or permit to be taken or caused by any person, any action to alter or impair any
exculpatory or indemnification provisions, now existing in the charter or bylaws
or other organizational documents of PKI Indonesia, for the benefit of any
individual who served as a director or officer of PKI Indonesia at any time
prior to the Closing Date, except for any changes that may be required to
conform with changes in applicable law and any changes that do not affect the
application of such provisions to acts or omissions of such individuals prior to
the Closing Date.
     10.3 Covenant Not to Compete; Nonsolicitation.
          (a) During the period commencing on the Closing Date and continuing
until the 42 month anniversary of the Closing Date (the “Noncompetition
Period”), PKI shall not (and shall cause each Noncompetition Party (as defined
in this Section 10.3(a)) not to develop, manufacture, market, service or repair
sealing valve and pneumatic products or systems or

- 91 -



--------------------------------------------------------------------------------



 



ducting products for the aerospace and industrial market, or design or
manufacture support services for aircraft engine manufacturers or airframe OEMs
(a “Competitive Business”); provided, however, that the foregoing covenants
shall not prohibit, or be interpreted as prohibiting, any Noncompetition Party
from:
               (i) continuing anywhere in the world in any type of business
conducted by any Noncompetition Party on the date hereof, which is not part of
the Business or the PKL Business;
               (ii) entering into any relationship with a person or entity not
owned, managed, operated or controlled by any Noncompetition Party for purposes
primarily unrelated to a Competitive Business;
               (iii) making equity investments in publicly owned companies which
conduct a Competitive Business, provided such investments do not confer control
of any such Competitive Business upon any Noncompetition Party; or
               (iv) acquiring any person or entity which conducts a Competitive
Business if either:
                    (A) in the calendar year prior to such acquisition, the
consolidated revenues of such person or entity from its Competitive Business do
not constitute more than 15% of the total consolidated revenues of such person
or entity; or
                    (B) the applicable Noncompetition Party promptly commences
and thereafter pursues until the earlier to occur of the expiration of the
Noncompetition Period and 24 months after such acquisition, the transfer of that
portion of the business of such person or entity as constitutes a Competitive
Business upon terms and conditions and at a price determined by the applicable
Noncompetition Party in its sole discretion.

- 92 -



--------------------------------------------------------------------------------



 



     For purposes of the Agreement, “Noncompetition Party” means PKI and any
direct or indirect majority-owned subsidiaries of PKI while (but only while)
such entity is a direct or indirect majority-owned subsidiary of PKI.
          (b) Sellers shall not, and shall cause their subsidiaries not to, for
a period commencing on the Closing Date and ending on the date that is 24 months
after the Closing Date, without the prior written approval of Buyer, solicit the
employment of, or encourage, entice or induce the termination of employment by,
any person who is an employee of the Business as of the Closing Date, other than
(i) general recruiting and general advertisements or solicitations not targeted
at such employees or (ii) employees whose employment with the Business has been
terminated following the Closing.
     10.4 Disclosure Generally.
          (a) Any information furnished in the Disclosure Schedule (or any
update thereto) shall be deemed to modify all of PKI’s representations and
warranties to which it is reasonably apparent that such information relates. The
inclusion of any information in the Disclosure Schedule (or any update thereto)
shall not be deemed to be an admission or acknowledgment, in and of itself, that
such information is required by the terms hereof to be disclosed, is material to
the Business, has resulted in or would result in a Business Material Adverse
Effect, or is outside the ordinary course of business. For purposes of this
Agreement, the terms “to Sellers’ knowledge,” “to the knowledge of the Sellers”,
“known by Sellers” or other words of similar meaning shall mean the actual
knowledge of the persons listed on Schedule 10.4(a) attached hereto.
          (b) PKI shall be entitled to submit to Buyer, from time to time
between the date hereof and the Closing Date, written updates to the Disclosure
Schedule disclosing any

- 93 -



--------------------------------------------------------------------------------



 



events or developments that occur or any information learned between the date of
this Agreement and the Closing Date. If the new information disclosed on any
such update to the Disclosure Schedule (such information, the “New Disclosure”)
would cause the conditions set forth in Sections 5.1(b) or 5.1(h) not to be
satisfied (whether or not Buyer ultimately raises the failure of such condition
to be satisfied), then PKI’s representations and warranties contained in
Article II shall be construed for all purposes of this Agreement (including by
limiting Buyer’s right to indemnification pursuant to Article VI) in accordance
with the Disclosure Schedule, as so updated. If the New Disclosure would not
cause the conditions set forth in Sections 5.1(b) or 5.1(h) not to be satisfied,
then the New Disclosure shall have no qualifying effect on PKI’s representations
and warranties contained in Article II or Buyer’s right to indemnification
pursuant to Article VI.
     10.5 Acknowledgments by Buyer. THE REPRESENTATIONS AND WARRANTIES BY PKI
AND PKI FRANCE CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES
OF PKI AND ITS SUBSIDIARIES TO BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, WHETHER EXPRESS,
IMPLIED OR STATUTORY (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE
BUSINESS AND ANY SET FORTH IN THE CONFIDENTIAL DESCRIPTIVE MEMORANDUM PREVIOUSLY
DELIVERED TO BUYER), ARE SPECIFICALLY DISCLAIMED BY PKI AND ITS SUBSIDIARIES.
BUYER ALSO ACKNOWLEDGES THAT, SUBJECT TO APPLICABLE LAW IN THE CASE OF THE

- 94 -



--------------------------------------------------------------------------------



 



SALE OF THE PORTION OF THE BUSINESS CONDUCTED BY PKI FRANCE, ITS SOLE AND
EXCLUSIVE RECOURSE IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
IS TO ASSERT RIGHTS OF BUYER PURSUANT TO ARTICLE VI, ARTICLE VIII AND ARTICLE
IX.
     10.6 Certain Employee Benefits Matters.
          (a) On or before the Closing, Buyer shall offer employment to all US
Business Employees who are not covered by Business Collective Bargaining
Agreements, except the Inactive US Business Employees to whom Buyer will make
offers of employment upon the termination of any disability, layoff, or leave of
absence within the six-month period following the Closing Date. Each such offer
of employment shall be on the same base pay or rate of pay and conditions of
employment substantially similar in aggregate value, including any applicable
post retirement medical benefits, to the existing terms and conditions of each
such US Business Employee’s employment prior to the Closing; provided, however,
that all pension and welfare benefits and benefit arrangements shall be provided
under plans of Buyer (“Buyer’s Plans”). US Business Employees who are covered by
a Business Collective Bargaining Agreement shall be employed by Buyer pursuant
to the terms of such Business Collective Bargaining Agreement. All US Business
Employees who accept such offers of employment of Buyer or who otherwise become
employed by Buyer (the “Transferred Employees”) will become employees of Buyer
(with the effect that no period of unemployment will occur with respect to any
such Transferred Employees). Buyer shall be solely responsible for all
compensation and benefits accrued or benefit claims filed by Transferred
Employees on and after the Closing. The Asset Sellers will retain all liability
for such benefits accrued or claims filed by US Business Employees prior to the
Closing. In addition, Asset Sellers shall retain all obligations for benefits
accrued and benefit

- 95 -



--------------------------------------------------------------------------------



 



claims filed by any Inactive Business Employee prior to employment by Buyer as a
Transferred Employee and for benefits accrued and benefit claims filed by any US
Business Employee who does not become a Transferred Employee. Any Buyer’s Plan
in which Transferred Employees are eligible to participate shall provide that
for purposes of determining eligibility to participate, vesting and for any
schedule of benefits based on service (but not pension benefit amounts), all
service with Asset Sellers and any predecessor that is recognized by Asset
Sellers shall be recognized. Buyer’s Plans which provide medical, dental,
vision, and health benefits to Transferred Employees shall provide such benefits
without the applicability of any pre-existing physical or mental condition
restrictions (other than those in effect on the Closing Date under a US Business
Welfare Plan) and to the extent that a Transferred Employee has satisfied in
whole or in part any annual deductible amount with respect to the calendar year
in which the Closing Date occurs or paid any expenses pursuant to a co-insurance
provision under a US Business Welfare Plan on the Closing Date, such Transferred
Employee shall be credited with such amounts under the applicable Buyer’s Plan.
          (b) Buyer agrees that it shall assume any collective bargaining
agreements entered into with respect to US Business Employees (a “Business
Collective Bargaining Agreement”); provided, however, that such obligation shall
be subject to Buyer negotiating provisions relating to pension benefits and
other benefits obligations (but not changes to wages or other terms and
conditions of employment) reasonably satisfactory to Buyer prior to the Closing
Date. PKI shall use its best efforts to assist Buyer in negotiating such changes
to the Business Collective Bargaining Agreement.
          (c) Buyer agrees to provide any required notice under the Worker
Adjustment and Retraining Notification Act (“WARN”) and any other similar
applicable law and to

- 96 -



--------------------------------------------------------------------------------



 



otherwise comply with any such statute with respect to any “plant closing” or
“mass layoff’ (as defined in WARN) or similar event affecting employees and
occurring on or after the Closing Date or arising as a result of the
transactions contemplated hereby. Buyer shall indemnify and hold harmless
Sellers and their Affiliates with respect to any liability under WARN or other
similar applicable law arising from the actions (or in actions) of Buyer or its
Affiliates on or after the Closing Date or arising as a result of the
transactions contemplated hereby.
          (d) Asset Sellers shall be solely responsible for all workers’
compensation claims made by US Business Employees, including Transferred
Employees, with respect to injuries or conditions occurring or sustained prior
to the Closing. Buyer shall be solely responsible for all workers’ compensation
claims made by Transferred Employees with respect to injuries or conditions
occurring or sustained after the Closing.
          (e) Buyer agrees to provide any required notice under COBRA and any
other similar applicable law on or after the Closing Date with respect to
Transferred Employees. Buyer shall assume all liabilities for post-employment
health coverage under COBRA or otherwise with respect to Transferred Employees.
Asset Sellers shall retain all responsibility and liability for post-employment
health coverage under COBRA and any similar applicable law with respect to US
Business Employees who do not become Transferred Employees.
          (f) Buyer shall employ all Foreign Business Employees employed by any
Asset Seller, PKI Indonesia, or PKI France on and after the Closing Date on the
terms and conditions on which they were employed by such Asset Seller, PKI
Indonesia, or PKI France. Buyer shall offer employment to all other Foreign
Business Employees on and after the Closing Date on generally comparable terms
and conditions, subject to applicable law.

- 97 -



--------------------------------------------------------------------------------



 



     10.7 Resignations. Effective upon the Closing, PKI shall cause all of its
own employees, directors and attorneys and all of its Affiliates’ (other than
PKI Indonesia) employees, directors and attorneys to resign from the board of
directors of PKI Indonesia and from all positions as executive officers of PKI
Indonesia.
     10.8 Use of Name for Transition Period.
          (a) As promptly as practicable after the Closing Date, Buyer shall
amend the certificates of incorporation, bylaws and other organizational
documents of PKI Indonesia to exclude any reference to “PerkinElmer” alone or in
combination with any other words or terms or variation of such words or terms.
          (b) Following the Closing, except as otherwise expressly provided
herein, Buyer shall have no rights to use any trademarks, tradenames, logos or
any contraction, abbreviation or simulation of any Seller (the “Retained Marks”)
and will not hold itself out as having any affiliations with any Seller.
          (c) Notwithstanding the provisions of Sections 10.8(a) and (b), for a
period of 90 days after the Closing Date, the Buyer may (i) utilize sales
promotional aids, literature and other printed material transferred by the
Sellers to Buyer on the Closing Date and containing the Retained Marks,
(ii) sell inventory transferred to Buyer as part of the Acquired Assets, that
contain or incorporate the Retained Marks, and (iii) manufacture and sell
products that contain or incorporate Retained Marks; provided that promptly
following the Closing Date, Buyer will implement a plan to eliminate the use of
all such material within such 90-day period.
          (d) Notwithstanding anything to the contrary contained in this
Section 10.8, Buyer, upon written consent of PKI, which shall not be
unreasonably withheld, shall have an additional period of (i) 90 days to comply
with the requirements of Section 10.8(c), but only with

- 98 -



--------------------------------------------------------------------------------



 



respect to those items that cannot reasonably, after diligent efforts, be
accomplished within the initial 90-day period because it is impractical to do so
or because of the inaction or delay by a governmental authority; and
(ii) 90 days to comply with the requirements of Section 10.8(c) above, but only
with respect to those items that cannot reasonably, after diligent efforts, be
accomplished within the initial 90-day period because such changes require
Federal Aviation Administration or other airworthiness approvals.
          (e) Notwithstanding the provisions of Section 10.8, Buyer may disclose
to its customers and potential customers that it is conducting the Business as a
successor to the Sellers from and after the Closing Date.
          (f) The licenses to use the Retained Marks set forth in this
Section 10.8 shall not prohibit PKI or any of its Affiliates from using the
Retained Marks (or any similar name or logo) during the term of the respective
license or thereafter in any manner. The Buyer agrees that its use of the
Retained Marks shall be consistent with the past practices of the Sellers and
their respective direct and indirect subsidiaries in connection with their
business and operations and, with respect to such use, Buyer shall adhere to
substantially similar quality standards to which the Sellers and their direct
and indirect subsidiaries adhered immediately prior to the Closing.
     10.9 Seller Guarantees. If any Seller Guarantee is not replaced and
released as of the Closing as provided in Section 4.2, the Buyer shall fulfill
all obligations of the applicable Seller and/or its Affiliates under such Seller
Guarantees and shall reimburse the Sellers and their Affiliates for all
premiums, payments and other carrying costs of such Seller Guarantee
attributable to or for periods after the Closing Date, within five (5) Business
Days after receipt of invoices therefor. In the event that after the Closing
Date any Seller or an Affiliate is required to

- 99 -



--------------------------------------------------------------------------------



 



reimburse a letter of credit issuer for any drawing under a Seller Guarantee, or
is required to make any payment under a Seller Guarantee (other than carrying
costs as provided above), then the Buyer shall reimburse such Seller or
Affiliate within five (5) Business Days after demand for the payment of such
amount.
ARTICLE XI
MISCELLANEOUS
     11.1 Press Releases and Announcements. No Party shall issue (and each Party
shall cause its Affiliates not to issue) any press release or public disclosure
relating to the subject matter of this Agreement without the prior written
approval of the other Party; provided, however, that any Party may make any
public disclosure it believes in good faith is required by law, regulation or
stock exchange rule (in which case the disclosing Party shall advise the other
Party and the other Party shall, if practicable, have the right to review such
press release or announcement prior to its publication).
     11.2 No Third Party Beneficiaries. Except as provided by applicable law or
otherwise expressly provided herein, this Agreement shall not confer any rights
or remedies upon any person (including with respect to any employee or former
employee of PKI, Buyer or any of their Affiliates, any Business Employees, any
right to employment or contractual employment for any specified period) other
than the Parties and their respective successors and permitted assigns and, to
the extent specified herein, their respective Affiliates; provided, however,
that the provisions of Article VI, Article VIII and Section 10.2 are intended
for the benefit of the entities and individuals specified therein and their
respective legal representatives, successors and assigns.

- 100 -



--------------------------------------------------------------------------------



 



     11.3 Action to be Taken by Affiliates. The Parties shall cause their
respective Affiliates to comply with all of the obligations specified in this
Agreement to be performed by such Affiliates. Prior to the Closing, PKI
Indonesia will be deemed, for purposes of this Agreement, to be an Affiliate of
Seller and not of Buyer. Following the Closing, PKI Indonesia will be deemed,
for purposes of this Agreement, to be an Affiliate of Buyer and not of Sellers.
     11.4 Entire Agreement. This Agreement (including the documents referred to
herein) and the Confidentiality Agreement constitute the entire agreement by and
between Buyer and PKI. This Agreement supersedes any prior agreements or
representations by or between Buyer and PKI, whether written or oral, with
respect to the subject matter hereof (other than the Confidentiality Agreement).
     11.5 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, that, Buyer may assign this Agreement and all or
part of its rights, interests, or obligations hereunder to one or more
subsidiaries of Buyer who agree in writing to be bound by the terms hereof, but
in such case Buyer shall be jointly and severally liable with such assignee for
all of such assigned rights, interests or obligations. In the event that any
designee is specified by Buyer pursuant to Section 1.1 hereof, such designee
must first agree in writing to be bound by the terms hereof, and Buyer shall be
jointly and severally liable with such designee for all of the obligations and
liabilities relating to the assets or Stock transferred to such designee
hereunder.

- 101 -



--------------------------------------------------------------------------------



 



     11.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.
     11.7 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     11.8 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered one business day
after it is sent by (a) a reputable courier service guaranteeing delivery within
one business day or (b) telecopy, provided electronic confirmation of successful
transmission is received by the sending Party and a confirmation copy is sent on
the same day as the telecopy transmission by certified mail, return receipt
requested, in each case to the intended recipient as set forth below:

     
 
  If to Buyer:
 
   
 
  Eaton Corporation
1111 Superior Avenue
Cleveland, OH 44114
Telecopy: (216) 479-7103
Attention: Office of Secretary
 
   
 
  Copy to:
 
   
 
  Squire, Sanders & Dempsey L.L.P.
127 Public Square
4900 Key Tower
Cleveland, OH 44114
Telecopy: (216) 479-8780
Attention: Gordon S. Kaiser, Esq.

 
   
 
  If to PKI:
 
   
 
  PerkinElmer, Inc.


- 102 -



--------------------------------------------------------------------------------



 



     
 
  45 William St.
Wellesley, MA 02481
Telecopy: (781) 431-4183
Attention: President
 
   
 
  Copies to:
 
   
 
  PerkinElmer, Inc.
45 William St.
Wellesley, MA 02481
Telecopy: (781) 431-4115
Attention: Katherine A. O’Hara, Esq.,
                    Senior Vice President and
                    General Counsel
 
   
 
  Wilmer Cutler Pickering Hale and Dorr llp
60 State Street
Boston, MA 02109
Telecopy: (617) 526-5000
Attention: Hal J. Leibowitz, Esq.

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties notice in the manner herein set forth.
     11.9 Governing Law. Subject to the provisions of certain Exhibits hereto
regarding the application of local law, this Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of New York.

- 103 -



--------------------------------------------------------------------------------



 



     11.10 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by each of the Parties. No waiver by either Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.
     11.11 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
     11.12 Expenses. Except as otherwise specifically provided to the contrary
in this Agreement, each of the Parties shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
     11.13 Specific Performance. Each Party acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not

- 104 -



--------------------------------------------------------------------------------



 



performed in accordance with their specific terms or otherwise are breached.
Accordingly, each Party agrees that the other Party may be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state or jurisdiction thereof having jurisdiction over the Parties and the
matter.
     11.14 Dispute Resolution.
          (a) Dispute Notice. If there is a dispute between the Parties arising
out of or related to this Agreement (except for matters to be resolved under
Section 1.4), Buyer or the Sellers (for purposes of this Section 11.14, each
being a “Dispute Resolution Party”) may invoke the procedures specified in this
Section 11.14 by written notice. The written notice must:
               (i) describe briefly the nature of the dispute;
               (ii) the approximate amount of any monetary claim; and
               (iii) designate an individual with authority to settle the
dispute on behalf of that Party.
     The Dispute Resolution Party receiving the notice has 10 days within which
to designate an individual with authority to settle the dispute on its behalf
and to notify the other Dispute Resolution Party of its designation (the
individuals so designated are the “Authorized Individuals”).
          (b) Dispute Resolution. The Dispute Resolution Parties shall cause the
Authorized Individuals to begin discussions concerning resolution of the dispute
no later than 30 days from the date of the original notice invoking these
procedures. If the dispute has not been resolved within 60 days from the date of
the original notice invoking these procedures, the

- 105 -



--------------------------------------------------------------------------------



 



Dispute Resolution Parties shall submit the matter to alternative dispute
resolution (“ADR”) in accordance with the following mini-trial procedure.
          (c) Neutral. The Dispute Resolution Parties shall attempt to agree
upon a mutually acceptable person not then or previously affiliated in any
manner with either Dispute Resolution Party (“Neutral”) within 10 days after the
expiration of the periods referred to in Section 11.14(b) or the earlier
agreement of the Dispute Resolution Parties to submit the matter to ADR. If a
Neutral is not selected within that time period, either Dispute Resolution Party
may request the Center for Public Resources, or if the Authorized Representative
has previously objected to the use of the Center for Public Resources, the
American Arbitration Association, to supply within ten (10) days a list of at
least three (3) potential Neutrals with qualifications as specified in the
request, or as agreed to jointly by the Parties. Within 7 days of receipt of the
list, the Dispute Resolution Parties shall rank the proposed candidates
independently, exchange rankings (ranked numerically with 1 being the most
desired) and select as the Neutral the individual who receives the highest
combined ranking who is available to serve. If two or more individuals have the
highest ranking and the Dispute Resolution Parties do not agree within 5 days as
to whom to select the organization that provided the list of individuals may
select the Neutral from among those individuals with the highest ranking.
          (d) Pre-hearing Conference. Within 30 days after appointment of the
Neutral, the Dispute Resolution Parties shall meet with the Neutral for a
pre-hearing conference. At the conference, the Dispute Resolution Parties shall
arrange for the exchange of information in the possession of the other Dispute
Resolution Party, including certain limited depositions where appropriate, and
the stipulation of uncontested facts. The Dispute Resolution Parties shall
establish the extent of and schedule for the production of relevant documents,
sworn depositions

- 106 -



--------------------------------------------------------------------------------



 



and the identification of witnesses. Should a dispute arise over the extent of
document production, appropriate witnesses or the scheduling of any activity,
including the hearing location and date, the Neutral is authorized to make a
final determination after hearing each Dispute Resolution Party’s position. At
the pre-hearing conference, or at a later scheduled conference as agreed to by
both Dispute Resolution Parties, the location and date for the hearing will be
set which will not, unless both Dispute Resolution Parties agree, be more than
one 120 days from the date of the initial pre-hearing conference.
          (e) Summary of Views. One week before the scheduled hearing, each
Dispute Resolution Party shall deliver to the Neutral and to the other Dispute
Resolution Party a written summary of its views on the matter in dispute. The
summary may be no longer than twenty double-spaced pages unless the Dispute
Resolution Parties agree otherwise.
          (f) Hearing. At the hearing each Dispute Resolution Party shall be
represented by the Authorized Individuals and also may be represented by
counsel. Each Dispute Resolution Party will have an agreed-upon time, not to
exceed four hours, in order to present its case. The Authorized Individuals must
be present for the presentations but may not participate in them. The Neutral
may ask questions during the presentations and the Authorized Individuals may
ask questions after the conclusion of the other Dispute Resolution Party’s
presentation. At the conclusion of the presentations, the Authorized
Individuals, without counsel, will meet with the Neutral to discuss the dispute
in order to attempt to reach a resolution. If no settlement is reached, the
Neutral will orally summarize the dispute, the strengths and weaknesses of both
Dispute Resolution Parties’ positions and give his or her opinion as to how much
the Dispute Resolution Party seeking recovery or other relief would

- 107 -



--------------------------------------------------------------------------------



 



receive if the matter were resolved through litigation. No stenographic, visual
or audio record made will be made of the hearing.
          (g) Participation. The Dispute Resolution Parties shall participate in
the ADR to its conclusion as designated by the Neutral and not terminate
negotiations concerning resolution of the matters in dispute until at least
2 weeks after the hearing. Neither Dispute Resolution Party may begin a lawsuit
or seek other remedies prior to the conclusion of the two-week post-hearing
negotiation period. But, despite anything to the contrary in this Article or
elsewhere in this Agreement, either Dispute Resolution Party may commence
litigation on any date after which the commencement of litigation would be
barred by an applicable statute of limitations or in order to request equitable
relief. In that event, the Dispute Resolution Parties shall (except as
prohibited by court order) continue to participate in the ADR to its conclusion.
          (h) Costs of Dispute Resolution. The Dispute Resolution Parties shall
share equally the fees of, and reasonable costs incurred by, the Neutral. The
Neutral may not be a witness, consultant, expert or counsel for any Dispute
Resolution Party with respect to the matters in dispute and any related matters.
          (i) Confidentiality. The ADR is a compromise negotiation for purposes
of the Federal Rules of Evidence and state rules of evidence. The entire
procedure is confidential. All conduct, statements, promises, offers, views and
opinions, whether oral or written, made in the course of the ADR by any of the
Dispute Resolution Parties, their agents, employees, representatives or other
invitees to the ADR and by the Neutral, who is the Dispute Resolution Parties’
joint agent for purposes of these compromise negotiations, are confidential and
will, in addition and where appropriate, be deemed to be work product and
privileged. The conduct, statements, promises, offers, views and opinions are
not discoverable or admissible for any

- 108 -



--------------------------------------------------------------------------------



 



purposes, except impeachment, in any litigation or other proceeding involving
the Dispute Resolution Parties and may not be disclosed to anyone not an agent,
employee, expert, witness, or representative for any of the Dispute Resolution
Parties. Evidence otherwise discoverable or admissible is not excluded from
discovery or admission as a result of its use in the ADR and the Dispute
Resolution Parties may request any discovery to which they would otherwise be
entitled without regard to the documents, depositions or other discovery that
occurred as part of the ADR.
          (j) Exclusive Means for Dispute Resolution.
               (i) A Party’s failure or refusal to participate in the dispute
resolution mechanisms of this Article is a material breach of this Agreement. If
any Party seeks and secures judicial intervention requiring enforcement of this
Section 11.14, it will be entitled to recover from the other Party in the
judicial proceeding all costs and expenses, including reasonable attorneys’
fees, that it was required to incur.
          (k) Except for the dispute resolution procedure set forth in
Section 1.4, the procedures specified in this Section 11.14 are the sole and
exclusive procedures for the resolution of disputes between the Parties arising
out of or relating to this Agreement.
          (l) Notwithstanding anything to the contrary in this Agreement, each
Party shall have the right to pursue provisional relief from any court, such as
attachment, specific performance, preliminary injunction, replevin, etc., to
avoid irreparable harm, even though ADR has not been commenced or completed. For
purposes of any action described in this Section 11.14(l), each Party
(i) submits to the exclusive jurisdiction of any federal court sitting in the
Southern District of New York, or any state court in the Bureau of Manhattan,
State of New York, (ii) agrees that any action described in this
Section 11.14(l) may be heard and determined

- 109 -



--------------------------------------------------------------------------------



 



only in such court, (iii) agrees not to bring any such action in any other
court, and (iv) waives any defense of inconvenient forum to the maintenance of
any action described in this Section 11.14(l) and waives any bond, surety or
other security that might be required of the other Party with respect thereto.
     11.15 Bulk Transfer Laws. Buyer acknowledges that Asset Sellers will not
comply with the provisions of the bulk transfer laws of any jurisdiction in
connection with the transactions contemplated by this Agreement.
     11.16 Construction. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
“either” and “or” are not exclusive and “include”, “includes” and “including”
are not limiting; (ii) “hereof”, “hereto”, “hereby”, “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement; (iii) “date
hereof” refers to the date set forth in the initial caption of this Agreement;
(iv) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if”;
(v) definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms; (vi) references to a contract or
agreement mean such contract or agreement as amended or otherwise modified from
time to time; (vii) references to a person or entity are also to its permitted
successors and assigns; (viii) references to an “Article”, “Section”, “Exhibit”
or “Schedule” refer to an Article or Section of, or an Exhibit or Schedule to,
this Agreement; (ix) references to “$” or otherwise to dollar amounts refer to
the lawful currency of the United States; and (x) references to a law include
any rules, regulations and delegated legislation issued thereunder. The language
used in this Agreement shall be deemed to be the

- 110 -



--------------------------------------------------------------------------------



 



language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against either Party.
     11.17 Foreign Exchange Conversions. If any amount to be paid, transferred,
allocated, indemnified, reimbursed or calculated pursuant to, or in accordance
with, the terms of this Agreement or any Exhibit or Schedule (including the
Disclosure Schedule) referred to herein (including the calculation, payment or
reimbursement of Damages under Article VI or Article VIII hereof) is originally
stated or expressed in a currency other than United States Dollars, then, for
the purpose of determining the amount to be so paid, transferred, allocated,
indemnified, reimbursed or calculated, such amount shall be converted into
United States Dollars at the exchange rate between those two currencies most
recently quoted in The Wall Street Journal in New York as of the Business Day
immediately prior to (or, if no such quote exists on such Business Day, on the
closest Business Day prior to) the day on which the party required to make such
payment, transfer, indemnification, reimbursement or calculation first becomes
obligated to do so hereunder (or, in the case of Article VI or Article VIII
hereof, would have first become obligated to do so but for the operation of
Section 6.5(b) hereof); provided, however, that nothing in this Section 11.17
shall be deemed to require any party to make any foreign currency conversion or
other similar calculation that violates or conflicts with, or otherwise causes a
party to violate, applicable law or U.S. GAAP.
     11.18 Waiver of Jury Trial. To the extent permitted by applicable law, each
Party hereby irrevocably waives all rights to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of either Party in the negotiation, administration,
performance and enforcement of this Agreement.

- 111 -



--------------------------------------------------------------------------------



 



     11.19 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and
Disclosure Schedule identified in this Agreement are incorporated herein by
reference and made a part hereof.
     11.20 Facsimile Signature. This Agreement may be executed by facsimile
signature.
[Remainder of page intentionally left blank]

- 112 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

             
 
                PERKINELMER, INC.    
 
           
 
  By:        /s/ Robert F. Friel    
 
                Print Name: Robert Friel         Print Title: EVP and CFO    
 
                EATON CORPORATION    
 
           
 
  By:        /s/ Kurt McMaken    
 
                Print Name: Kurt McMaken         Print Title: Attorney in Fact  
 
 
                and    
 
           
 
  By:        /s/ Martin V. Rarick    
 
                Print Name: Martin V. Rarick         Print Title:
Attorney-in-Fact    

[Signature Page to Master Purchase and Sale Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF ASSUMPTION AGREEMENT
     This Assumption Agreement dated as of [________], 2005, is made by Eaton
Corporation, an Ohio corporation ( “Buyer”), in favor of PerkinElmer, Inc., a
Massachusetts corporation (“PKI”), and PerkinElmer S.A.S., a corporation
organized under the laws of France and an indirect subsidiary of PKI (each
individually referred to herein as an “Asset Seller” and collectively referred
to herein as the “Asset Sellers”). All capitalized terms used in this Assumption
Agreement and not otherwise defined herein shall have the respective meanings
ascribed to them in the Master Purchase and Sale Agreement dated as of
October 6, 2005 by and between PKI and Buyer (the “Agreement”).
     WHEREAS, pursuant to the Agreement, PKI has agreed, and has agreed to cause
PKI France, to sell, convey, assign, transfer and deliver to Buyer, and Buyer
has agreed to purchase and acquire, all of each Asset Seller’s right, title and
interest in and to the assets, rights, properties, claims, contracts and
business of each Asset Seller at the Closing Date which are primarily utilized
by the Asset Seller in the Business; and
     WHEREAS, in partial consideration therefor, the Agreement requires Buyer to
assume certain of the liabilities of the Asset Sellers relating to the Business;
     NOW, THEREFORE, in consideration of the mutual promises set forth in the
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, Buyer hereby agrees as follows:
     1. Buyer hereby assumes and agrees to pay, perform and discharge when due
all of the Assumed Liabilities.

A-1



--------------------------------------------------------------------------------



 



     2. Notwithstanding the foregoing, Buyer does not hereby assume or agree to
perform, pay or discharge, and the Asset Sellers shall remain unconditionally
liable for, all of the Excluded Liabilities.
     3. Buyer, by its execution of this Assumption Agreement, and each Asset
Seller, by its acceptance of this Assumption Agreement, hereby acknowledges and
agrees that neither the representations and warranties nor the rights and
remedies of the Parties under the Agreement shall be deemed to be enlarged,
diminished, modified , altered or otherwise affected in any way by this
Assumption Agreement, and such representations and warranties and rights and
remedies shall remain in full force and effect in accordance with the terms of
the Agreement. In the event of a conflict between the terms of this Assumption
Agreement and the Agreement, the terms of the Agreement shall govern.
     5. The Assumption Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.
[Remainder of page intentionally left blank]

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and the Asset Sellers have caused this Assumption
Agreement to be duly executed and delivered as of and on the date first above
written.

     
 
  EATON CORPORATION
 
   
 
  By:                                    &
nbsp;                                     
 
   
 
  Print Name:                                       & nbsp;                    
 
   
 
  Print Title:                                                               

     
ACCEPTED:
   
 
   
PERKINELMER, INC.
   
 
   
By:                                   &n
bsp;                                      
< /TD>    
 
   
Print Name:                                       & nbsp;                    
   
 
   
Print Title:                                                               
   
 
   
PERKINELMER S.A.S.
   
 
   
By:                                   &n
bsp;                                       < /DIV>
   
 
   
Print Name:                                       & nbsp;                    
   
 
   
Print Title:                                                               
   

[Signature Page to Assumption Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF BILL OF SALE
     This Bill of Sale dated as of [                                         ,]
2005 is executed and delivered by PerkinElmer, Inc., a Massachusetts corporation
(“PKI”), and PerkinElmer S.A.S., a corporation organized under the laws of
France and an indirect subsidiary of PKI (each individually referred to herein
as an “Asset Seller” and collectively referred to herein as the “Asset
Sellers”), to Eaton Corporation, an Ohio corporation (“Buyer”). All capitalized
terms used in this Bill of Sale and not otherwise defined herein shall have the
respective meanings ascribed to them in the Master Purchase and Sale Agreement
dated as of October 6, 2005 by and between PKI and Buyer (the “Agreement”).
     WHEREAS, pursuant to the Agreement, PKI has agreed, and has agreed to cause
PKI France, to sell, convey, assign, transfer and deliver to Buyer, and Buyer
has agreed to purchase and acquire, all of each Asset Seller’s right, title and
interest in and to the assets, rights, properties, claims, contracts and
business of each Asset Seller at the Closing Date which are primarily utilized
by the Asset Seller in the Business;
     NOW, THEREFORE, in consideration of the mutual promises set forth in the
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Asset Sellers hereby agree as follows:
     1. Each Asset Seller hereby sells, conveys, assigns, transfers and delivers
to Buyer, its successors and assigns, except as otherwise provided in the
Agreement, all of its right, title and interest in the Acquired Assets,
excluding those Acquired Assets assigned to Buyer by way

B-1



--------------------------------------------------------------------------------



 



of another instrument set forth in or contemplated by the Agreement, to have and
to hold the same forever.
     2. Notwithstanding the foregoing, the Acquired Assets to be transferred to
Buyer under this Bill of Sale shall not include the Excluded Assets.
     3. This sale, conveyance, assignment and transfer has been executed and
delivered by the Asset Sellers in accordance with the Agreement and is expressly
made subject to those liabilities, obligations and commitments which Buyer has
expressly assumed and agreed to perform, pay and discharge pursuant to the
Assumption Agreement executed by Buyer of even date herewith.
     4. Each Asset Seller, by its execution of this Bill of Sale, and Buyer, by
its acceptance of this Bill of Sale, hereby acknowledges and agrees that neither
the representations and warranties nor the rights and remedies of the Parties
under the Agreement shall be deemed to be enlarged, diminished, modified,
altered or otherwise affected in any way by this Bill of Sale, and such
representations and warranties and rights and remedies shall remain in full
force and effect in accordance with the terms of the Agreement. In the event of
a conflict between this Bill of Sale and the Agreement, the terms of the
Agreement shall govern.
     5. This Bill of Sale shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than those of the State of New York.
[Remainder of page intentionally left blank]

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Asset Sellers and Buyer have caused this instrument
to be duly executed and delivered as of and on the date first above written.

                      PERKINELMER, INC.    
 
               
 
  By:                
 
   
 
                    Print Name:      
 
       
 
   
 
                    Print Title:      
 
       
 
   

                      PERKINELMER S.A.S.    
 
               
 
  By:                        
 
                    Print Name:        
 
     
 
   
 
                    Print Title:        
 
     
 
   

              ACCEPTED:    
 
            EATON CORPORATION    
 
           
By:
           
 
   
 
            Print Name:        
 
   
 
   
 
            Print Title:        
 
   
 
   

[Signature Page to Bill of Sale]



--------------------------------------------------------------------------------



 



EXHIBIT C — FRENCH AGREEMENT
SALE OF AN ON-GOING CONCERN AGREEMENT
Between the undersigned :
PerkinElmer S.A.S., a company organized under French law, with a share capital
of € 4,915,000 having its principal office 2 rue Lavoisier, 78310 Coignières,
registered with the Versailles Registry of Trade and Companies under n° 692 031
115, represented for the purpose hereof by                     its President,
duly empowered to such effect,
(hereinafter called the “Seller”)

      of the first part,

And
                                       & nbsp;, a company organized under
                     law, with a share capital of                     , having
its principal office at                                         
                    , registered with the                      Register of Trade
and Companies under No.                     , represented for the purpose hereof
by Mr                                                              , duly
empowered to such effect,
(hereinafter called the “Purchaser”)

 
of the second part,

Seller and Purchaser being sometimes together referred to herein as the
“Parties”.
WHEREAS
Seller is engaged in several activities in France, namely it owns in France an
on-going concern specialized in the                                         
                                                                , located at [•]
(the “Business”).

C-1



--------------------------------------------------------------------------------



 



      Purchaser is mainly engaged in the business of  
 
 
 
 
 .

Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Business, on the terms and subject to the conditions set forth
herein.
NOW THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS :
Subject to the following conditions and to the mandatory French legal
provisions, Seller hereby sells to Purchaser, which accepts, the Business which
is described below, as an on-going concern:
Article 1 : Description
The Business is an on-going concern for the Seller, operated at Coignières
(78310), 2 rue Lavoisier.

1.1   The Business comprises the following items which are sold hereunder and
sold “as is” on the Effective Date defined in Article 2 below:

  •   the Seller’s right, title and interest in the goodwill (the “Goodwill”);  
  •   the Seller’s right, title and interest in the patents, patent
registrations and patent applications, and all trademarks, trademark
registrations and trademark applications, trade names, copyrights, copyright
applications and copyright registrations (the “Intellectual Property”) such as
described in a schedule signed by the Parties which forms Exhibit A hereto;    
•   the Seller’s right, title and interest in the equipment , furniture,
furnishings, fixtures, machinery, vehicles, tools and other tangible personal
property, such as described in a schedule signed by the Parties which forms
Exhibit B hereto (the “Equipment”), together with all warranties and guarantees,
if any, express or implied, existing for the benefit of the Seller in connection
with the Equipment to the extent transferable;     •   the Seller’s right, title
and interest in all management information systems, including hardware and
software, to the extent that such systems and software are transferable, and all
customer lists, vendor lists, catalogs, research material, technical
information, trade secrets, technology, know-how, specifications, designs,
drawings and processes and quality control data, if any (the “Systems and

C-2



--------------------------------------------------------------------------------



 



      Information”), such as described in a schedule signed by the Parties which
forms Exhibit C hereto;

  •   the Seller’s right, title and interest in all inventory of raw materials,
work in process, finished goods, office supplies, maintenance supplies and
packaging materials, together with spare parts, supplies, promotional materials
and inventories (the “Inventory”), such as described in a schedule signed by the
Parties which forms Exhibit D hereto;     •   the Seller’s right, title and
interest in all accounts receivable and other receivables in existence at the
Effective Date (whether or not billed) (the “Accounts Receivable”), such as
described in a schedule signed by the Parties which forms Exhibit E hereto;    
•   the Seller’s right, title and interest in all contracts, maintenance and
service agreements, purchase commitments for materials and other services,
advertising and promotional agreements, personal property leases, collective
bargaining agreements (to the extent assignable) and other agreements (including
any agreements of Seller with customers, suppliers, sales representatives,
agents, personal property lessors, personal property lessees, licensors,
licensees, consignors and consignees specified therein), such as described in a
schedule signed by the Parties which forms Exhibit F hereto (the “Contracts”);
and     •   the Seller’s obligations and liabilities to perform and pay when due
the assumed liabilities (the “Assumed Liabilities”), such as described in a
schedule signed by the Parties which forms Exhibit G hereto.

1.2   The Seller’s right, title and interest in the following assets (the
“Excluded Assets”) are hereby excluded from the sale:

  (i)   any assets (including all rights, properties, claims, contracts,
business, real property, leasehold interests in real property, equipment,
machinery, vehicles, tools and other tangible personal property) other than
those primarily used by Seller in the conduct of the Business;     (ii)   the
capital stock of all subsidiaries of the Seller;     (iii)   all cash
equivalents or similar type investments, bank accounts, certificates of deposit,
Treasury bills and other marketable securities;     (iv)   the contracts and
agreements listed on Schedule 1.2(iv) attached hereto;

C-3



--------------------------------------------------------------------------------



 



  (v)   all insurance policies and all rights of Seller to insurance claims,
related refunds and proceeds thereunder;     (vi)   the rights which accrue or
will accrue under this Agreement;     (vii)   all refunds of Taxes relating to
all periods ending on or prior to the Closing Date; and     (viii)   all
actions, claims, causes of action, rights of recovery, choses in action and
rights of setoff of any kind arising before, on or after the Closing Date
relating to the items set forth above in this Section.

It being hereby stated that the land and buildings where the Business is
currently operated are being sold by Seller to Purchaser on the Effective Date,
through the execution of a separate agreement.
Article 2 : Effective date of the passing of title to the French Business
Purchaser shall have title to the Business from the date hereof (hereafter the
“Effective Date”).
Article 3 : Conditions

3.1   Concerning Purchaser:

This sale is conducted under the ordinary and statutory warranties and
conditions and in particular is subject to the following conditions which
Purchaser agrees to honour, namely Purchaser:

  •   will take the Business from the Effective Date as is, without being
entitled to any compensation nor reduction of the price hereinafter agreed upon
for obsolescence or bad repair or for any cause whatsoever as long as the
representations made by Seller will have been found true;     •   will pay or
reimburse to Seller, as from the Effective Date and pro rata temporis, all taxes
and duties of any and all nature related to the operation of the Business even
where the documentation concerning such duties would still bear the name of
Seller;

C-4



--------------------------------------------------------------------------------



 



  •   will commit itself to respect any and all provisions of the Laws and
regulations in force related to the operation of the Business so that Seller
will not be sought after or liable therefor;     •   will take over, pursuant to
the provisions of Article L.122-12 of the Labor Code, the employment agreements
of the 83 (eighty three) employees now working for the Business, such as
described in a schedule signed by the Parties which forms Exhibit H hereto.

3.2   Concerning Seller:

Seller agrees that, to the extent possible, it will make available to Purchaser
from the Effective Date upon first demand of Purchaser all the books and
accounting documents in respect of the Business.
Article 4 : Purchase Price – Payment

4.1   The sale hereunder is made for a price of €                     
                     (                     
                                        
                                       &n
bsp;                                      &nbs p; ) (the “Purchase Price”).  
4.2   For the exclusive purposes of the tax registration formalities, the
Purchase Price can be allocated as follows:   A)   Fixed Assets

          
 
  Value of intangible assets   €                                         
 
  Value of tangible assets   €                                         
 
  Subtotal   €                                        &n bsp;

B) Current Assets

         
 
  Value of Inventory   €                                         
 
  Accounts Receivables   €                                         
 
       
 
  Purchase Price   €                                        &n bsp;

    In accordance with the provisions of the administrative directive of
February 22, 1990, published in the Official Tax Bulletin 3A-6-90 in respect of
articles 261-3-1°-a and 210 §3 of Annex II of the General Tax Code, the
Purchaser shall undertake to, in exchange for the VAT exemption for the fixed
asset transferred, the obligation to submit any subsequent transfers of such
assets to VAT, and, if the case should arise, to pay such

C-5



--------------------------------------------------------------------------------



 



adjustments as may be required pursuant to Articles 210 and 215 of Annex II of
the General Tax Code.

      The Purchaser shall file with its tax centre two copies of its undertaking
concerning the above-mentioned VAT exemption.

4.3 Payment of Purchase Price:
The Purchase Price, i.e. [                                         ] Euro (EUR
[                    ])

  (i)   By way of assumption of certain liabilities of the Seller (all other
liabilities whatsoever remaining with the Seller), up to the amount of EUR [___]
allocated as follows:

         
 
  Reserve for accrued vacation   [                    ]
 
       
 
  Reserve for social contributions    
 
  On accrued paid-vacations   [                    ]
 
       
 
  Reserve for benefits, retirements, 13th month   [                    ]
 
       
 
  Reserves for social charges on the above   [                    ]
 
       
 
  Reserve for risks and charges   [                    ]
 
       
 
  Total   [                    ]

  (ii)   And, for the balance, to the Seller for an amount of
[                                         ] Euros (EUR [                    ]).

Article 5 : Representations as to the Business

5.1   Representation of Seller and Purchaser

Seller and Purchaser represent that they are not in bankruptcy.

C-6



--------------------------------------------------------------------------------



 



5.2   Representations of Seller

  5.2.1   Origin of title         Seller represents that it has become the owner
of the Business for having purchased it on
                                         , from
                                         , at the price of FRF
                                         (or having created it in
                                         ).

5.2.2   Leases

Seller represents that it is not a tenant but the owner of the building and land
on which is operated the French Business. Those buildings and land are sold to
Purchaser by a separate agreement. Consequently, no leasehold right (droit au
bail) is hereby transferred to the Purchaser.

5.2.3   Liens

Seller represents that the Business is not encumbered by any recorded lien or
pledge, except as appears on the attached Exhibit I.

5.2.4   Sales

Seller represents that the sales made by the Business over the last three fiscal
years were as follows (VAT excluded):

                     
 
    -     2002     :   € [                                         ]
 
  -     2003     :   € [                                         ]
 
  -     2004     :   € [                                         ]
 
  -          until Effective Date (estimate)   :   €
[                                         ]

5.2.5   Operating results

Seller represents that the operating results of the French Business over the
last three fiscal years were as follows (VAT excluded):

                     
 
    -     2002     :   € [                                         ]
 
  -     2003     :   € [                                         ]
 
  -     2004     :   € [                                         ]
 
  -          until Effective Date (estimate)   :   €
[                                         ]

5.2.6   The Seller represents with the Purchaser that they have duly inspected
the Seller’s books relating to the Business for the fiscal year preceding the
Effective Date and they hereby duly acknowledge that each of them has a list of
such books in its possession, such list having been prepared and signed by the
Parties. The Seller hereby agrees to keep such books at the Purchaser’s disposal
for three (3) years

C-7



--------------------------------------------------------------------------------



 



         from the Effective Date at the Seller’s registered office or at any
other location that may be indicated by the Seller.

5.3   Representations of Purchaser

Purchaser represents that it has already reviewed Seller’s accounting books
related to the Business.
Purchaser represents that it does not infringe laws and regulations concerning
the exercise of any similar business and that it has the full capacity to
operate the Business.
Purchaser represents that it is aware of the operating conditions of the
Business which it reviewed prior to the date of execution of the Agreement.
Article 6 : Insurance
Seller moreover expressly represents that the Business is duly insured with a
solvent insurance company and that the corresponding insurance premiums were
paid until the Effective Date.
Purchaser agrees that it will maintain the policies in force up to a coverage at
least equal as its present one and pay the corresponding insurance premiums from
the Effective Date; it also agrees to keep Seller free and harmless against any
consequences which might arise from non compliance with this undertaking.
Article 7 : Representations made by Seller in respect of the statement of
cessation of activities
Seller shall file the statement of cessation of activities provided by
Section 201 of the General Tax Code within the time limit provided by such
Section.
Article 8 : Representation of accuracy
Seller and Purchaser represent under pain of the penalties provided in Article 8
of the Law of April 18, 1918 (Section 1837 of the General Tax Code) that the
Agreement expresses the whole agreed price for the purchase of the Business and
acknowledge that they were fully informed of the penalties incurred in case the
above representation proves to be inaccurate.
Article 9 : Miscellaneous

C-8



--------------------------------------------------------------------------------



 



9.1   In the event that, after the Effective Date, Seller receives any payment
whatsoever from any of the debtors of the Business, which payment should have
been made to Purchaser, then Seller undertakes to transfer such amounts promptly
to Purchaser. If, after the Effective Date, Purchaser receives any payment
whatsoever from any of the debtors of the Business, which payment should have
been made to Seller, then Purchaser undertakes to transfer such amounts promptly
to Seller.

9.2 Tax Matters

  (a)   Apportionment of certain taxes         Seller and Purchaser covenant
that the property tax and business license tax liabilities assessed for the year
2005 and payable in 2006/2007 will be borne prorate temporis by the Parties,
taking the Effective Date as reference. Therefore, the part of the property tax
and business license tax attributable to Seller for the year 2005 and paid by
Purchaser shall be reimbursed by Seller to Purchaser within a 15-day period from
receipt of notice by the Seller of the copy of payment made by Purchaser to the
relevant tax authority with respect thereto.     (b)   Tax Credits and Tax
Refunds

  (i)   Seller shall be entitled to any tax refund or tax credits attributable
to or arising in taxable periods ending on or before the Effective Date with
respect to the Business;     (ii)   Purchaser shall be entitled to any refunds
or credits of taxes attributable to or arising in taxable periods beginning
after the Effective Date with respect to the Business; and     (iii)   Purchaser
shall notify, forward to Seller and reimburse Seller for any refunds or credits
due to Seller after receipt thereof, and Seller shall promptly notify Purchaser
and reimburse Purchaser for any tax refunds or credits due to Purchaser after
receipt thereof, on the basis of (i) and (ii) above.

9.3 Election of Domicile
For the implementation of the Agreement and its sequels or consequences and for
the purpose of any services and notices, Seller elects domicile at its principal
office as mentioned above and Purchaser elects domicile at its headquarters in
                                         as mentioned above.

C-9



--------------------------------------------------------------------------------



 



Seller’s creditors may file opposition at the address where the Business is
operated at [                    ].
9.4 Costs and Fees – Recording
Any costs concerning the Agreement and its sequels shall be borne by Purchaser,
as Purchaser agrees, including any recording fees in respect of the Agreement.
Purchaser and Seller shall, however, be responsible for and bear the costs and
fees for their respective counsels, experts and lawyers.

9.5   This Agreement has been drafted in French and English. The English
language shall be the definitive and controlling text of this Agreement,
notwithstanding the translation of this Agreement into any other language. A
translation into French has been prepared for the sole purpose of French tax
registration purposes. In case of conflict or inconsistency between the English
language version and any translation hereof made for any purpose, the English
language version shall govern the interpretation and construction hereof, and
for any and all other purposes, except as regards the terms already in French in
the English version, which shall prevail.

9.6 Applicable Law – Jurisdiction
The Agreement shall be governed by French law.

C-10



--------------------------------------------------------------------------------



 



Done in two (2) originals in the English language,
In five (5) originals in the French language whereof three (3) for tax
registration purposes and two (2) for filing with the Commercial Registry,
In                     
On                                         

                          EATON CORPORATION
 
               
 
      By:                
 
 
                PerkinElmer SAS       Print Name:    
 
               
 
                        Print Title:    
 
         
 
 
                        And by    
 
                         
 
                        Print Name:    
 
               
 
                        Print Title:    
 
         
 

[Signature Page to French Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
French Intellectual Property

 



--------------------------------------------------------------------------------



 



EXHIBIT B
French Equipment

 



--------------------------------------------------------------------------------



 



EXHIBIT C
French Systems and Information

 



--------------------------------------------------------------------------------



 



EXHIBIT D
French Inventory

 



--------------------------------------------------------------------------------



 



EXHIBIT E
French Accounts Receivable

 



--------------------------------------------------------------------------------



 



EXHIBIT F
French Contracts

 



--------------------------------------------------------------------------------



 



EXHIBIT G
French Assumed Liabilities

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Employment Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT I
List of Liens

 



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF PATENT ASSIGNMENT
     For good and valuable consideration, the receipt of which is hereby
acknowledged, PerkinElmer, Inc., a Massachusetts corporation (the “Asset
Seller”), hereby assigns to Eaton Corporation, an Ohio corporation having a
place of business at 1111 Superior Avenue, Cleveland, Ohio 44114 ( “Buyer”), all
of Asset Seller’s right, title and interest in and to the below-identified
patents, patent registrations, patent applications and the inventions disclosed
therein in all countries of the world including any and all reissues and
extensions thereof and all divisionals, continuations, and
continuations-in-part, including all rights to sue for past infringement, the
same to be held and enjoyed by Buyer, its successors and assigns:
[Insert description of patents]
[Remainder of page intentionally left blank]

D-1



--------------------------------------------------------------------------------



 



                             
 
  Executed as of the [                    ] day of [                    ], 2005.
                                            PERKINELMER, INC.    
 
                           
 
              By:                                     
 
                                            Print Name:       
 
                           
 
                                            Print Title:        
 
                         
 
                           
 
  STATE OF     )                  
 
                           
 
        )     SS:            
 
                           
 
  COUNTY OF     )                  

          On this                      day of
                                         , 2005, before me personally appeared
                                                             , to me known, who,
being by me duly sworn, did depose and say that said instrument was executed
with the authorization of the corporation.

                         
 
                                         
 
                                                    Notary Public    
 
                       
 
                       
 
          ACCEPTED:  
 
                                    EATON CORPORATION    
 
                       
 
          By:                                   
 
                                    Print Name:      
 
                       
 
                                    Print Title:        
 
                     

[Signature Page to Patent Assignment]

 



--------------------------------------------------------------------------------



 



                 
 
  STATE OF     )      
 
               
 
        )     SS:
 
               
 
  COUNTY OF     )      

          On this                      day of
                                         , 2005, before me personally appeared
                                                             , to me known, who,
being by me duly sworn, did depose and say that said instrument was executed
with the authorization of the corporation.

                         
 
                                         
 
                                    Notary Public    

[Signature Page to Patent Assignment]

 



--------------------------------------------------------------------------------



 



[Signature Page to Patent Assignment]

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF TRADEMARK ASSIGNMENT
     For good and valuable consideration, the receipt of which is hereby
acknowledged, PerkinElmer, Inc., a Massachusetts corporation (the “Asset
Seller”), hereby assigns to Eaton Corporation, an Ohio corporation having a
place of business at 1111 Superior Avenue, Cleveland, Ohio 44114 ( “Buyer”), all
of the Asset Seller’s right, title and interest in and to the below-identified
trademarks, trademark registrations, trademark applications and trade names
(together with the goodwill associated therewith), including all rights to sue
for past infringement, the same to be held and enjoyed by Buyer, its successors
and assigns:
[Insert description of trademarks]
[Remainder of page intentionally left blank]

E-1



--------------------------------------------------------------------------------



 



                             
 
  Executed as of the [                    ] day of [                    ], 2005.
                                            PERKINELMER, INC.    
 
                           
 
              By:                                     
 
                                            Print Name:       
 
                           
 
                                            Print Title:        
 
                         
 
                           
 
  STATE OF     )                  
 
                           
 
        )     SS:            
 
                           
 
  COUNTY OF     )                  

          On this                      day of
                                         , 2005, before me personally appeared
                                                             , to me known, who,
being by me duly sworn, did depose and say that said instrument was executed
with the authorization of the corporation.

                         
 
                                         
 
                                    Notary Public    
 
                       
 
          ACCEPTED:  
 
                                    EATON CORPORATION    
 
                       
 
          By:                                   
 
                                    Print Name:      
 
                       
 
                                    Print Title:        
 
                     

[Signature Page to Patent Assignment]

 



--------------------------------------------------------------------------------



 



                 
 
  STATE OF     )        
 
        )     SS:  
 
  COUNTY OF     )      

          On this ___day of ___, 2005, before me personally appeared ___, to me
known, who, being by me duly sworn, did depose and say that said instrument was
executed with the authorization of the corporation.

     
 
   
 
   
 
  Notary Public

[Signature Page to Trademark Assignment]

 



--------------------------------------------------------------------------------



 



[Signature Page to Trademark Assignment]

 



--------------------------------------------------------------------------------



 



EXHIBIT F — FORM OF COPYRIGHT ASSIGNMENT
     For good and valuable consideration, the receipt of which is hereby
acknowledged, PerkinElmer, Inc., a Massachusetts corporation (the “Asset
Seller”), hereby assigns to Eaton Corporation, an Ohio corporation having a
place of business at 1111 Superior Avenue, Cleveland, Ohio 44114 ( “Buyer”), all
of the Asset Seller’s right, title and interest in and to the below-identified
copyrights, copyright applications and copyright registrations, including all
rights to sue for past infringement, the same to be held and enjoyed by Buyer,
its successors and assigns:
[Insert description of copyrights]
[Remainder of page intentionally left blank]

F-1



--------------------------------------------------------------------------------



 



Executed as of the [____] day of [____], 2005.

                                          PERKINELMER, INC.    
 
                         
 
              By:        
 
             
 
   
 
                       
 
              Print Name:        
 
             
 
   
 
                       
 
              Print Title:        
 
               
 
   
 
                       
 
  STATE OF     )                
 
        )     SS:          
 
  COUNTY OF     )              

          On this ___day of ___, 2005, before me personally appeared _________,
to me known, who, being by me duly sworn, did depose and say that said
instrument was executed with the authorization of the corporation.

                       
 
                Notary Public    
 
                ACCEPTED:    
 
                EATON CORPORATION    
 
             
 
  By:        
 
 
 
   
 
           
 
  Print Name:        
 
     
 
   
 
           
 
  Print Title:        
 
     
 
   

                 
 
  STATE OF     )  

[Signature Page to Copyright Assignment]

 



--------------------------------------------------------------------------------



 



                 
 
        )     SS:  
 
  COUNTY OF     )      

          On this ___day of ___, 2005, before me personally appeared _________,
to me known, who, being by me duly sworn, did depose and say that said
instrument was executed with the authorization of the corporation.

         
 
 
 
   
 
  Notary Public    

[Signature Page to Copyright Assignment]

 



--------------------------------------------------------------------------------



 



[Signature Page to Copyright Assignment]

 



--------------------------------------------------------------------------------



 



EXHIBIT G — LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT
     This LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is dated
as of the [___] day of [___], 2005 by and between [Asset Seller], a [___]
corporation (“Asset Seller”), and Eaton Corporation, an Ohio corporation having
a place of business at 1111 Superior Avenue, Cleveland, Ohio 44114 (“Buyer”).
All capitalized terms used in this Agreement and not otherwise defined shall
have the respective meanings ascribed to them in the Master Purchase and Sale
Agreement dated as of October 6, 2005 by and between PerkinElmer, Inc. (“PKI”)
and Buyer (the “Purchase and Sale Agreement”).
     WHEREAS, pursuant to the Purchase and Sale Agreement, PKI has agreed to
sell, convey, assign, transfer and deliver to Buyer, and Buyer has agreed to
purchase and acquire, all of Asset Seller’s interest in the Leased Facilities;
     NOW, THEREFORE, in consideration of the mutual promises set forth in the
Purchase and Sale Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereby agree as follows:
     1. In accordance with all applicable provisions of the Purchase and Sale
Agreement, Asset Seller hereby assigns to Buyer all of its right, title and
interest in and to that certain lease dated [______ ______, ___] by and between
[_________], as landlord, and Asset Seller, as tenant, of premises at
[_________] (the “Lease”).

G-1



--------------------------------------------------------------------------------



 



     2. In accordance with all applicable provisions of the Purchase and Sale
Agreement, Buyer hereby accepts this Agreement, and assumes all obligations of
Asset Seller and its Affiliates under the Lease first occurring on or after the
date hereof.
     3. The parties acknowledge and agree that neither the representations and
warranties nor the rights and remedies of the Parties under the Purchase and
Sale Agreement shall be deemed to be enlarged, diminished, modified or altered
in any way by this Agreement.
     4. The Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the Commonwealth of Massachusetts.
     5. This Agreement may be signed in counterpart originals, which, taken
together, shall constitute a single original Agreement.
[Remainder of page intentionally left blank]

G-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Asset Seller and Buyer have caused this instrument to
be duly executed under seal as of and on the date first written above.

                  [ASSET SELLER]    
 
             
 
  By:        
 
 
 
   
 
           
 
  Print Name:        
 
     
 
   
 
           
 
  Print Title:        
 
     
 
   
 
           
 
  [BUYER]        
 
             
 
  By:        
 
 
 
   
 
           
 
  Print Name:        
 
     
 
   
 
           
 
  Print Title:        
 
     
 
   

[Signature Page to Lease Assignment and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT H — FRENCH REAL PROPERTY DEED
[To be provided.]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I — TRANSITION SERVICES AGREEMENT
[To be provided.]

l-1